              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 1 of 157



UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
------------------------------------------------------------------------x
VICTOR RAY WISE, II, MAXINE E. CROCKETT,                                :
individually and on behalf of the ESTATE OF RICKY                       :
LEON CROCKETT, MARVISE L. CROCKETT,                                     :
STEVEN GREENWOOD, STEPHEN W. HILLER,                                    :
individually and on behalf of the ESTATE OF STEPHEN :
DUSTIN HILLER, INGRID FISHER, individually and on :
behalf of the ESTATE OF STEVEN SCOTT FISHER,                            :
KRISTIN WALKER, STEVEN T. FISHER, KATHLEEN :
GRAMKOWSKI, GLORIA NESBITT, individually and :
on behalf of the ESTATE OF DEFOREST L. TALBERT, :
                                                                            Case No.: 19-cv-995
D.J.H., a minor, CHIQUITA TALBERT, TAWANNA                              :
TALBERT DARRING, LATASHA MARBLE, JAMES :
TALBERT, GLORIA P. REYNOSO, individually and on :
behalf of the ESTATE OF YADIR G. REYNOSO,                               :
JASMIN REYNOSO, PATRICIA REYNOSO, JOSE                                  :
REYNOSO, ASHLEY WELLS SIMPSON, individually :
and on behalf of the ESTATE OF LARRY LLOYD                              :
WELLS, CHAD WELLS, CRYSTAL STEWART,                                     :
CHASITY WELLS-GEORGE, CANDICE MACHELLA, :
BILLY DOAL WELLS, HOPE ELIZABETH                                        :
VEVERKA, DONNA JEAN HEATH, individually and on :
behalf of the ESTATE OF DAVID MICHAEL HEATH, :
LOLA JEAN MODJESKA, JOHN DAVID HEATH,                                   :   COMPLAINT
OLGA LYDIA GUTIERREZ, individually and on behalf :
of the ESTATE OF JACOB DAVID MARTIR, ISMAEL :
MARTIR, VICTORIA M. FOLEY, individually and on                          :
behalf of the ESTATE OF ALEXANDER SCOTT                                 :
ARREDONDO, NATHANIEL FOLEY, MICHAEL                                     :
SCOTT DEWILDE, STEVEN MORRIS, DANIELLE                                  :
DECHAINE-MORRIS, NICHOLAS MORRIS, K.M., a :
minor, ROBERTO AARON ARIZOLA, ROBERTO                                   :
ARIZOLA, SR., CECILIA ARIZOLA, DANNY                                    :
ARIZOLA, RICARDO ARIZOLA, MARIA VIDAL,                                  :
MASINA TULIAU, BRIANNA RENEE NAVEJAS,                                   :
MARGARITO A. MARTINEZ, JR., ADAM MATTIS,                                :
TERRANCE PETERSON, III, PETRA SPIALEK,                                  :
RICHELLE HECKER on behalf of the ESTATE OF                              :
WILLIAM F. HECKER, III, GLADYS E. REYES                                 :
CENTENO, VERONICA LOPEZ REYES, individually                             :
and on behalf of the ESTATE OF JASON LOPEZ                              :
REYES, ZORAIMA LOPEZ, KENNY LEE, TOM B.                                 :
LEE, LING P. LEE, SUSANNA LEE PAULUS, JUDY                              :
COLLADO, KAIYA COLLADO, JUSTIN WALDECK, :
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 2 of 157



TANJA KUHLMEIER on behalf of the ESTATE OF             :
DANIEL KUHLMEIER, ROBERT J. KUHLMEIER,                 :
THERESA A. KUHLMEIER, THERESA ANN                      :
KUHLMEIER, EDWARD KUHLMEIER, THOMAS                    :
KUHLMEIER, JOHN KUHLMEIER, ROBERT W.                   :
KUHLMEIER, CHRISTOPHER ANTHONY                         :
BERSHEFSKY, ADRIAN SANDOVAL, ROSA                      :
ESTHER SANDOVAL, JOSHUA P. STEIN, NICOLE B.            :
STEIN, R.M.S., a minor, J.S.S., a minor, JESSE P.      :
STEIN, MICHAEL PAUL ALAN SHELSWELL,                    :
SHANE IRWIN, T.R., a minor, HELEN MARGUERITE           :
IRWIN, NICOLE IRWIN, ERIC BRANDON                      :
STONEKING, CARRIE SUE STONEKING, FAITH                 :
RENEE STONEKING, AMANDA VACHO on behalf of             :
E.V., a minor, SHANNON SHUMATE, LAUREN                 :
SHUMATE, L.S., a minor, L.S., a minor, NICOLE          :
DICENZO, individually and on behalf of the ESTATE OF   :
DOUGLAS ANDREW DICENZO, D.D., a minor,                 :
LARRY DICENZO, KATHY CRANE, JOHNNY                     :
ALLEN BLAIR, individually and on behalf of the         :
ESTATE OF ROBERT EDWARD BLAIR, CHARLEE                 :
BLAIR WEBB, NORMA ALICIA CONTRERAS,                    :
JONATHAN CONTRERAS, SR., CARLOS                        :
CONTRERAS, CESAR CONTRERAS, HERNAN                     :
CONTRERAS, NOEL CONTRERAS, DANNYEL                     :
CONTRERAS, SHARON M. PUGH, individually and on         :
behalf of the ESTATE OF KENNETH IRVING PUGH,           :
BRITNEY E. CARTER, ALICIA PEARSON, DANIEL J.           :
EVANS, JUSTIN EVANS, KEVIN GRAVES, SUHEIL              :
CAMPBELL, individually and on behalf of the ESTATE     :
OF EDGARDO ZAYAS, ALEXANDER ZAYAS, A.Z.-               :
C., a minor, LUIS JUNIOR PUERTAS, LIDIA                :
SULLIVAN, GABRIELA D. PUERTAS VERGARA-                 :
DONOSO, CHRISTOPHER MICHAEL MELENDEZ,                  :
NARCISO MELENDEZ, CHRISTINA MELENDEZ,                  :
LAUREL BARATTIERI on behalf of the ESTATE OF           :
GUY BARATTIERI, GLORIA L. MAGANA,                      :
individually and on behalf of the ESTATE OF KENNY      :
FRANCES STANTON, JR., MARIO STANTON,                   :
BRANDIE STANTON, TERRYMARIE STANTON,                   :
JAMES GMACHOWSKI, KARAR ALABSAWI,                      :
MICHELLE TAYLOR, individually and on behalf of the     :
ESTATE OF DAVID G. TAYLOR, JR., J.T., a minor,         :
PHYLLIS TAYLOR, JOHN TAYLOR, BRIAN G.                  :
TAYLOR, JUDAS RECENDEZ, TYLER NORAGER,                 :
SHALEE NORAGER, M.N., a minor, LAWRENCE                :



                                              2
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 3 of 157



KRUGER on behalf of the ESTATE OF ERIC KRUGER,        :
C.K., a minor, E.K., a minor, KURTISS LAMB,           :
FRANCIS L. COTÉ, NANCY COTÉ, CHRISTOPHER              :
COTÉ, SAMANTHA DUNFORD, MAXIMILLIAN                   :
SHROYER, CASEY REUBEN, BREE REUBEN,                   :
PATRICK REUBEN, JACKIE STEWART, MARK                  :
MUNNS, CRISTA MUNNS, SHARON                           :
DEBRABANDER, NICOLE DEBRABANDER,                      :
JOELLA PRATT, DENISE VENNIX on behalf of the          :
ESTATE OF ALAN R. BLOHM, ALBERT SNYDER,               :
KATHALEEN FREEMAN, RICHARD LEE, MARCIA                :
KIRBY, STEVEN KIRBY, ANDREW JEFFREY                   :
ANDERSON, ELIZABETH LYNN ISLAS, HEATH                 :
DAMON HOBSON, JODI MICHELLE HOBSON,                   :
M.D.H., a minor, DEADRA GARRIGUS on behalf of the     :
ESTATE OF MICKEL D. GARRIGUS, SHAWN RYAN,             :
RICHARD LANDECK, VICTORIA LANDECK, IMAN               :
ALKHAZRAJI, MUSTAFA ALBAIDHANI, ANAS                  :
ALBAIDHANI, HAYDER BAIDHANI, MARWAN                   :
KAZIM, CARRIE THOMPSON on behalf of the               :
ESTATE OF SEAN M. THOMAS, A.T., a minor,              :
DANIEL THOMAS, SR., DANIEL THOMAS, JR.,               :
KELLY GILLIS, MELINDA FLICK, RYAN SABINISH,           :
R.J.S., a minor, S.J.S., a minor, EMMA MCGARRY,       :
JOHN KIRBY, LEASA DOLLAR, EUGENE                      :
DELOZIER, SUSAN MARIA DOSKOCIL HICKS,                 :
individually and on behalf of the ESTATE OF GLENN     :
DALE HICKS, JR., GLENN DALE HICKS, SR., DAVID         :
JAMES HICKS, JOHN CHRISTOPHER HICKS, S.L.H.,          :
a minor, BO JOINES, JEREMY D. SMITH, ERIN LEE         :
DRUCTOR, individually and on behalf of the ESTATE     :
OF BLAKE STEPHENS, TRENT STEPHENS,                    :
KATHLEEN STEPHENS, DEREK STEPHENS, RHETT              :
STEPHENS, SUMMER STEPHENS, BRITTANI                   :
HOBSON, TANYA SUZZETTE DRESSLER, DANIEL               :
DRESSLER, JAMES DRESSLER, BARBARA                     :
LAMMERS, GARY LAMMERS, STACY PATE,                    :
DENISE JACKSON, MICHAEL DEAN MOODY, SR.,              :
individually and on behalf of the ESTATE OF MICHAEL   :
DEAN MOODY, JR., CONNIE MOODY, KEDRICK                :
DANTE MOODY, AUNDRA CRAIG, JOYCE CRAIG,               :
DEBRA COOK-RUSSELL, NASHIMA WILLIAMS                  :
CRAIG, MATTHEW CRAIG, JONATHAN CRAIG,                 :
ANDRE BROWN, MICHAEL COOK, VALENCIA                   :
COOK, MATTHEW L. MERGELE, DEREK ALLEN                 :
HOLLCROFT, TAMMY KINNEY, DREW EDWARDS,                :



                                             3
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 4 of 157



DONIELLE EDWARDS, DANIEL DUDEK,                       :
MARGARET DUDEK, KATIE WOODARD, SARAH                  :
DUDEK, ANDREW DUDEK, JOSEPH T. MILLER,                :
RICHARD NEIBERGER, MARY NEIBERGER, AMI                :
NEIBERGER, ROBERT NEIBERGER, ERIC                     :
NEIBERGER, individually and on behalf of the ESTATE   :
OF CHRISTOPHER NEIBERGER, DARLENE                     :
SHELTON, LESLIE K. REEVES-HARDCASTLE,                 :
individually and on behalf of the ESTATE OF JOSHUA    :
REEVES, J.R., a minor, JAMES L. REEVES, W. JEAN       :
REEVES, JARED REEVES, SHERRI C. HOLIMAN,              :
JONI ARIEL REEVES LITTLE, WILLIAM LEE,                :
ALEXANDRIA L. LEE, WILLIAM J. LEE, LILLIE LAI         :
LEE, JENNIFER LYNN HUNT, ELENA SHAW,                  :
MELISSA DOHENY, individually and on behalf of the     :
ESTATE OF MICHAEL DOHENY, KATHY KUGLER,               :
ROBERT KUGLER, TANYA EVRARD, BILLY                    :
JOHNSON, JEFFREY C. MANN, MICHELLE WEST,              :
REBECCA L. SAMTEN-FINCH, individually and on          :
behalf of the ESTATE OF TENZIN LOBSANG                :
SAMTEN, D.A.S., a minor, M.B.S., a minor, AVA         :
LANETTE BRADLEY, individually and on behalf of the    :
ESTATE OF JUANTREA TYRONE BRADLEY,                    :
A.D.B., a minor, T.T.B., a minor, J.T.B., a minor,    :
ANTHONY HUDSON, FRANK L. CONVERSE,                    :
individually and on behalf of the ESTATE OF PAUL R.   :
CONVERSE, BRENDA HABSIEGER on behalf of the           :
ESTATE OF ANDREW J. HABSIEGER, JENNIFER               :
RENEE YORK, JASON YORK, RUSSELL MASON,                :
ANDY POOL, ANTHONY M. GERBER, CHARLES B.              :
GREGSTON, JASON ROBINSON, FRANCES                     :
ROBINSON, E.R., a minor, WILLIAM JUSTIN               :
WEATHERLY, MICHAEL WEATHERLY, RONALD                  :
SLOAN, MARK E. THOMSEN, ARDELL THOMSEN,               :
RALPH THOMSEN, EVAN D. BOGART, LANI D.                :
BOGART, DOUGLAS R. BOGART, CHRISTOPHER                :
BOGART, CANA HICKMAN, LUIS ROSA-                      :
VALENTIN, M.R., a minor, ILIANA M. ROSA-              :
VALENTIN, PRESTON CHARLES KAPLAN, NICOLE              :
A. KAPLAN, NONI KAPLAN, DAVID KAPLAN,                 :
JAIME ZARCONE, JESSALYN HOLT, SUSAN                   :
ARNOLD, individually and on behalf of the ESTATE OF   :
RONALD J. TUCKER, DAVID ARNOLD,                       :
SAMANTHA TUCKER, BRANDON ARNOLD, DAISY                :
TUCKER, JOHN DAGGETT, COLLEEN CZAPLICKI,              :
DONNA FARLEY, NOEL J. FARLEY, SR., BARBARA            :



                                             4
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 5 of 157



FARLEY, BRETT FARLEY, CAMERON FARLEY,                                   :
CHRIS FARLEY, VICKIE MCHONE, NOEL S.                                    :
FARLEY, DAVID C. IVERSON, NICHOLAS GENE                                 :
KOULCHAR, MICHAEL KOULCHAR, CARLLIE                                     :
PAUL, CONNIE HADDOCK, JACOB BAUER,                                      :
JEREMY BAUER, PATRICK WARD, JARRETT                                     :
WARD, KARA CONNELLY, JEAN DAMMANN,                                      :
MARK DAMMANN, KEVIN CONNELLY,                                           :
SEBASTIAN CANINE, STEVEN RICHARDS,                                      :
THEODORE LESTER and STEPHANIE KIDDER,                                   :
                                                                        :
                   Plaintiffs,                                          :
                                                                        :
-against-                                                               :
                                                                        :
BANK MARKAZI JOMHOURI ISLAMI IRAN                                       :
Mirdamad Boulevard                                                      :
No. 198                                                                 :
Tehran, Iran                                                            :
                                                                        :
BANK MELLI IRAN                                                         :
Ferdowsi Avenue                                                         :
Tehran, Iran                                                            :
                                                                        :
and                                                                     :
                                                                        :
NATIONAL IRANIAN OIL COMPANY                                            :
Hafez Crossing                                                          :
Taleghani Avenue                                                        :
Tehran, Iran                                                            :
                                                                        :
                   Defendants.                                          :
------------------------------------------------------------------------x




                                                             5
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 6 of 157



        Plaintiffs, by and through their attorneys, allege the following:

I.      NATURE OF THE ACTION

        1.     This is a civil action pursuant to the Foreign Sovereign Immunities Act, 28 U.S.C.

§ 1605A (“FSIA”), for wrongful death, personal injury and related torts, by the estates and families

of United States nationals and/or members of the U.S. armed forces who were killed or injured in

Iraq by agents of the Islamic Republic of Iran (“Iran”) between 2004 and 2011.

        2.     Iran’s aforementioned agents included the U.S.-designated Foreign Terrorist

Organization (“FTO”) (as that term is defined in 8 U.S.C. § 1189) Hezbollah; the Islamic

Revolutionary Guard Corps (“IRGC”), a U.S.-designated Specially Designated Global Terrorist

(“SDGT”) whose subdivision known as the Islamic Revolutionary Guard Corps-Qods Force

(“IRGC-QF”) is also a U.S.-designated SDGT; the Iranian Ministry of Information and Security

(“MOIS”); the U.S.-designated Specially Designated National (“SDN”) Ministry of Defense and

Support For The Armed Forces of The Islamic Republic of Iran (“MODAFL”); and other terrorist

agents that included a litany of Iraqi Shi’a terror groups referred to herein collectively as “Special

Groups.”

        3.     Both before and during the U.S. occupation of Iraq and its subsequent peacekeeping

mission, Iran supported a terror campaign against U.S. troops, civilian personnel and Iraqi

civilians.

        4.     During the period of 2004 through 2011 (the “relevant period”), Iran was under

stringent international sanctions that limited its access to the U.S. financial system and U.S. export-

controlled technologies, spare parts and raw materials.

        5.     In order to fund its terror campaign in Iraq and other nefarious activities, Iran

directed its state owned and/or operated banks, including Defendants Bank Markazi Jomhouri




                                                      1
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 7 of 157



Islami Iran (“Bank Markazi,” “Central Bank of Iran” or “CBI”), Bank Melli Iran and the state

owned and operated National Iranian Oil Company (“NIOC”) to conspire with an assortment of

Western financial institutions willing to substantially assist Iran in evading U.S. and international

economic sanctions, conducting illicit trade-finance transactions and disguising financial

payments to and from U.S. dollar-denominated accounts.

         6.       As detailed below, the Defendants herein directed millions of U.S. dollars in arms,

equipment and materiel to Hezbollah, the IRGC and the IRGC-QF, which, in turn, trained, armed,

supplied and funded Iran’s terrorist agents in Iraq in carrying out their attacks against Plaintiffs

and their family members.

II.      JURISDICTION AND VENUE

         7.       This Court has jurisdiction over this matter and over the Defendants pursuant to 28

U.S.C. §§ 1330(a), 1330(b), 1331, 1332(a)(2), and the FSIA, 28 U.S.C. § 1605A(a)(2), which

create subject-matter and personal jurisdiction for civil actions for wrongful death and personal

injury against “foreign states” that have been designated as State Sponsors of Terrorism and their

officials, employees and agents.1

         8.       The United States officially designated Iran a State Sponsor of Terrorism on

January 19, 1984, pursuant to § 6(j) of the Export Administration Act, § 40 of the Arms Export

Control Act, and § 620A of the Foreign Assistance Act.

         9.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(f).




1
          28 U.S.C. § 1603(b) defines “foreign state” to include “a political subdivision of a foreign state or an agency
or instrumentality of a foreign state.” The statute defines an “agency or instrumentality” as any entity (1) which is a
separate legal person, corporate or otherwise, and (2) which is an organ of the foreign state or political subdivision
thereof, or a majority of whose shares or other ownership interest is owned by the foreign state or political subdivision
thereof, and (3) which is neither a citizen of a State of the United States as defined in section 1332(c) and (e), nor
created under the laws of any third country.


                                                                2
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 8 of 157



III.   FACTUAL ALLEGATIONS

       A.      DEFENDANTS

               1.       BANK MARKAZI JOMHOURI ISLAMI IRAN

       10.     Bank Markazi Jomhouri Islami Iran is the central bank of Iran. The Central Bank

of Iran was established in 1960, and, according to its website, CBI is responsible for the design

and implementation of Iran’s monetary and credit policies.2

       11.     CBI is headquartered at Mirdamad Boulevard, No. 198, Tehran, Iran.

       12.     CBI has provided millions of dollars to terrorist organizations via other Iranian-

owned and controlled banks. For example, in a press release issued by the U.S. Treasury

Department in 2007 regarding the designation of the Iranian-owned Bank Saderat as an SDGT,

the U.S. Government noted that:

               Bank Saderat, which has approximately 3200 branch offices, has been used
               by the Government of Iran to channel funds to terrorist organizations,
               including Hezbollah and EU-designated terrorist groups Hamas, PFLP-GC,
               and Palestinian Islamic Jihad. For example, from 2001 to 2006, Bank
               Saderat transferred $50 million from the Central Bank of Iran through its
               subsidiary in London to its branch in Beirut for the benefit of Hezbollah
               fronts in Lebanon that support acts of violence. (Emphasis added.)

       13.     According to the United States’ Financial Crimes Enforcement Network

(“FinCEN”):

               The Central Bank of Iran, which regulates Iranian banks, has assisted
               designated Iranian banks by transferring billions of dollars to these banks in
               2011. In mid-2011, the CBI transferred several billion dollars to designated
               banks, including Saderat, Mellat, EDBI and Melli, through a variety of
               payment schemes. In making these transfers, the CBI attempted to evade
               sanctions by minimizing the direct involvement of large international banks
               with both CBI and designated Iranian banks.




2
       http://www.cbi.ir/page/GeneralInformation.aspx.


                                                         3
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 9 of 157



        14.      CBI is an alter-ego and instrumentality of the Iranian government and its Supreme

Leader, and it has routinely used Iranian banks like the other Defendant Iranian banks as conduits

for terror financing and weapons proliferation on behalf of the Iranian regime.

                 2.       BANK MELLI IRAN

        15.      Bank Melli Iran, one of the largest banks in Iran, was established in 1927 by order

of the Iranian Parliament.

        16.      Following the Iranian Revolution in 1979, all banks in Iran were placed under state

control, and most remain effectively under the control of the Iranian regime.

        17.      Bank Melli Iran is wholly owned by Iran.

        18.      Bank Melli Iran is headquartered at Ferdowsi Avenue, Tehran, Iran.

        19.      Bank Melli Iran maintains a branch office in Germany, located at Holzbrücke 2,

20459 Hamburg, Germany.

        20.      Bank Melli Iran is an “agency or instrumentality” of the government of Iran as

defined by 28 U.S.C. § 1603(b).

        21.      According to the U.S. government, between 2004 and 2011, Bank Melli Iran

transferred approximately $100 million USD to the IRGC-QF, which trained, armed and funded

terrorist groups that targeted, killed and maimed American and Iraqi forces and civilians.

        22.      In October 2007 and throughout the remainder of the relevant period, Bank Melli

Iran was designated as a Specially Designated National (“SDN”) pursuant to Executive Order

(“E.O.”) 13382, and included on the Office of Foreign Assets Control’s SDN list.3 The U.S.

Treasury Department press release announcing the designations stated:


3
          “The Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the Treasury administers and
enforces economic and trade sanctions based on US foreign policy and national security goals against targeted foreign
countries and regimes, terrorists, international narcotics traffickers, those engaged in activities related to the



                                                              4
               Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 10 of 157



                  Bank Melli also provides banking services to the [Iranian Revolutionary
                  Guard Corps] and the Qods Force. Entities owned or controlled by the IRGC
                  or the Qods Force use Bank Melli for a variety of financial services. From
                  2002 to 2006, Bank Melli was used to send at least $100 million to the Qods
                  Force. When handling financial transactions on behalf of the IRGC, Bank
                  Melli has employed deceptive banking practices to obscure its involvement
                  from the international banking system. For example, Bank Melli has
                  requested that its name be removed from financial transactions.

         23.      A State Department diplomatic cable from March 2008 noted that:

                  Bank Melli and the Central Bank of Iran also provide crucial banking
                  services to the Qods Force, the IRGC’s terrorist supporting arm that was
                  headed by UNSCR 1747 designee Commander Ghassem Soleimani.
                  Soleimani’s Qods Force leads Iranian support for the Taliban, Hezbollah,
                  Hamas and the Palestinian Islamic Jihad. Entities owned or controlled by
                  the IRGC or the Qods Force use Bank Melli for a variety of financial
                  services.

         24.      In addition, during the relevant time period, Bank Melli Iran financed evasions of

U.S. sanctions on behalf of the Iranian-owned airline and SDGT, Mahan Airlines (“Mahan Air”)

and Iran’s Ministry of Defense and Armed Forces Logistics.

         25.      For example, Bank Melli issued a Letter of Credit to Mahan Air in August 2004 to

help Mahan Air illegally acquire aircraft engines subject to the U.S. embargo.

         26.      Bank Melli’s financial support and assistance to Mahan Air is particularly

significant because on October 12, 2011, the United States designated Mahan Air as an SDGT for

“providing financial, material and technological support to the Islamic Revolutionary Guard

Corps-Qods Force (IRGC-QF). Based in Tehran, Mahan Airlines provides transportation, funds

transfers and personnel travel services to the IRGC-QF.”

         27.      The Treasury Department explained Mahan Air’s direct involvement with terrorist

operations, personnel movements and logistics on the IRGC-QF’s behalf:


proliferation of weapons of mass destruction, and other threats to the national security, foreign policy or economy of
the United States.” https://www.treasury.gov/about/organizational-structure/offices/Pages/Office-of-Foreign-Assets-
Control.aspx


                                                              5
                Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 11 of 157



                  Mahan Air [has] facilitated the covert travel of suspected IRGC-QF officers
                  into and out of Iraq by bypassing normal security procedures and not
                  including information on flight manifests to eliminate records of the IRGC-
                  QF travel.

                  Mahan Air crews have facilitated IRGC-QF arms shipments. Funds were
                  also transferred via Mahan Air for the procurement of controlled goods by
                  the IRGC-QF.

                  In addition to the reasons for which Mahan Air is being designated today,
                  Mahan Air also provides transportation services to Hezbollah, a Lebanon-
                  based designated Foreign Terrorist Organization. Mahan Air has
                  transported personnel, weapons and goods on behalf of Hezbollah and
                  omitted from Mahan Air cargo manifests secret weapons shipments bound
                  for Hezbollah.

          28.     Mahan Air was also later identified as the conduit to Iran of thousands of radio

frequency modules recovered by Coalition Forces in Iraq from Improvised Explosive Devices

(“IEDs”) and Explosively Formed Penetrators (“EFPs”) that were used to target U.S. and Coalition

Forces.

          29.     In mid-2007, Bank Melli Iran’s branch in Hamburg transferred funds on behalf of

Iran’s Defense Industries Organization (“DIO”).

          30.     DIO is an Iranian government-owned defense manufacturer whose name, logo

and/or product tracking information was stamped on munitions found in weapons caches that were

seized from the Special Groups in Iraq, including large quantities of weapons produced by DIO in

2006 and 2007 (i.e., 107-millimeter artillery rockets, as well as rounds and fuses for 60-millimeter

and 81-millimeter mortars).

                  3.     NATIONAL IRANIAN OIL COMPANY

          31.     The National Iranian Oil Company, owned and overseen by the Government of Iran

through its Ministry of Petroleum, is responsible for the exploration, production, refining and

export of oil and petroleum products in Iran.




                                                      6
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 12 of 157



        32.     NIOC is headquartered at Hafez Crossing, Taleghani Avenue, Tehran, Iran.

        33.     NIOC is an “agency or instrumentality” of the Government of Iran as defined by

28 U.S.C. § 1603(b).

        34.     In 2008, the Treasury Department identified NIOC (and other Iranian agencies) as

“centrally involved in the sale of Iranian oil, as entities that are owned or controlled by the

[Government of Iran].”

        35.     Pursuant to E.O. 13382, the U.S. Government designated NIOC as an SDN.

        36.     The U.S. Government has identified NIOC as an agent or affiliate of the IRGC.

        37.     In September 2012, the U.S. Treasury Department handed its report to Congress

regarding its determination that NIOC is an agent or affiliate of the IRGC. The report provided

that:

                 Recently, the IRGC has been coordinating a campaign to sell Iranian oil in
                 an effort to evade international sanctions, specifically those imposed by the
                 European Union that prohibit the import, shipping, and purchase of Iranian
                 oil, which went into full effect on July 1, 2012.

                 Under the current Iranian regime, the IRGC’s influence has grown within
                 National Iranian Oil Co. For example, on August 3, 2011, Iran’s parliament
                 approved the appointment of Rostam Qasemi, a Brigadier General in the
                 IRGC, as Minister of Petroleum. Prior to his appointment, Qasemi was the
                 commander of Khatam Al-Anbia, a construction and development wing of
                 the IRGC that generates income and funds operations for the IRGC. Even
                 in his new role as Minister of Petroleum, Qasemi has publicly stated his
                 allegiance to the IRGC.

        38.     As the IRGC has become increasingly influential in Iran's energy sector, Khatam

Al-Anbia has obtained billions of dollars’ worth of contracts with Iranian energy companies,

including NIOC, often without participating in a competitive bidding process.

        39.     Under the Iran Threat Reduction and Syria Human Rights Act of 2012

(“ITRSHRA”), the U.S. government determined that NIOC is an agent or affiliate of the IRGC




                                                      7
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 13 of 157



under section 104(c)(2)(E)(i) of the Comprehensive Iran Sanctions, Accountability, and

Divestment Act of 2010 and section 302 of ITRSHRA. As part of that 2012 certification, NIOC

was formally determined to be part of the Government of Iran.

        40.      In addition, the ITRSHRA provided that:

                 It is the sense of Congress that the National Iranian Oil Company and the
                 National Iranian Tanker Company are not only owned and controlled by the
                 Government of Iran but that those companies provide significant support to
                 Iran’s Revolutionary Guard Corps and its affiliates.4

        41.      After the events giving rise to the claims herein, the U.S. government withdrew this

determination as of 2016.5

        42.      NIOC used its oil and natural gas revenues to launder money for the IRGC, often

using Defendant CBI for this purpose.

        43.      In 2009, the Combatting Terrorism Center at West Point published a report on the

role of NIOC, particularly in the Maysan province in Iraq (situated along the southeast border

between Iran and Iraq), and its role in studying U.S. troop movements:

                 The establishment of a new U.S. and Iraqi [Forward Operating Base] on the
                 Iranian border has resulted in three waves of attacks in an area that was
                 formerly devoid of incidents …. The incident occurred in the same district
                 as the February 2007 EFP attack on a British aircraft at a Buzurgan dirt
                 airstrip, itself a reaction by Special Groups to UK long-range patrolling of
                 the Iranian border. This part of the border is increasingly the scene of U.S.
                 and Iranian countermoves to support their proxies and patrol the frontier;
                 Iranian intelligence gathering takes place using National Iranian Oil
                 Company helicopters and border guards, while U.S.-Iraqi helicopter-borne
                 joint patrols provide moral and material support to isolated Iraqi border
                 posts and local communities.



4
        See https://www.treasury.gov/resource-center/sanctions/Documents/hr_1905_pl_112_158.pdf.
5
          On January 16, 2016, as part of “Implementation Day” for the U.S. government’s understanding with Iran
relating to its nuclear weapons program, the U.S. Treasury Department “determined that NIOC is no longer an agent
or affiliate of the IRGC.”



                                                            8
                Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 14 of 157



          44.     Thus, NIOC served a critical function in funding and supporting the IRGC’s

activities.

          45.     NIOC also obtained letters of credit from western banks to provide financing and

credit to the IRGC.6

          B.      IRAN’S LONG              HISTORY          OF     SUPPORTING             AND       FINANCING
                  TERRORISM

          46.     Since the Iranian Revolution in 1979, Iran has been a principal source of extremism

and terrorism throughout the Middle East and the rest of the world, responsible for bombings,

kidnappings and assassinations across the globe.

          47.     As noted above, the United States designated Iran a State Sponsor of Terrorism on

January 19, 1984. That designation has remained in force throughout the relevant period to this

action.

          48.     Iran has had a long, deep, strategic partnership with the Lebanese-based Foreign

Terrorist Organization (“FTO”) Hezbollah, which historically has served as Iran’s proxy and

agent, enabling Iran to project extremist violence and terror throughout the Middle East and around

the globe.

          49.     For more than 30 years, Iran, through the IRGC, has funded, trained and equipped

Hezbollah.

          50.     The IRGC-QF’s “Department 2000” manages Iran’s relationship with Hezbollah,

which includes the flow of some of Iran’s most sophisticated weapons systems, including military

grade EFPs (explained in further detail below), anti-tank guided missiles, RPG-29 armor




6
          The Superseding Indictment filed in U.S. v. Zarrab (filed in the S.D.N.Y (1:15-cr-00867)) demonstrates that,
as late as 2013, NIOC continued to illegally launder U.S. dollars through U.S. financial institutions.


                                                              9
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 15 of 157



penetrating rocket propelled grenades (“RPGs”), RKG-3 armor penetrating anti-tank grenades and

various rockets, such as the Fajr-5.

       51.     Since the 2003 U.S. overthrow of Saddam Hussein’s regime in Iraq, Iran has

assiduously worked to expand its influence in Iraq and throughout the region in a variety of ways,

including by fomenting violence and terrorism when such activities have served its ambitions.

       C.      IRAN ORCHESTRATED A TERROR CAMPAIGN IN IRAQ

       52.     Sometime after the 2003 U.S. invasion of Iraq, Hezbollah created “Unit 3800,” an

entity dedicated to supporting Iraqi Shi’a terrorist groups targeting Multi National Forces in Iraq

(“MNF-I”).

       53.     Unit 3800 was established by Hezbollah leader Hassan Nasrallah at Iran’s request.

       54.     Unit 3800 has trained and advised various Shi’a militias in Iraq, later termed the

Special Groups.

       55.     Hezbollah training camps in southern Lebanon and Iran, and Hezbollah’s expertise

in the use of EFPs, kidnapping, communications and small-unit operations, were critical to the

IRGC’s operations in Iraq between 2004 and 2011.

       56.     Iran’s support of terrorist groups in Iraq was described in the U.S. State

Department’s 2005 Country Reports on Terrorism, which observed:

               Iran has provided political and ideological support for several terrorist and
               militant groups active in Iraq. Attractive to terrorists in part because of the
               limited presence of the United States and other Western governments there,
               Iran is also a safe haven in that known terrorists, extremists, and
               sympathizers are able to transit its territory and cross the long and porous
               border into Iraq. Iran also equips terrorists with technology and provides
               training in extremist ideology and militant techniques.

       57.     According to the same report: “[t]he IRGC was increasingly involved in supplying

lethal assistance to Iraqi militant groups, which destabilizes Iraq …. Senior Iraqi officials have


                                                     10
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 16 of 157



publicly expressed concern over Iranian interference in Iraq, and there were reports that Iran

provided funding, safe passage, and arms to insurgent elements.”

       58.     By early 2005, the presence of Hezbollah operatives in Iraq became an open secret

when Iraqi Interior Minister Falah al-Naquib announced the arrest of eighteen Lebanese Hezbollah

members on terrorism charges.

       59.     Two years later, according to U.S. intelligence estimates—and following the 2007

arrest and interrogation of Hezbollah’s senior operative in Iraq—the IRGC-QF provided Hezbollah

and one of its local trainers, Ali Musa Daqduq (discussed in greater detail below), up to $3 million

in U.S. currency every month.

       60.     In 2008, Pentagon Press Secretary Geoff Morrell reported on the “smuggling

system - in which the Iranians are providing their allies within Iraq, these special groups, with the

munitions that are then used to take on us, whether it be EFPs or rockets or conventional arms.

These are being used by these special groups and being provided by the Iranians.”

       61.     According to a 2010 report by the Combatting Terrorism Center at West Point, Iran

paid Iraqi “insurgent” groups “between $4,000 and $13,000 per rocket or roadside bomb,

depending on the circumstances.”

       62.     According to Brigadier Gen. Kevin J. Bergner, a U.S. military spokesman who

previously served as the Deputy Commanding General for MNF-I in Mosul, Iraq, “the Qods Force

has provided armor-piercing weapons to extremist groups in Iraq, funneling them up to $3 million

a month and training Iraqi militiamen at three camps near Tehran.”

       D.      IRANIAN AGENTS DESIGNED AND PRODUCED EFPs USED TO KILL
               OR MAIM COALITION FORCES, INCLUDING THE PLAINTIFFS

       63.     Improvised Explosive Device is a term commonly used by the U.S. military as

shorthand for a roadside bomb.



                                                     11
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 17 of 157



       64.     However, in Iraq, the IRGC and Hezbollah supplied and trained various Special

Groups to deploy EFPs.

       65.     First used by Hezbollah against Israeli armor in Lebanon, EFPs are usually

constructed from a steel pipe, anywhere from three to six inches in diameter, capped with a

manufactured concave copper disk, known as the “liner,” and a high explosive (such as C-4)

packed behind the liner.

       66.     In Iraq, EFPs were often triggered by a passive infra-red device that set off the

explosion within the EFP’s casing, inverting the copper disk into a teardrop or tadpole shaped slug,

and propelling it forward at tremendous speed, rendering the high velocity slug capable of piercing

most military-grade armor.

       67.     Once triggered, an explosion took place within the steel casing of the EFP, forcing

the copper liner forward, and turning it into a high-velocity molten slug, traveling at over a mile

per second, that could pierce the military-grade armor of U.S. vehicles deployed in Iraq at distances

as far as 300 feet from the EFP’s emplacement.

       68.     Metallurgic analysis by U.S. technicians helped confirm that the high-purity copper

EFP liners were not generally produced in Iraq.

       69.     Differences in the liners indicated the kind of press that was required to fabricate

them—a heavy (hydraulic) press not commonly seen in Iraq.

       70.     To produce these weapons, copper sheets were often loaded onto a punch press to

yield copper discs. These discs were annealed in a furnace to soften the copper. The discs were

then loaded into a large hydraulic press and formed into the disk-like final shape. This

manufacturing process is critical to the design and concomitant lethality of the weapon.




                                                     12
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 18 of 157



        71.     EFPs are far more sophisticated than homemade explosive devices such as

traditional IEDs, and they are specifically designed to target, and destroy, armored vehicles.

        72.     Iran propagated its specialized weapons knowledge up and down its network of

terror proxies in Iraq, as the U.S. State Department documented in its 2006 Country Reports on

Terrorism regarding Iran’s specific efforts to provide terrorists with lethal EFPs to ambush and

murder U.S. and other Coalition Forces:

                Iran provided guidance and training to select Iraqi Shia political groups, and
                weapons and training to Shia militant groups to enable anti-Coalition
                attacks. Iranian government forces have been responsible for at least some
                of the increasing lethality of anti-Coalition attacks by providing Shia
                militants with the capability to build IEDs with explosively formed
                projectiles similar to those developed by Iran and Lebanese Hezbollah. The
                Iranian Revolutionary Guard was linked to armor-piercing explosives that
                resulted in the deaths of Coalition Forces. The Revolutionary Guard, along
                with Lebanese Hezbollah, implemented training programs for Iraqi
                militants in the construction and use of sophisticated IED technology.
                These individuals then passed on this training to additional militants in
                Iraq. (Emphasis added.)

        73.     Also in 2006, Brigadier Gen. Michael Barbero, Deputy Chief of Staff for Strategic

Operations of the MNF-I stated: “Iran is definitely a destabilizing force in Iraq. I think it’s

irrefutable that Iran is responsible for training, funding and equipping some of these Shi’a

extremist groups and also providing advanced IED technology to them, and there’s clear evidence

of that.”

        74.     According to the U.S. State Department’s 2008 Country Reports on Terrorism:

                The Qods Force, an elite branch of the Islamic Revolutionary Guard Corps
                (IRGC), is the regime’s primary mechanism for cultivating and supporting
                terrorists abroad. The Qods Force provided aid in the form of weapons,
                training, and funding to HAMAS and other Palestinian terrorist groups,
                Lebanese Hezbollah, Iraq-based militants, and Taliban fighters in
                Afghanistan.…

                Despite its pledge to support the stabilization of Iraq, Iranian authorities
                continued to provide lethal support, including weapons, training, funding,



                                                     13
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 19 of 157



               and guidance, to Iraqi militant groups that targeted Coalition and Iraqi
               forces and killed innocent Iraqi civilians. Iran’s Qods Force continued to
               provide Iraqi militants with Iranian-produced advanced rockets, sniper
               rifles, automatic weapons, and mortars that have killed Iraqi and Coalition
               Forces as well as civilians. Tehran was responsible for some of the lethality
               of anti-Coalition attacks by providing militants with the capability to
               assemble improvised explosive devices (IEDs) with explosively formed
               projectiles (EFPs) that were specially designed to defeat armored vehicles.
               The Qods Force, in concert with Lebanese Hezbollah, provided training
               both inside and outside of Iraq for Iraqi militants in the construction and use
               of sophisticated IED technology and other advanced weaponry.

       75.     One of the ways in which the IRGC provided “militants with the capability to

assemble improvised explosive devices (IEDs) with explosively formed projectiles (EFPs) that

were specially designed to defeat armored vehicles” included providing them with manufacturing

supplies such as copper and steel, as well as machinery—including hydraulic presses used to form

copper into the shape of disks used in EFPs.

       76.     Iran also introduced other weapons into Iraq for the purpose of supporting terrorist

attacks on U.S. and coalition personnel.

       77.     These included Improvised Rocket-Assisted Munitions (“IRAMs”), RPG-29s and

RKG-3 armor penetrating anti-tank grenades deployed by Special Groups.

       78.     Likewise, the State Department’s 2011 Country Reports on Terrorism reported:

               Despite its pledge to support the stabilization of Iraq, Iran continued to
               provide lethal support, including weapons, training, funding, and guidance,
               to Iraqi Shia militant groups targeting U.S. and Iraqi forces, as well as
               civilians. Iran was responsible for the increase of lethal attacks on U.S.
               forces and provided militants with the capability to assemble explosives
               designed to defeat armored vehicles. The IRGC-QF [Islamic Revolutionary
               Guard Corps-Quds Force], in concert with Lebanese Hezbollah, provided
               training outside of Iraq as well as advisors inside Iraq for Shia militants in
               the construction and use of sophisticated improvised explosive device
               technology and other advanced weaponry.




                                                     14
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 20 of 157



       E.         IRAN SUPPORTED SPECIAL GROUPS IN IRAQ THAT COORDINATED
                  WITH HEZBOLLAH AND THE IRGC

                  1.     THE BADR CORPS/BADR ORGANIZATION

       79.        The Badr Corps was established in 1982 as the military wing of the Supreme

Council for Islamic Revolution in Iraq.

       80.        From its headquarters in Iran, the Badr Corps operated extensive clandestine

networks throughout Iraq in the 1990s. The group smuggled men and weapons into Iraq to conduct

attacks against the Iraqi regime of Saddam Hussein.

       81.        Like Hezbollah, the Badr Corps established clandestine offices in businesses and

social organizations in Iraq.

       82.        The Badr Corps also used Iraqi front companies to recruit operatives, collect

intelligence, and circulate propaganda materials in Shi’a populated areas.

       83.        Before 2003, the Badr Corps served as Iran’s most important surrogate inside Iraq,

acting as a de facto arm of the IRGC‐QF.

       84.        The Badr Corps received training and weapons from the IRGC and Hezbollah.

       85.        After Saddam Hussein’s overthrow in 2003, the Badr Corps renamed itself the Badr

Organization, and many of its operatives joined the newly formed Iraqi security forces.

       86.        Published reports indicate that thousands of members of the Badr Organization

remained on the IRGC-QF payroll after 2004.

       87.        Several senior Badr Organization operatives later emerged as key conduits for

funneling weapons to Iranian proxies in Iraq from 2004 through 2011, including Abu Mustafa al‐

Sheibani, a key smuggler of deadly Iranian IEDs and EFPs, and Jamal Ja’far Muhammad, a.k.a.

Abu Mahdi al-Muhandis (a.k.a. “The Engineer”), who later led Kata’ib Hezbollah (discussed

further below).



                                                      15
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 21 of 157



       88.     “Department 1000” of the IRGC‐QF, known as the Ramezan Corps, is in charge of

Iraqi operations and remains the largest IRGC-QF command outside of Iran. It coordinated, armed

and influenced the Badr Organization.

       89.     Although the Badr Organization evolved into a major political organization with

seats in the new Iraqi parliament, it also played a significant role in facilitating deadly Special

Groups operations in Iraq. A number of senior Special Groups commanders such as Al-Muhandis

are, or were, Badr Organization personnel.

       90.     After 2003, the IRGC inserted hundreds of its Iranian-trained operatives into Iraq’s

state security organs (notably the Iraqi Ministry of Interior’s intelligence structure) in part through

its influence within the Badr Organization.

               2.      JAYSH AL MAHDI (“JAM” or the “MAHDI ARMY”)

       91.     Jaysh al Mahdi was established by radical Shi’a cleric Muqtada al-Sadr in June

2003. On April 18, 2004, JAM led the first major armed confrontation by Shi’a militias against

U.S.-led forces in Iraq.

       92.     JAM was co-founded by Imad Mughniyah, one of Hezbollah’s most senior

commanders.

       93.     During the relevant period, JAM expanded its territorial control of mixed or

predominantly Shi’a neighborhoods and displaced or killed the local Sunni population.

       94.     JAM was able to gain initial control in many of the neighborhoods in and around

Baghdad (such as the Shi’a slum locally known as “Sadr City”) by offering the Shi’a population

protection and social services.




                                                      16
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 22 of 157



       95.     Al-Sadr dissolved part of his militia after 2007, but maintained a small group of

Iranian-supported militants called the Promised Day Brigades (“PDB”) to carry out attacks against

Coalition Forces.

       96.     The PDB received funding, training and weapons from the IRGC and is one of the

Special Groups.

       97.     The PDB actively targeted U.S. forces in an attempt to disrupt security operations

and further destabilize Iraq.

       98.     For example, on June 28, 2011, the PDB issued a statement claiming responsibility

for 10 mortar and Katyusha rocket attacks against U.S. military convoys in which U.S. officials

confirmed that three U.S. troops were killed.

               3.      KATA’IB HEZBOLLAH (“KH”)

       99.     Kata’ib Hezbollah has functioned as Iran’s go-to terrorist militia in Iraq and

received support from Lebanese Hezbollah, including training in weapons use, IED construction

and operation, and sniper, rocket and mortar attacks.

       100.    Historically, KH operated mainly in Shi’a areas of Baghdad, such as Sadr City, and

throughout the south of Iraq.

       101.    On June 24, 2009, the United States designated KH an FTO.

       102.    The State Department’s notice of KH’s FTO designation stated that:

               The organization has been responsible for numerous violent terrorist attacks
               since 2007, including improvised explosive device bombings, rocket
               propelled grenade attacks, and sniper operations. Kata’ib Hezbollah also
               targeted the International Zone in Baghdad in a November 29, 2008 rocket
               attack that killed two UN workers. In addition, KH has threatened the lives
               of Iraqi politicians and civilians that support the legitimate political process
               in Iraq.




                                                     17
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 23 of 157



       103.    KH was also simultaneously designated an SDGT under E.O. 13224, because it was

“responsible for numerous terrorist acts against Iraqi, U.S., and other targets in Iraq since 2007.”

       104.    The U.S. Treasury Department also designated KH pursuant to E.O. 13438.

       105.    The Treasury Department’s 2009 press release announcing KH’s designation

explained that KH had “committed, directed, supported, or posed a significant risk of committing

acts of violence against Coalition and Iraqi Security Forces….”

       106.    The Treasury press release also stated: “[f]urther, the IRGC-Qods Force provides

lethal support to Kata’ib Hizballah and other Iraqi Shia militia groups who target and kill Coalition

and Iraqi Security Forces.”

       107.    The 2009 press release further reported that between March 2007 and June 2008,

KH led a number of attacks against U.S. forces in Iraq, advising:

               [a]s of 2008, Kata’ib Hizballah was funded by the IRGC-Qods Force and
               received weapons training and support from Lebanon-based Hizballah. In
               one instance, Hizballah provided training--to include building and planting
               IEDs and training in coordinating small and medium arms attacks, sniper
               attacks, mortar attacks, and rocket attacks--to Kata’ib Hizballah members
               in Iran.

       108.    Furthermore, the 2009 U.S. Treasury Department press release noted:

               Recordings made by Kata’ib Hizballah for release to the public as
               propaganda videos further demonstrate that Kata’ib Hizballah conducted
               attacks against Coalition Forces. In mid-August 2008, Coalition Forces
               seized four hard drives from a storage facility associated with a Kata’ib
               Hizballah media facilitator. The four hard drives included approximately
               1,200 videos showing Kata’ib Hizballah’s sophisticated planning and attack
               tactics, techniques, and procedures, and Kata’ib Hizballah’s use of the most
               lethal weapons--including RPG-29s, IRAMs, and EFPs--against Coalition
               Forces in Iraq.

               One of the hard drives contained 35 attack videos edited with the Kata’ib
               Hizballah logo in the top right corner. Additionally, between February and
               September 2008, [Hezbollah’s official television outlet] Al-Manar in




                                                     18
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 24 of 157



               Beirut, Lebanon, broadcast several videos showing Kata’ib Hizballah
               conducting multiple attacks against Coalition Forces in Iraq.

               Immediately preceding the Government of Iraq’s approval of the United
               States-Iraq security agreement in late November 2008, Kata’ib Hizballah
               posted a statement that the group would continue fighting Coalition Forces
               and threatened to conduct attacks against the Government of Iraq if it signed
               the security agreement with the United States.

        109.   In 2008, the U.S. Department of Defense described the linkages it found between

KH, Iran and multiple terrorist attacks against Coalition Forces in Iraq—including KH’s use of

EFPs:

               [A]lso known as Hezbollah Brigades, is a terrorist group believed to receive
               funding, training, logistics and material support from Iran to attack Iraqi and
               coalition forces using what the military calls ‘explosively formed
               penetrators’ – roadside bombs designed to pierce armor-hulled vehicles –
               and other weapons such as rocket-assisted mortars.

        110.   As noted above—and as stated by the U.S Treasury Department in its July 2009

press release—throughout 2008, Al-Manar, Hezbollah’s official television outlet in Lebanon (and

itself a designated SDGT since May 2006), played videos of KH launching rocket and IED attacks

against U.S. troops.

        111.   In this manner, Hezbollah helped publicize KH’s activities and increase its profile

among leading Shi’a terrorist groups.

        112.   In a July 2010 press briefing, U.S. Army General Ray Odierno identified KH as the

group behind increased threats to U.S. bases in Iraq.

        113.   General Odierno confirmed that KH operatives had gone to Iran for special training

and then returned to Iraq.

        114.   General Odierno stated, “they are clearly connected to Iranian IRGC.”




                                                     19
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 25 of 157



                4.     ASA’IB AHL AL-HAQ (“AAH”)

       115.     Asa’ib Ahl Al-Haq is a Shi’a Special Group supported by Hezbollah and the IRGC-

QF that conducted assassinations and operations against Iraqi civilians, Iraqi Security Forces and

Coalition Forces.

       116.     AAH was originally established by Senior Sadrist and former MNF-I detainee Qais

al-Khazali.

       117.     His brother, Laith Khazali, also helped to lead the organization.

       118.     AAH split from al-Sadr’s JAM in 2006. Since that time, AAH has conducted

thousands of IED attacks against U.S. and Iraqi forces, targeted kidnappings of Westerners and

Iraqis, rocket and mortar attacks on the U.S. Embassy, murders of American and British soldiers,

and assassination of Iraqi officials.

       119.     At all relevant times, AAH received significant funding from Iran, and had links to

Iran’s IRGC-QF and Hezbollah.

       120.     In particular, Lebanese Hezbollah operative Ali Musa Daqduq provided training to

AAH terrorists.

       121.     The U.S. Treasury Department’s November 19, 2012 press release announcing

Daqduq’s designation as an SDGT stated, in part:

                Daqduq is a senior Hezbollah commander responsible for numerous attacks
                against Coalition Forces in Iraq, including planning an attack on the Karbala
                Joint Provincial Coordination Center (JPCC) [sic] on January 20, 2007,
                which resulted in the deaths of five U.S. soldiers.

       122.     Daqduq is Lebanese-born and has served in Hezbollah for twenty-four years.

       123.     Daqduq served as a bodyguard for Hezbollah leader Hassan Nasrallah and also led

Hezbollah operations in large swaths of Lebanon.




                                                     20
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 26 of 157



       124.     According to the U.S. government, Daqduq “was in Iraq working as a surrogate for

Iranian Revolutionary Guards Corps Quds Force operatives involved with special groups.”

       125.     In 2005, Daqduq was directed by senior Lebanese Hezbollah leadership to go to

Iran and work with the IRGC-QF to train Iran’s proxies in Iraq.

       126.     According to the U.S. government: “In May 2006, [Daqduq] traveled to Tehran

with Yussef Hashim, a fellow Lebanese Hezbollah and head of their operations in Iraq. There they

met with the commander and deputy commander of the Iranian Quds Force special external

operations.”

       127.     Daqduq was ordered to go to Iraq to report on the training and operations of the

Iraqi Shi’a Special Groups.

       128.     In the year prior to his capture in 2007, Daqduq made four trips to Iraq, where he

monitored and reported on the training and arming of the Special Groups in mortars and rockets,

manufacturing and employment of IEDs, and kidnapping operations.

       129.     Most significantly, Daqduq was tasked with organizing the Special Groups in ways

that mirrored how Hezbollah was organized in Lebanon.

       130.     Daqduq also helped the IRGC train Iraqis at multiple sites in Iran.

       131.     Using training groups of approximately 20 to 60 Iraqis at a time, Daqduq instructed

his trainees on how to use EFPs, mortars and rockets, as well as intelligence, sniper and kidnapping

operations.

       132.     The IRGC then provided operational, intelligence and logistical support to insert

the terrorist trainees back into various Iraqi cities where they rejoined their respective Special

Groups.




                                                    21
            Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 27 of 157



       133.    The IRGC also supplied the Special Groups with weapons and a funding stream

ranging from an estimated $750,000 to $3 million per month.

       134.    Hezbollah and the IRGC-QF provided JAM, the Promised Day Brigades, KH,

AAH, and other Shi’a terrorist groups with a variety of weapons used to target U.S. and Coalition

Forces engaged in their post-2003 peacekeeping mission.

       135.    These weapons included signature Iranian munitions such as EFPs and IRAMs, as

well as 107 mm rockets (often used as part of IRAMs), 120 mm and 60 mm mortars, RPG-29

launchers and other small arms.

       136.    AAH was responsible for the January 20, 2007 Karbala attack on the Provincial

Joint Coordination Center (“PJCC”) that killed and/or injured some of the Plaintiffs (discussed

below).

       F.      ALL OF THE ATTACKS AT ISSUE IN THIS COMPLAINT WERE ACTS
               OF INTERNATIONAL TERRORISM THAT VIOLATED THE
               INTERNATIONAL LAW OF WAR

       137.    At no time relevant to this Action did the United States declare war or enact an

Authorization for the Use of Military Force against Iran.

       138.    At no time relevant to this Action did the United States engage in an armed conflict

with the military forces of Iran, nor did Iran’s military forces or their agents engage in lawful acts

of war against Coalition Forces.

       139.    At no time relevant to this action did the operatives of Hezbollah, the IRGC and the

Special Groups who killed and injured Coalition Forces and civilians in Iraq carry fixed distinctive

signs recognizable at a distance, carry arms openly, conduct their operations in accordance with

the laws and customs of war, or enjoy any form of combatant immunity for their acts.




                                                     22
            Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 28 of 157



       140.    The specific attacks alleged herein were all carried out by terrorists and terrorist

organizations like Hezbollah and the Special Groups, with the material support of Iran and

Defendants, not by armed forces of recognized governments or military forces.

       141.    The deaths and injuries Plaintiffs sustained were not the result of, nor did they occur

in the course of, a declared war with Iran, or an armed conflict between the United States and Iran.

       142.    The conduct of Iran, the IRGC, Hezbollah and the Special Groups violated the laws

of armed conflict (including, e.g., AAH operatives masquerading as members of U.S. armed forces

and executing defenseless prisoners), and the attacks upon Iraqi and other civilians constituted a

substantial, rather than an incidental, part of their objectives and conduct.

       143.    The acts of the IRGC, Hezbollah, and/or the Special Groups that injured the

Plaintiffs were acts of hostage taking and extrajudicial killing as defined by 28 U.S.C.

§§ 1605A(h)(2) and 1605A(h)(7), and acts of international terrorism as defined by of 18 U.S.C.

§ 2331.

       144.    The aforesaid acts of hostage taking, extrajudicial killing and international

terrorism were enabled by Defendants’ provision of material support and resources as defined by

28 U.S.C. § 1605A(h)(3) and 18 U.S.C. § 2339A.

IV.    THE PLAINTIFFS

       1.      THE SEPTEMBER 8, 2009 ATTACK – BAGHDAD

The Wise Family

       145.    Plaintiff Victor Ray Wise, II is a citizen of the United States and domiciled in the

State of Kentucky.

       146.    On September 8, 2009, Victor Ray Wise, II, then 22, was serving in the U.S.

military in Iraq when an EFP detonated near his vehicle.




                                                     23
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 29 of 157



        147.     The weapon used to injure Victor Ray Wise, II was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        148.     Mr. Wise was in the gunner’s hatch when the EFP hit the vehicle he was in, hitting

his legs.

        149.     He was extricated from the vehicle, and tourniquets were placed on his legs. He

was initially treated at Camp Falcon. He was then taken to a hospital for surgery.

        150.     He was subsequently taken to Landstuhl, Germany and then Walter Reed Army

Medical Center where he spent six months. He has undergone eleven surgeries. After six months

at Walter Reed Army Medical Center, Mr. Wise was sent to Omaha Offutt Air Force Base, where

he was treated at the base hospital.

        151.     Mr. Wise had to have some of his toes amputated. He also sustained nerve damage

to, and is missing muscles in, his legs.

        152.     Mr. Wise was diagnosed with Post-Traumatic Stress Disorder (“PTSD”) as a result

of the attack.

        153.     As a result of the attack, and the injuries he suffered, Plaintiff Victor Ray Wise, II

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

        2.       THE JANUARY 12, 2004 ATTACK – BAGHDAD

The Crockett Family

        154.     Ricky Leon Crockett was a citizen of the United States and domiciled in the State

of Georgia when he was killed in Iraq.

        155.     On January 12, 2004, Ricky Leon Crockett, aged 37, was serving in the U.S.

military in Iraq when an IED emplaced by JAM terror operatives detonated near the vehicle.




                                                      24
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 30 of 157



       156.       Ricky Leon Crockett died from penetrating shrapnel injuries he sustained in the

explosion.

       157.       The terror cell that emplaced the IED that killed Ricky Leon Crockett was trained

by Hezbollah and funded and armed by the IRGC-QF.

       158.       Plaintiff Maxine E. Crockett is a citizen of the United States and domiciled in the

State of North Carolina. She is the widow of Ricky Leon Crockett.

       159.       Plaintiff Maxine E. Crockett brings an action individually and on behalf of the

Estate of Ricky Leon Crockett, as its legal representative.

       160.       Plaintiff Marvise L. Crockett is a citizen of the United States and domiciled in the

State of North Carolina. She is the daughter of Ricky Leon Crockett.

       161.       As a result of the attack, and the death of Ricky Leon Crockett, Plaintiffs Maxine

E. Crockett and Marvise L. Crockett have experienced severe mental anguish, extreme emotional

pain and suffering, and loss of their husband’s/father’s society, companionship, comfort, advice

and counsel.

       3.         THE APRIL 4, 2004 ATTACK – BAGHDAD

The Greenwood Family

       162.       Plaintiff Steven Greenwood is a citizen of the United States and domiciled in the

State of Texas.

       163.       On April 4, 2004, Steven Greenwood, then 20, was serving in the United States

military in Iraq when his unit was attacked by JAM terror operatives with rocket-propelled

grenades and small-arms fire.

       164.       The terror cell that emplaced the IED that injured Steven Greenwood was trained

by Hezbollah and funded and armed by the IRGC-QF.




                                                      25
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 31 of 157



       165.    As a result of the attack, Mr. Greenwood suffered shrapnel wounds to his wrist

which caused nerve damage.

       166.    He was initially treated in Iraq for his injuries, but the nerve damage could not be

treated there. Approximately one week after the attack, he was sent to Landstuhl, Germany where

he was further treated for his wounds.

       167.    He was then sent back to the U.S. where he had surgery to remove the shrapnel.

       168.    He also suffers from PTSD and depression.

       169.    He has sought treatment for his wounds, PTSD and depression.

       170.    As a result of the attack, and the injuries he suffered, Plaintiff Steven Greenwood

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

The Hiller Family

       171.    Stephen Dustin Hiller was a citizen of the United States and domiciled in the State

of Alabama when he was killed in Iraq.

       172.    On April 4, 2004, Stephen Dustin Hiller, aged 25, was serving in the U.S. military

in Iraq when his unit was engaged in small arms fire with members of JAM in Sadr City, Iraq.

       173.    Stephen Dustin Hiller was killed by JAM rocket-propelled grenade (“RPG”) fire

while engaged in the exchange of gunfire with members of JAM.

       174.    The terror cell that fired at Stephen Dustin Hiller was trained by Hezbollah and

funded and armed by the IRGC-QF.

       175.    Plaintiff Stephen W. Hiller is a citizen of the United States and domiciled in the

State of Alabama. He is the father of Stephen Dustin Hiller.

       176.    Plaintiff Stephen W. Hiller brings an action individually and behalf of the Estate of

Stephen Dustin Hiller, as its legal representative.




                                                      26
            Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 32 of 157



       177.    As a result of the attack, and the death of Stephen Dustin Hiller, Plaintiff Stephen

W. Hiller has experienced severe mental anguish, extreme emotional pain and suffering, and loss

of his son’s society, companionship, comfort, advice and counsel.

       4.      THE APRIL 9, 2004 ATTACK – BAGHDAD

The Fisher Family

       178.    Steven Scott Fisher was a citizen of the United States and domiciled in the State of

Virginia when he was killed in Iraq.

       179.    On April 9, 2004, Steven Scott Fisher, aged 43, was serving as a civilian contractor

in Iraq when the convoy in which he was traveling was attacked by JAM terror operatives with

rocket-propelled grenades and small-arms fire.

       180.    Steven Scott Fisher was killed in the attack.

       181.    The terror cell that executed the attack in which Steven Scott Fisher was killed was

trained by Hezbollah and funded and armed by the IRGC-QF.

       182.    Plaintiff Ingrid Fisher is a citizen of the United States and domiciled in the State of

Virginia. She is the widow of Steven Scott Fisher.

       183.    Plaintiff Ingrid Fisher brings an action individually and on behalf of the Estate of

Steven Scott Fisher, as its legal representative.

       184.    Plaintiff Kristin Walker is a citizen of the United States and domiciled in the State

of Virginia. She is the daughter of Steven Scott Fisher.

       185.    Plaintiff Steven T. Fisher is a citizen of the United States and domiciled in the State

of Virginia. He is the son of Steven Scott Fisher.

       186.    Plaintiff Kathleen Gramkowski is a citizen of the United States and domiciled in

the State of Virginia. She is the daughter of Steven Scott Fisher.




                                                     27
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 33 of 157



       187.     As a result of the attack, and the death of Steven Scott Fisher, Plaintiffs Ingrid

Fisher, Kristin Walker, Steven T. Fisher, and Kathleen Gramkowski have experienced severe

mental anguish, extreme emotional pain and suffering, and loss of their husband’s/father’s society,

companionship, comfort, advice and counsel.

       5.       THE JULY 27, 2004 ATTACK – BALAD RUZ

The Talbert Family

       188.     DeForest L. Talbert was a citizen of the United States and domiciled in the State of

West Virginia when he was killed in Iraq.

       189.     On July 27, 2004, DeForest L. Talbert, aged 24, was serving in the U.S. military in

Iraq when an IED detonated near the vehicle.

       190.     On July 27, 2004, DeForest L. Talbert was traveling in an M998 High Mobility

Multipurpose Wheeled Vehicle (“HMMWV”) in the vicinity of Balad Ruz close to the Iranian

border and IRGC-QF smuggling routes when his vehicle was struck by an IED.

       191.     DeForest L. Talbert was killed in the attack.

       192.     The terror cell that emplaced the IED that killed DeForest L. Talbert was trained

by Hezbollah and funded by the IRGC-QF.

       193.     Plaintiff Gloria Nesbitt is a citizen of the United States and domiciled in the State

of Virginia. She is the mother of DeForest L. Talbert.

       194.     Plaintiff Gloria Nesbitt brings an action individually and on behalf of the Estate of

DeForest L. Talbert, as its legal representative.

       195.     Plaintiff D.J.H., a minor, represented by his legal guardian Frances Hamilett, is a

citizen of the United States and domiciled in the State of West Virginia. He is the son of DeForest

L. Talbert.




                                                     28
            Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 34 of 157



       196.    Plaintiff Chiquita Talbert is a citizen of the United States and domiciled in the State

of Virginia. She is the sister of DeForest L. Talbert.

       197.    Plaintiff Tawanna Talbert Darring is a citizen of the United States and domiciled in

the State of Maryland. She is the sister of DeForest L. Talbert.

       198.    Plaintiff Latasha Marble is a citizen of the United States and domiciled in the State

of Virginia. She is the sister of DeForest L. Talbert.

       199.    Plaintiff James Talbert is a citizen of the United States and domiciled in the State

of Virginia. He is the brother of DeForest L. Talbert.

       200.    As a result of the attack, and the death of DeForest L. Talbert, Plaintiffs Gloria

Nesbitt, D.J.H., Chiquita Talbert, Tawanna Talbert Darring, Latasha Marble and James Talbert

have experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

son’s/father’s/brother’s society companionship, comfort, advice and counsel.

       6.      THE AUGUST 5, 2004 ATTACK – NAJAF

The Reynoso Family

       201.    Yadir G. Reynoso was a citizen of the United States and domiciled in the State of

Washington when he was killed in Iraq.

       202.    On August 5, 2004, Yadir G. Reynoso, aged 27, was serving in the U.S. military in

Iraq when his unit was engaged in small arms fire with JAM terror operatives in Najaf, Iraq.

       203.    Yadir G. Reynoso was killed in the exchange of gunfire with JAM terror operatives.

       204.    The terror cell that killed Yadir G. Reynoso was trained by Hezbollah and funded

and armed by the IRGC-QF.

       205.    Plaintiff Gloria P. Reynoso is a citizen of the United States and domiciled in the

State of Washington. She is the mother of Yadir G. Reynoso.




                                                     29
            Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 35 of 157



       206.    Plaintiff Gloria P. Reynoso brings an action individually and on behalf of the Estate

of Yadir G. Reynoso, as its legal representative.

       207.    Plaintiff Jasmin Reynoso is a citizen of the United States and domiciled in the State

of Washington. She is the sister of Yadir G. Reynoso.

       208.    Plaintiff Patricia Reynoso is a citizen of the United States and domiciled in the State

of Washington. She is the sister of Yadir G. Reynoso.

       209.    Plaintiff José Reynoso is a citizen of the United States and domiciled in the State

of Washington. He is the brother of Yadir G. Reynoso.

       210.    As a result of the attack, and the death of Yadir G. Reynoso, Plaintiffs Gloria P.

Reynoso, Jasmin Reynoso, Patricia Reynoso, and José Reynoso have experienced severe mental

anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s society,

companionship, comfort, advice and counsel.

       7.      THE AUGUST 6, 2004 ATTACK – NAJAF

The Wells Family

       211.    Larry Lloyd Wells was a citizen of the United States and domiciled in the State of

Louisiana when he was killed in Iraq.

       212.    On August 6, 2004, Larry Lloyd Wells, aged 22, was serving in the U.S. military

in Iraq when his unit was engaged in small arms fire with JAM terror operatives in the Wadi al-

Salam Cemetery in Najaf, Iraq.

       213.    Larry Lloyd Wells was killed by sniper fire from JAM terror operatives.

       214.    The terror cell that fired at Larry Lloyd Wells was trained by Hezbollah and funded

and armed by the IRGC-QF.




                                                     30
            Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 36 of 157



       215.    Plaintiff Ashley Wells Simpson is a citizen of the United States and domiciled in

the State of Louisiana. She is the sister of Larry Lloyd Wells.

       216.    Plaintiff Ashley Wells Simpson brings an action individually and on behalf of the

Estate of Larry Lloyd Wells, as its legal representative.

       217.    Plaintiff Chad Wells is a citizen of the United States and domiciled in the State of

Louisiana. He is the brother of Larry Lloyd Wells.

       218.    Plaintiff Crystal Stewart is a citizen of the United States and domiciled in the State

of Louisiana. She is the sister of Larry Lloyd Wells.

       219.    Plaintiff Chasity Wells-George is a citizen of the United States and domiciled in

the State of Louisiana. She is the sister of Larry Lloyd Wells.

       220.    Plaintiff Candice Machella is a citizen of the United States and domiciled in the

State of Louisiana. She is the sister of Larry Lloyd Wells.

       221.    Plaintiff Billy Doal Wells is a citizen of the United States and domiciled in the State

of Tennessee. He is the brother of Larry Lloyd Wells.

       222.    As a result of the attack, and the death of Larry Lloyd Wells, Plaintiffs Ashley

Wells Simpson, Chad Wells, Crystal Stewart, Chasity Wells-George, Candice Machella, and Billy

Doal Wells have experienced severe mental anguish, extreme emotional pain and suffering, and

loss of their brother’s society, companionship, comfort, advice and counsel.

       8.      THE AUGUST 15, 2004 ATTACK – NAJAF

The Sapp Family

       223.    Brandon Robert Sapp was a citizen of the United States and domiciled in the State

of Florida when he was killed in Iraq.




                                                     31
            Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 37 of 157



       224.    On August 15, 2004, Brandon Robert Sapp, aged 21, was serving in the U.S.

military in Najaf, Iraq when the M2 Bradley Fighting Vehicle (“Bradley”) he was operating rolled

over a 500-pound IED emplaced by JAM terror operatives sending the Bradley and Brandon

Robert Sapp airborne, killing him.

       225.    The terror cell that emplaced the IED that killed Brandon Robert Sapp was trained

by Hezbollah and funded and armed by the IRGC-QF.

       226.    Plaintiff Hope Elizabeth Veverka is a citizen of the United States and domiciled in

the State of New Mexico. She is the mother of Brandon Robert Sapp.

       227.    As a result of the attack, and the death of Brandon Robert Sapp, Plaintiff Hope

Elizabeth Veverka has experienced severe mental anguish, extreme emotional pain and suffering,

and loss of her son’s society, companionship, comfort, advice and counsel.

       9.      THE AUGUST 16, 2004 ATTACK – SADR CITY

The Heath Family

       228.    David Michael Heath was a citizen of the United States and domiciled in the State

of Indiana when he was killed in Iraq.

       229.    On August 16, 2004, David Michael Heath, aged 30, was serving in the U.S.

military in Iraq when an IED emplaced by JAM terror operatives detonated near his vehicle

followed by smalls arms fire and a subsequent RPG attack in Sadr City.

       230.    David Michael Heath was killed in the attack by a gunshot wound to his head by

JAM terror operatives.

       231.    The terror cell that fired at David Michael Heath was trained by Hezbollah and

funded and armed by the IRGC-QF.




                                                   32
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 38 of 157



       232.    Plaintiff Donna Jean Heath is a citizen of the United States and domiciled in the

State of Indiana. She is the widow of David Michael Heath.

       233.    Plaintiff Donna Jean Heath brings an action individually and on behalf of the Estate

of David Michael Heath, as its legal representative.

       234.    Plaintiff Lola Jean Modjeska is a citizen of the United States and domiciled in the

State of Indiana. She is the mother of David Michael Heath.

       235.    Plaintiff John David Heath is a citizen of the United States and domiciled in the

State of Florida. He is the father of David Michael Heath.

       236.    As a result of the attack, and the death of David Michael Heath, Plaintiffs Donna

Jean Heath, Lola Jean Modjeska, and John David Heath have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their husband’s/son’s society, companionship,

comfort, advice and counsel.

       10.     THE AUGUST 18, 2004 ATTACK – SADR CITY

The Martir Family

       237.    Jacob David Martir was a citizen of the United States and domiciled in the State of

Connecticut when he was killed in Iraq.

       238.    On August 18, 2004, Jacob David Martir, aged 21, was serving in the U.S. military

in Iraq when his unit was engaged in small arms fire with JAM terror operatives in Sadr City.

       239.    Jacob David Martir was shot and killed by JAM terror operatives while engaged in

the exchange of gunfire.

       240.    The terror cell that killed Jacob David Martir was trained by Hezbollah and funded

and armed by the IRGC-QF.




                                                   33
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 39 of 157



        241.    Plaintiff Olga Lydia Gutierrez is a citizen of the United States and domiciled in the

State of Connecticut. She is the mother of Jacob David Martir.

        242.    Plaintiff Olga Lydia Gutierrez brings an action individually and on behalf of the

Estate of Jacob David Martir, as its legal representative.

        243.    Plaintiff Ismael Martir is a citizen of the United States and domiciled in the State

of Florida. He is the brother of Jacob David Martir.

        244.    As a result of the attack, and the death of Jacob David Martir, Plaintiffs Olga Lydia

Gutierrez and Ismael Martir have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their son’s/brother’s society, companionship, comfort, advice and counsel.

        11.     THE AUGUST 25, 2004 ATTACK – NAJAF

The Arredondo Family

        245.    Alexander Scott Arredondo was a citizen of the United States and domiciled in the

State of Massachusetts when he was killed in Iraq.

        246.    On August 25, 2004, Alexander Scott Arredondo, aged 20, was serving in the U.S.

military in Iraq when his unit was engaged in small arms fire with JAM terror operatives in Najaf,

Iraq.

        247.    Alexander Scott Arredondo was killed by sniper fire from JAM terror operatives.

        248.    The terror cell that fired at Alexander Scott Arredondo was trained by Hezbollah

and funded and armed by the IRGC-QF.

        249.    Plaintiff Victoria M. Foley is a citizen of the United States and domiciled in the

State of Massachusetts. She is the mother of Alexander Scott Arredondo.

        250.    Plaintiff Victoria M. Foley brings an action individually and on behalf of the Estate

of Alexander Scott Arredondo, as its legal representative.




                                                     34
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 40 of 157



        251.    Plaintiff Nathaniel Foley is a citizen of the United States and domiciled in the State

of Massachusetts. He is the brother of Alexander Scott Arredondo.

        252.    As a result of the attack, and the death of Alexander Scott Arredondo, Plaintiffs

Victoria M. Foley and Nathaniel Foley have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their son’s/brother’s society, companionship, comfort,

advice and counsel.

        12.     THE AUGUST 26, 2004 ATTACK – NAJAF

The DeWilde Family

        253.    Plaintiff Michael Scott DeWilde is a citizen of the United States and domiciled in

the State of Texas.

        254.    On August 26, 2004, Michael Scott DeWilde, then 37, was serving in the U.S.

military in Iraq.

        255.    On August 26, 2004, Michael Scott DeWilde was seriously injured when he came

under fire from an RPG fired by JAM terror operatives.

        256.    The terror cell that executed the attack in which Michael Scott DeWilde was injured

was trained by Hezbollah and funded and armed by the IRGC-QF.

        257.    As a result of the attack, Michael Scott DeWilde sustained shrapnel injuries to his

arm requiring him to be medevaced from the scene and treated at the nearest Forward Operating

Base (“FOB”).

        258.    As a result of the attack, and the injuries he suffered, Plaintiff Michael Scott

DeWilde has experienced severe physical and mental anguish and extreme emotional pain and

suffering.




                                                     35
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 41 of 157



       13.     THE FEBRUARY 10, 2005 ATTACK

The Morris Family

       259.    Plaintiff Steven Morris is a citizen of the United States and domiciled in the State

of North Carolina.

       260.    Steven Morris served in the U.S. military in Iraq on multiple rotations from March

2003 through 2011 as a member of a Special Operations Unit.

       261.    On February 10, 2005, Mr. Morris sustained a traumatic brain injury (“TBI”) as

well as neck and shoulder injuries when he was knocked from his armored vehicle en route to an

operation against JAM forces north of the Sab’ Abkar section of Baghdad.

       262.

       263.    As a result of the attack, and the injuries he suffered, Plaintiff Steven Morris has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       264.    Plaintiff Danielle Dechaine-Morris is a citizen of the United States and domiciled

in the State of North Carolina. She was the wife of Steven Morris.

       265.    Plaintiff Nicholas Morris is a citizen of the United States and domiciled in the State

of North Carolina. He is the son of Steven Morris.

       266.    Plaintiff K.M., a minor represented by his legal guardian, Danielle Dechaine-

Morris, is a citizen of the United States and domiciled in the State of North Carolina. He is the son

of Steven Morris.

       267.    As a result of the attack, and the injuries Steven Morris suffered, Plaintiffs Danielle

Dechaine-Morris, Nicholas Morris and K.M. have experienced severe mental anguish and extreme

emotional pain and suffering.




                                                     36
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 42 of 157



       14.     THE JUNE 8, 2005 ATTACK – BAGHDAD

The Arizola Family

       268.    Roberto Arizola, Jr. was a citizen of the United States and domiciled in the State

of Texas when he was killed in Iraq.

       269.    On June 8, 2005, Roberto Arizola, Jr., aged 31, was serving in the U.S. military

near Rustimaya when an IED emplaced by Iraqi Shi’a Special Groups terror operatives detonated

near his vehicle.

       270.    Roberto Arizola, Jr. was killed in the attack perpetrated by Hezbollah-trained Iraqi

Shi’a Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       271.    Plaintiff Roberto Aaron Arizola is a citizen of the United States and domiciled in

the State of Texas. He is the son of Roberto Arizola, Jr.

       272.    Plaintiff Roberto Arizola, Sr. is a citizen of the United States and domiciled in the

State of Texas. He is the father of Roberto Arizola, Jr.

       273.    Plaintiff Cecilia Arizola is a citizen of the United States and domiciled in the State

of Texas. She is the mother of Roberto Arizola, Jr.

       274.    Plaintiff Danny Arizola is a citizen of the United States and domiciled in the State

of Texas. He is the brother of Roberto Arizola, Jr.

       275.    Plaintiff Ricardo Arizola is a citizen of the United States and domiciled in the

State of Texas. He is the brother of Roberto Arizola, Jr.

       276.    As a result of the attack, and the death of Roberto Arizola, Jr., Plaintiffs Roberto

Aaron Arizola, Roberto Arizola, Sr., Cecilia Arizola, Danny Arizola and Ricardo Arizola have

experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

father’s/son’s brother’s society, companionship, comfort, advice and counsel.




                                                      37
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 43 of 157



        15.      THE AUGUST 7, 2005 ATTACK – BAGHDAD

The Kalladeen Family

        277.     Anthony N. Kalladeen was a citizen of the United States and domiciled in the State

of New York when he was killed in Iraq.

        278.     On August 7, 2005, Anthony N. Kalladeen, aged 26, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        279.     Anthony N. Kalladeen died on August 8, 2005 as a result of the injuries he sustained

in the attack.

        280.     The weapon used to kill Anthony N. Kalladeen was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        281.     Plaintiff Maria Vidal is a citizen of the United States and domiciled in the State of

Pennsylvania. She is the mother of Anthony N. Kalladeen.

        282.     As a result of the attack, and the death of Anthony N. Kalladeen, Plaintiff Maria

Vidal has experienced severe mental anguish, extreme emotional pain and suffering, and loss of

her son’s society, companionship, comfort, advice and counsel.

        16.      THE SEPTEMBER 26, 2005 ATTACK – BAGHDAD

The Tuliau Family

        283.     Tulsa T. Tuliau was a citizen of the United States and domiciled in the State of New

York when he was killed in Iraq.

        284.     On September 26, 2005, Tulsa T. Tuliau, aged 33, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        285.     Tulsa T. Tuliau was killed in the attack.




                                                      38
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 44 of 157



       286.    The weapon used to kill Tulsa T. Tuliau was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       287.    Plaintiff Masina Tuliau is a citizen of the United States and domiciled in the State

of Washington. She is the mother of Tulsa T. Tuliau.

       288.    As a result of the attack, and the death of Tulsa T. Tuliau, Plaintiff Masina Tuliau

has experienced severe mental anguish, extreme emotional pain and suffering, and loss of her son’s

society, companionship, comfort, advice and counsel.

       17.     THE SEPTEMBER 28, 2005 ATTACK – UMM QASR

The Morin Family

       289.    Steve Morin, Jr. was a citizen of the United States and domiciled in the State of

Texas when he was killed in Iraq.

       290.    On September 28, 2005, Steve Morin, Jr., aged 34, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       291.    Steve Morin, Jr. was killed in the attack.

       292.    The weapon used to kill Steve Morin, Jr. was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       293.    Plaintiff Brianna Renee Navejas is a citizen of the United States and domiciled in

the State of Texas. She is the step-daughter of Steve Morin, Jr.

       294.    As a result of the attack, and the death of Steve Morin, Jr., Plaintiff Brianna Renee

Navejas has experienced severe mental anguish, extreme emotional pain and suffering, and loss of

her father’s society, companionship, comfort, advice and counsel.




                                                    39
            Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 45 of 157



The Martinez Family

        295.    Plaintiff Margarito A. Martinez, Jr. is a citizen of the United States and domiciled

in the State of Texas.

        296.    On September 28, 2005, Margarito Martinez, then 36, was serving in the U.S.

military in Iraq.

        297.    He was driving in a convoy when an EFP emplaced by Special Groups struck the

lead vehicle.

        298.    The weapon used to injure Margarito Martinez was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        299.    After the lead vehicle was stuck by an EFP, Margarito got out of his vehicle to

check on the occupants of the vehicle that had been struck. He saw that Steve Morin had been hit

in the back of the skull and appeared to be dead.

        300.    He then checked on Elizabeth Jacobson who had been in Steve Morin’s vehicle and

observed that she had been decapitated.

        301.    Finally, he checked on Andy Martinez who was in the gunner’s position. Andy was

standing in the turret and couldn’t hear or see anything. Margarito got on top of the vehicle and

pulled Andy out. He cut off some of Andy’s clothing to start an IV line for him.

        302.    As a result of the attack, Mr. Martinez suffers from PTSD.

        303.    As a result of the attack, and the injuries he suffered, Plaintiff Margarito Martinez,

Jr. has experienced severe mental anguish and extreme emotional pain and suffering.




                                                     40
               Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 46 of 157



         18.     THE DECEMBER 8, 2005 ATTACK – BAGHDAD

The Mattis Family

         304.    Plaintiff Adam Mattis is a citizen of the United States and domiciled in the State of

Texas.

         305.    On December 8, 2005, Adam Mattis, then 23, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

         306.    The weapon used to injure Adam Mattis was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

         307.    Mr. Mattis was driving a HMMWV, the second vehicle in a five-vehicle convoy,

when his vehicle was hit by an EFP.

         308.    Mr. Mattis was hit by shrapnel in his right arm. The shrapnel hit his bicep and went

into his shoulder. The shrapnel cut and cauterized an artery.

         309.    Following the attack, he was medevaced to a combat support hospital in Iraq for

initial treatment. He was not allowed to leave Iraq for further treatment of his wounds until the end

of his deployment in January 2006. This resulted in his incurring Methicillin-resistant

Staphylococcus aureus (MRSA), a secondary infection.

         310.    After his deployment ended in January 2006, he initially sought treatment at a

civilian hospital in Savannah, Georgia and then at Fort Stewart.

         311.    Mr. Mattis has also sought treatment at the VA.

         312.    He has been diagnosed with a TBI and PTSD.

         313.    As a result of the attack, and the injuries he suffered, Plaintiff Adam Mattis has

experienced severe physical and mental anguish and extreme emotional pain and suffering.




                                                      41
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 47 of 157



The Peterson Family

       314.    Plaintiff Terrance Peterson, III is a citizen of the United States and domiciled in the

State of Arizona.

       315.    On March 23, 2008, Terrance Peterson, III, then 25, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       316.    The weapon used to injure Terrance Peterson, III was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       317.    Mr. Peterson was an occupant in the second vehicle traveling in a five-vehicle

convoy, when his vehicle was hit by an EFP.

       318.    Mr. Peterson was hit by shrapnel in his right foot, both knees and his left arm. He

had multiple fractures and tissue damage. The brachial artery in his right arm was severed.

       319.    Following the attack, Mr. Peterson was taken to FOB Loyalty to stabilize him and

was then taken to Balad, Iraq for surgery to repair the brachial artery. From there he was transferred

to Landstuhl, Germany and then to Walter Reed Army Medical Center where he spent the next 9

months. Ultimately, he completed his military service at the Wynn Army Hospital at Fort Stewart.

       320.    Mr. Peterson has undergone 33 surgeries as a result of the attack.

       321.    As a result of the attack, and the injuries he suffered, Plaintiff Terrance Peterson,

III has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       322.    Plaintiff Petra Spialek is a citizen of the United States and domiciled in the State of

Illinois. She is the mother of Terrance Peterson, III.




                                                     42
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 48 of 157



        323.    As a result of the attack, and the injuries Terrance Peterson, III has suffered,

Plaintiff Petra Spialek has experienced severe mental anguish, and extreme emotional pain and

suffering.

        19.     THE JANUARY 5, 2006 ATTACK – NAJAF

The Hecker Family

        324.    William F. Hecker, III was a citizen of the United States and domiciled in the State

of Missouri when he was killed in Iraq.

        325.    January 5, 2006, William F. Hecker, III, aged 37, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        326.    William F. Hecker, III was killed in the attack.

        327.    The weapon used to kill William F. Hecker, III was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        328.    Richelle Hecker is a citizen of the United States and domiciled in the State of

Colorado. She is the widow of William F. Hecker, III.

        329.    Richelle Hecker brings an action on behalf of the Estate of William F. Hecker, III,

as its legal representative.

        20.     THE JANUARY 5, 2006 ATTACK – BAGHDAD

The Lopez Reyes Family

        330.    Jason Lopez Reyes was a citizen of the United States and domiciled in Puerto Rico

when he was killed in Iraq.

        331.    On January 5, 2006, Jason Lopez Reyes, aged 29, was serving in the U.S. military

in Iraq when a dual-array EFP emplaced by Special Groups detonated near his vehicle.




                                                     43
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 49 of 157



       332.    Jason Lopez Reyes was killed in the attack.

       333.    The weapon used to kill Jason Lopez Reyes was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       334.    Plaintiff Gladys E. Reyes Centeno is a citizen of the United States and domiciled

in Puerto Rico. She is the mother of Jason Lopez Reyes.

       335.    Plaintiff Veronica Lopez Reyes is a citizen of the United States and domiciled in

Puerto Rico. She is the sister of Jason Lopez Reyes.

       336.    Plaintiff Veronica Lopez Reyes brings an action individually and on behalf of the

Estate of Jason Lopez Reyes, as its legal representative.

       337.    Plaintiff Zoraima Lopez is a citizen of the United States and domiciled in the State

of Texas. She is the sister of Jason Lopez Reyes.

       338.    As a result of the attack, and the death of Jason Lopez Reyes, Plaintiffs Gladys E.

Reyes Centeno, Veronica Lopez Reyes, and Zoraima Lopez have experienced severe mental

anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s society,

companionship, comfort, advice and counsel.

       21.     THE FEBRUARY 17, 2006 ATTACK – BAGHDAD

The Lee Family

       339.    Plaintiff Kenny Lee is a citizen of the United States and domiciled in the State of

Virginia.

       340.    On February 17, 2006, Kenny Lee, then 26, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.




                                                    44
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 50 of 157



       341.    The weapon used to injure Kenny Lee was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       342.    As a result of the attack, Kenny Lee was initially incapacitated by the force of the

concussive blast. Shrapnel that entered his body in his buttocks region and partially exited through

his back. Because the vehicle remained operational after the detonation, Mr. Lee remained in shock

and did not realize he had been hit with shrapnel from the EFP until he noticed that the back of his

uniform was completely bloodstained. A few days after the explosion, he discovered a concussive

bruise approximately ten inches in diameter on his chest as a result of the explosion. Mr. Lee has

lost flexibility due to the scarring from his injuries, and he suffers back pain and sciatic pain.

       343.    As a result of the attack, and the injuries he suffered, Plaintiff Kenny Lee has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       344.    Plaintiff Tom B. Lee is a citizen of the United States and domiciled in the State of

Connecticut. He is the father of Kenny Lee.

       345.    Plaintiff Ling P. Lee is a citizen of the United States and domiciled in the State of

Connecticut. She is the mother of Kenny Lee.

       346.    Plaintiff Susanna Lee Paulus is a citizen of the United States and domiciled in the

State of Connecticut. She is the sister of Kenny Lee.

       347.    As a result of the attack, and the injuries Kenny Lee suffered, Plaintiffs Tom B.

Lee, Ling P. Lee and Susanna Lee Paulus have experienced severe mental anguish and extreme

emotional pain and suffering.




                                                      45
               Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 51 of 157



        22.      THE FEBRUARY 20, 2006 ATTACK –HINDIYAH

The Collado Family

        348.     Jay T. Collado was a citizen of the United States and domiciled in the State of South

Carolina when he was killed in Iraq.

        349.     On February 20, 2006, Jay T. Collado, aged 31, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        350.     Jay T. Collado was killed in the attack.

        351.     The weapon used to kill Jay T. Collado was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        352.     Plaintiff Judy Collado is a citizen of the United States and domiciled in the State of

California. She is the widow of Jay T. Collado.

        353.     Plaintiff Kaiya Collado is a citizen of the United States and domiciled in the State

of California. She is the daughter of Jay T. Collado.

        354.     As a result of the attack, and the death of Jay T. Collado, Plaintiffs Judy Collado

and Kaiya Collado have experienced severe mental anguish, extreme emotional pain and suffering,

and loss of their husband’s/father’s society, companionship, comfort, advice and counsel.

The Waldeck Family

        355.     Plaintiff Justin Waldeck is a citizen of the United States and domiciled in the State

of Illinois.

        356.     On February 20, 2006, Justin Waldeck, then 26, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.




                                                      46
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 52 of 157



        357.    The weapon used to injure Justin Waldeck was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        358.    As a result of the attack, Mr. Waldeck sustained shrapnel injuries to his right knee

and significant injuries to his left hand. The metacarpal bones in his left hand had to be fused, and

he suffered nerve damage to his left pinky.

        359.    As a result of the attack, and the injuries he suffered, Plaintiff Justin Waldeck has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        23.     THE FEBRUARY 20, 2006 ATTACK – BAGHDAD

The Kuhlmeier Family

        360.    Daniel Kuhlmeier was a citizen of the United States and domiciled in the State of

Virginia when he was killed in Iraq.

        361.    On February 20, 2006, Daniel Kuhlmeier, aged 30, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        362.    Daniel Kuhlmeier was killed in the attack.

        363.    The weapon used to kill Daniel Kuhlmeier was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        364.    Tanja Kuhlmeier is a citizen of the United States and domiciled in the State of

Virginia. She is the widow of Daniel Kuhlmeier.

        365.    Tanja Kuhlmeier brings an action on behalf of the Estate of Daniel Kuhlmeier, as

its legal representative.




                                                     47
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 53 of 157



       366.    Plaintiff Robert J. Kuhlmeier is a citizen of the United States and domiciled in the

State of Pennsylvania. He is the father of Daniel Kuhlmeier.

       367.    Plaintiff Theresa A. Kuhlmeier is a citizen of the United States and domiciled in

the State of Pennsylvania. She is the mother of Daniel Kuhlmeier.

       368.    Plaintiff Theresa Ann Kuhlmeier is a citizen of the United States and domiciled in

the State of Pennsylvania. She is the sister of Daniel Kuhlmeier.

       369.    Plaintiff Edward Kuhlmeier is a citizen of the United States and domiciled in the

State of Pennsylvania. He is the brother of Daniel Kuhlmeier.

       370.    Plaintiff Thomas Kuhlmeier is a citizen of the United States and domiciled in the

State of Pennsylvania. He is the brother of Daniel Kuhlmeier.

       371.    Plaintiff John Kuhlmeier is a citizen of the United States and domiciled in the State

of Pennsylvania resident. He is the brother of Daniel Kuhlmeier.

       372.    Plaintiff Robert W. Kuhlmeier is a citizen of the United States and domiciled in the

State of Pennsylvania. He is the brother of Daniel Kuhlmeier.

       373.    As a result of the attack, and the death of Daniel Kuhlmeier, Plaintiffs Robert J.

Kuhlmeier, Theresa A. Kuhlmeier, Theresa Ann Kuhlmeier, Edward Kuhlmeier, Thomas

Kuhlmeier, John Kuhlmeier, and Robert W. Kuhlmeier have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their son’s/brother’s society, companionship,

comfort, advice and counsel.

       24.     THE MARCH 26, 2006 ATTACK – BAGHDAD

The Bershefsky Family

       374.    Plaintiff Christopher Anthony Bershefsky is a citizen of the United States and

domiciled in the State of Pennsylvania.




                                                    48
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 54 of 157



       375.    On March 26, 2006, Christopher Anthony Bershefsky, then 32, was a private

contractor with Erinys International, a British security company, in Iraq. He had been in Iraq for

approximately three months during this assignment. He had also previously served in the United

States Marine Corps for six years with his discharge having taken place in 1998.

       376.    Mr. Bershefsky was driving an armored Ford F350 vehicle en route to his base after

completing a mission a few miles outside the international zone in Baghdad. He was approximately

two miles from Gate 2 to enter the international zone when his vehicle was struck by an EFP

emplaced by Special Groups. The force of the blast blew through Mr. Bershefsky’s door.

       377.    The weapon used to injure Mr. Bershefsky was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       378.    As a result of the attack, Mr. Bershefsky sustained a fractured pelvis, damaged

sciatic nerve, muscle tissue loss due to debridement in his left leg, damages to his left foot which

was rendered mostly inoperable, a torn urethra, and additional shrapnel injuries that have caused

him to use a colostomy bag and suffer from urological deficits. In addition to the physical injuries

he sustained, Mr. Bershefsky also suffers from severe depression, anxiety, and PTSD.

       379.    As a result of the attack, and the injuries he suffered, Plaintiff Christopher Anthony

Bershefsky has experienced severe physical and mental anguish and extreme emotional pain and

suffering.

       25.     THE APRIL 1, 2006 ATTACK – BAGHDAD

The Devora-Garcia Family

       380.    Israel Devora-Garcia was domiciled in the State of Texas when he was killed in

Iraq. He became a citizen of the United States posthumously.




                                                    49
                Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 55 of 157



          381.    On April 1, 2006, Israel Devora-Garcia, aged 23, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated while he was conducting a dismounted

patrol.

          382.    Israel Devora-Garcia was killed in the attack.

          383.    The weapon used to kill Israel Devora-Garcia was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

          384.    Plaintiff Adrian Sandoval is a citizen of the United States and domiciled in the State

of Texas. He is the brother of Israel Devora-Garcia.

          385.    Plaintiff Rosa Esther Sandoval is a citizen of the United States and domiciled in the

State of Kentucky. She is the sister of Israel Devora-Garcia.

          386.    As a result of the attack, and the death of Israel Devora-Garcia, Plaintiffs Adrian

Sandoval and Rosa Esther Sandoval have experienced severe mental anguish, extreme emotional

pain and suffering, and loss of their brother’s society, companionship, comfort, advice and counsel.

          26.     THE APRIL 16, 2006 ATTACK – BAWB ASH-SHAM

The Stein Family

          387.    Plaintiff Joshua P. Stein is a citizen of the United States and domiciled in the State

of Texas.

          388.    On April 16, 2006, Joshua P. Stein, then 22, was serving in the U.S. military in Iraq.

He was traveling in a convoy from the Iraqi Police compound conducting route clearance when

the vehicle he was driving, a Bradley that was the second in the convoy, was hit with a dual-array

EFP emplaced by Special Groups on the left side of the vehicle on ASR Dover in the Bawb Ash-

Sham village north of Baghdad.




                                                       50
            Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 56 of 157



         389.   The weapon used to injure Joshua P. Stein was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

         390.   As a result of the attack, Mr. Stein sustained double above-the-knee amputations,

two broken forearms, elbow replacement in his left arm, fasciotomy on his right arm, nerve and

muscle damage to both forearms causing him to lose feeling in both of his forearms, and a TBI.

Mr. Stein was in a coma for nearly a month following the attack and awoke from the coma in a

military hospital in Texas after having been airlifted to Balad, Iraq, and Landstuhl, Germany.

         391.   Joshua P. Stein has received extensive medical treatment at multiple hospitals that

has included various surgeries and attempted prosthetic fittings. Ultimately, Mr. Stein was unable

to utilize a prosthetic for his right leg, as it was not long enough following the amputation, so he

requires a wheelchair to ambulate.

         392.   As a result of the attack, and the injuries he suffered, Plaintiff Joshua P. Stein has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

         393.   Plaintiff Nicole B. Stein is a citizen of the United States and domiciled in the State

of Texas. She is the wife of Joshua P. Stein.

         394.   Plaintiff R.M.S., a minor, represented by her legal guardian Joshua P. Stein, is a

citizen of the United States and domiciled in the State of Texas. She is the daughter of Joshua P.

Stein.

         395.   Plaintiff J.S.S., a minor, represented by her legal guardian Joshua P. Stein, is a

citizen of the United States and domiciled in the State of Texas. She is the daughter of Joshua P.

Stein.




                                                     51
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 57 of 157



       396.    Plaintiff Jesse P. Stein is a citizen of the United States and domiciled in the State

of North Carolina. He is the father of Joshua P. Stein.

       397.    As a result of the attack, and the injuries Joshua P. Stein suffered, Plaintiffs Nicole

B. Stein, R.M.S., J.S.S. and Jesse P. Stein have experienced severe mental anguish and extreme

emotional pain and suffering.

The Shelswell Family

       398.    Plaintiff Michael Paul Alan Shelswell is a citizen of the United States and domiciled

in the State of Colorado.

       399.    On April 16, 2006, Michael Paul Alan Shelswell, then 23, was serving in the U.S.

military in Iraq. He was sitting in the rear of a Bradley traveling in a convoy from the Iraqi Police

compound conducting route clearance when the Bradley was hit with a dual-array EFP emplaced

by Special Groups on the left side of the vehicle on ASR Dover in the Bawb Ash-Sham village

north of Baghdad.

       400.    The weapon used to injure Michael Paul Alan Shelswell was a Hezbollah-designed

and Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their

direction, using specialized training and components supplied by Hezbollah and the IRGC.

       401.    As a result of the attack, the concussive blast from the EFP struck Michael Paul

Alan Shelswell in his face causing a TBI. He also sustained chemical burns to his face and upper

body as the Bradley caught fire as a result of the EFP detonation. Mr. Shelswell continues to

experience vision and hearing difficulties, and has sustained memory loss. Mr. Shelswell suffered

a stroke in 2009 related to his injuries. He also suffers from severe PTSD that has caused him to

experience suicidal ideation in the past and makes it impossible for him to be in confined spaces.




                                                     52
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 58 of 157



       402.    As a result of the attack, and the injuries he suffered, Plaintiff Michael Paul Alan

Shelswell has experienced severe physical and mental anguish and extreme emotional pain and

suffering.

       27.     THE APRIL 25, 2006 ATTACK – SADR CITY

The Irwin Family

       403.    Plaintiff Shane Irwin is a citizen of the United States and domiciled in the State of

Florida.

       404.    On April 25, 2006, Shane Irwin, then 23, was serving in the U.S. military in Iraq.

       405.    He was driving in a convoy when an EFP emplaced by Special Groups struck his

vehicle.

       406.    The weapon used to injure Mr. Irwin was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       407.    As a result of the attack, Mr. Irwin suffered lacerations, smoke inhalation and

ruptured ear drums. He also suffers from a TBI and PTSD.

       408.    As a result of the attack, and the injuries he suffered, Plaintiff Shane Irwin has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       409.    Plaintiff T.R., a minor represented by her legal guardian, Shane Irwin, is a citizen

of the United States and domiciled in the State of Florida. She is the daughter of Shane Irwin.

       410.    Plaintiff Helen Marguerite Irwin is a citizen of the United States and domiciled in

the State of Florida. She is the mother of Shane Irwin.

       411.    Plaintiff Nicole Irwin is a citizen of the United States and domiciled in the State of

Florida. She is the sister of Shane Irwin.




                                                    53
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 59 of 157



        412.    As a result of the attack, and the injuries Shane Irwin suffered, Plaintiffs T.R., Helen

Marguerite Irwin and Nicole Irwin have experienced severe mental anguish and extreme emotional

pain and suffering.

        28.     THE MAY 3, 2006 ATTACK – NASIRIYAH

The Stoneking Family

        413.    Plaintiff Eric Brandon Stoneking is a citizen of the United States and domiciled in

the State of Virginia.

        414.    On May 3, 2006, Eric Brandon Stoneking, then 26, was working as a civilian

contractor with EODT in Iraq when an EFP emplaced by Special Groups detonated near his

vehicle.

        415.    The weapon used to injure Eric Brandon Stoneking was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        416.    As a result of the attack, Mr. Stoneking sustained a TBI, the loss of two tendons in

his right arm, major facial trauma on the left side to his upper mandible and lower jaw, and shrapnel

and burns to the face, left shoulder, and torso. Additionally, Mr. Stoneking has suffered from

PTSD.

        417.    Mr. Stoneking has received extensive medical treatment at various hospitals for the

extensive injuries he sustained on May 3, 2006.

        418.    As a result of the attack, and the injuries he suffered, Plaintiff Eric Brandon

Stoneking has experienced severe physical and mental anguish and extreme emotional pain and

suffering.




                                                      54
               Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 60 of 157



         419.    Plaintiff Carrie Sue Stoneking is a citizen of the United States and domiciled in

Germany. She is the mother of Eric Brandon Stoneking.

         420.    Plaintiff Faith Renee Stoneking is a citizen of the United States and domiciled in

Germany. She is the sister of Eric Brandon Stoneking.

         421.    As a result of the attack, and the injuries Eric Brandon Stoneking suffered, Plaintiffs

Carrie Sue Stoneking and Faith Renee Stoneking have experienced severe mental anguish and

extreme emotional pain and suffering.

         29.     THE MAY 5, 2006 ATTACK – BAGHDAD

The Vacho Family

         422.    Nathan J. Vacho was a citizen of the United States and domiciled in the State of

Wisconsin when he was killed in Iraq.

         423.    On May 5, 2006, Nathan J. Vacho, aged 29, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

         424.    Nathan J. Vacho was killed in the attack.

         425.    The weapon used to kill Nathan J. Vacho was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

         426.    Amanda Vacho is a citizen of the United States and domiciled in the State of

Wisconsin. She is the legal guardian of Plaintiff E.V.

         427.    Amanda Vacho brings an action solely on behalf of Plaintiff E.V., a minor.

         428.    Plaintiff E.V., a minor represented by her legal guardian Amanda Vacho, is a citizen

of the United States and domiciled in the State of Wisconsin. She is the daughter of Nathan J.

Vacho.




                                                       55
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 61 of 157



       429.    As a result of the attack, and the death of Nathan J. Vacho, Plaintiff E.V. has

experienced severe mental anguish, extreme emotional pain and suffering, and loss of her father’s

society, companionship, comfort, advice and counsel.

       30.     THE MAY 21, 2006 ATTACK – MOSUL

The Shumate Family

       430.    Plaintiff Shannon Shumate is a citizen of the United States and domiciled in the

State of Missouri.

       431.    On May 21, 2006, Shannon Shumate, was serving as a civilian contractor in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       432.    The weapon used to injure Mr. Shumate was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       433.    As a result of the attack, Shannon Shumate sustained injuries to his head and back

and has suffered hearing loss. He also suffers from PTSD.

       434.    Mr. Shumate continues to experience pain in his back as well as ringing in his ears

and hearing loss. He continues to suffer from PTSD and has flashbacks when he drives at night.

       435.    As a result of the attack, and the injuries he suffered, Plaintiff Shannon Shumate

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       436.    Plaintiff Lauren Shumate is a citizen of the United States and domiciled in the State

of Kansas. She is the daughter of Shannon Shumate.

       437.    Plaintiff L.S., a minor, represented by her legal guardian Shannon Shumate, is a

citizen of the United States and domiciled in the State of Missouri. She is the daughter of Shannon

Shumate.




                                                    56
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 62 of 157



       438.    Plaintiff L.S., a minor, represented by his legal guardian Shannon Shumate, is a

citizen of the United States and domiciled in the State of Missouri. He is the son of Shannon

Shumate.

       439.    As a result of the attack, and the injuries Shannon Shumate has suffered, Plaintiffs

Lauren Shumate, L.S. and L.S. have experienced severe mental anguish and extreme emotional

pain and suffering.

       31.     THE MAY 25, 2006 ATTACK – BAGHDAD

The DiCenzo Family

       440.    Douglas Andrew DiCenzo was a citizen of the United States and domiciled in the

State of New Hampshire when he was killed in Iraq.

       441.    On May 25, 2006, Douglas Andrew DiCenzo, aged 30, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       442.    Douglas Andrew DiCenzo was killed in the attack.

       443.    The weapon used to kill Douglas Andrew DiCenzo was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       444.    Plaintiff Nicole DiCenzo is a citizen of the United States and domiciled in the State

of Georgia. She is the widow of Douglas Andrew DiCenzo.

       445.    Plaintiff Nicole DiCenzo brings an action individually and on behalf of the Estate

of Douglas Andrew DiCenzo, as its legal representative.

       446.    Plaintiff D.D., a minor, represented by his legal guardian, Nicole DiCenzo, is a

citizen of the United States and domiciled in the State of Georgia. He is the son of Douglas Andrew

DiCenzo.




                                                    57
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 63 of 157



       447.    Plaintiff Larry DiCenzo is a citizen of the United States and domiciled in the State

of Florida. He is the father of Douglas Andrew DiCenzo.

       448.    Plaintiff Kathy Crane is a citizen of the United States and domiciled in the State of

New Hampshire. She is the mother of Douglas Andrew DiCenzo.

       449.    As a result of the attack, and the death of Douglas Andrew DiCenzo, Plaintiffs

Nicole DiCenzo, D.D., Larry DiCenzo, and Kathy Crane have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their husband’s/father’s/son’s society,

companionship, comfort, advice and counsel.

The Blair Family

       450.    Robert Edward Blair was a citizen of the United States and domiciled in the State

of Florida when he was killed in Iraq.

       451.    On May 25, 2006, Robert Edward Blair, aged 22, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       452.    Robert Edward Blair was killed in the attack.

       453.    The weapon used to kill Robert Edward Blair was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       454.    Plaintiff Johnny Allen Blair is a citizen of the United States and domiciled in the

State of Montana. He is the father of Robert Edward Blair.

       455.    Plaintiff Johnny Allen Blair brings an action individually and on behalf of the Estate

of Robert Edward Blair, as its legal representative.

       456.    Plaintiff Charlee Blair Webb is a citizen of the United States and domiciled in the

State of Florida. She is the sister of Robert Edward Blair.




                                                       58
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 64 of 157



       457.    As a result of the attack, and the death of Robert Edward Blair, Plaintiffs Johnny

Allen Blair and Charlee Blair Webb have experienced severe mental anguish, extreme emotional

pain and suffering, and loss of their son’s/brother’s society, companionship, comfort, advice and

counsel.

       32.     THE JULY 15, 2006 ATTACK – BAGHDAD

The Contreras Family

       458.    Andres J. Contreras was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

       459.    On July 15, 2006, Andres J. Contreras, aged 23, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       460.    Andres J. Contreras was killed in the attack.

       461.    The weapon used to kill Andres J. Contreras was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       462.    Plaintiff Norma Alicia Contreras is a citizen of the United States and domiciled in

the State of California. She is the mother of Andres J. Contreras.

       463.    Plaintiff Jonathan Contreras, Sr. is a citizen of the United States and domiciled in

the State of California. He is the father of Andres J. Contreras.

       464.    Plaintiff Carlos Contreras is a citizen of the United States and domiciled in the State

of California. He is the brother of Andres J. Contreras.

       465.    Plaintiff Cesar Contreras is a citizen of the United States and domiciled in the State

of California. He is the brother of Andres J. Contreras.




                                                     59
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 65 of 157



       466.    Plaintiff Hernan Contreras is a citizen of the United States and domiciled in the

State of California. He is the brother of Andres J. Contreras.

       467.    Plaintiff Noel Contreras is a citizen of the United States and domiciled in the State

of California. He is the brother of Andres J. Contreras.

       468.    Plaintiff Dannyel Contreras is a citizen of the United States and domiciled in the

State of California. He is the brother of Andres J. Contreras.

       469.    As a result of the attack, and the death of Andres J. Contreras, Plaintiffs Norma

Alicia Contreras, Jonathan Contreras, Sr., Carlos Contreras, Cesar Contreras, Hernan Contreras,

Noel Contreras and Dannyel Contreras have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their son’s/brother’s society, companionship, comfort,

advice and counsel.

       33.     THE JULY 17, 2006 ATTACK – BAGHDAD

The Pugh Family

       470.    Kenneth Irving Pugh was a citizen of the United States and domiciled in the State

of Texas when he was killed in Iraq.

       471.    On July 17, 2006, Kenneth Irving Pugh, aged 39, was serving in the U.S. military

in Iraq when his checkpoint in southeast Baghdad came under sniper fire from Iraqi Shi’a Special

Groups.

       472.    Kenneth Irving Pugh was killed in the attack from a gunshot wound to his head.

       473.    The terror cell operatives that fired at Kenneth Irving Pugh were trained by

Hezbollah and funded and armed by the IRGC-QF, and they launched the attack at the direction

of both Hezbollah and the IRGC-QF, as their proxy.




                                                    60
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 66 of 157



       474.    Plaintiff Sharon M. Pugh is a citizen of the United States and domiciled in the State

of Kentucky. She is the widow of Kenneth Irving Pugh.

       475.    Plaintiff Sharon M. Pugh brings an action individually and on behalf of the Estate

of Kenneth Irving Pugh, as its legal representative.

       476.    Plaintiff Britney E. Carter is a citizen of the United States and domiciled in the State

of Kentucky. She is the step-daughter of Kenneth Irving Pugh.

       477.    Plaintiff Alicia Pearson is a citizen of the United States and domiciled in the State

of Kentucky. She is the step-daughter of Kenneth Irving Pugh.

       478.    As a result of the attack, and the death of Kenneth Irving Pugh, Plaintiffs Sharon

M. Pugh, Britney E. Carter, and Alicia Pearson have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/father’s society, companionship, comfort,

advice and counsel.

       34.     THE JULY 22, 2006 ATTACK – SADR CITY

The Evans Family

       479.    Plaintiff Daniel J. Evans is a citizen of the United States and domiciled in the State

of Texas.

       480.    On July 22, 2006, Daniel J. Evans, then 19, was serving in the U.S. military in Iraq.

He was riding in the rear passenger-side seat in the second vehicle of a four-vehicle convoy in the

north-bound lane of Route Pluto en route to providing assistance to another unit involved in a

previous IED attack in the vicinity of Sadr City when his vehicle was hit by an EFP emplaced by

Special Groups.




                                                       61
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 67 of 157



       481.    The weapon used to injure Daniel J. Evans was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       482.    As a result of the attack, Daniel J. Evans sustained a TBI, and was rendered

unconscious for approximately 16 hours. His left lung collapsed and his left shoulder was injured.

He has also been diagnosed with PTSD.

       483.    As a result of the attack, and the injuries he suffered, Plaintiff Daniel J. Evans has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       484.    Plaintiff Justin Evans is a citizen of the United States and domiciled in the State of

North Carolina. He is the brother of Daniel J. Evans.

       485.    As a result of the attack, and the injuries Daniel J. Evans suffered, Plaintiff Justin

Evans has experienced severe mental anguish and extreme emotional pain and suffering.

       35.     THE JULY 25, 2006 ATTACK – BAGHDAD

The Graves Family

       486.    Joseph A. Graves was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

       487.    On July 25, 2006, Joseph A. Graves, aged 21, was serving in the U.S. military in

Iraq when the convoy he was travelling in came under RPG and small arms fire from Iraqi Shi’a

Special Groups operatives.

       488.    Joseph A. Graves was killed in the attack.

       489.    The attack was perpetrated by Hezbollah-trained Iraqi Shi’a Special Groups under

the control and direction of the IRGC-QF and Hezbollah.




                                                    62
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 68 of 157



       490.    Plaintiff Kevin Graves is a citizen of the United States and domiciled in the State

of California. He is the father of Joseph A. Graves.

       491.    As a result of the attack, and the death of Joseph A. Graves, Plaintiff Kevin Graves

has experienced severe mental anguish, extreme emotional pain and suffering, and loss of his son’s

society, companionship, comfort, advice and counsel.

       36.     THE AUGUST 26, 2006 ATTACK – JISR DIYALA

The Zayas Family

       492.    Edgardo Zayas was a citizen of the United States and domiciled in the State of

Massachusetts when he was killed in Iraq.

       493.    On August 26, 2006, Edgardo Zayas, then 30, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle. Edgardo Zayas was

serving as the driver in the lead M1114 in a five-vehicle convoy.

       494.    Edgardo Zayas was killed in the attack.

       495.    The weapon used to kill Edgardo Zayas was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       496.    Plaintiff Suheil Campbell is a citizen of the United States and domiciled in the State

of Massachusetts. She is the widow of Edgardo Zayas.

       497.    Plaintiff Suheil Campbell brings an action individually and on behalf of the Estate

of Edgardo Zayas, as its legal representative.

       498.    Plaintiff Alexander Zayas is a citizen of the United States and domiciled in the State

of Massachusetts. He is the son of Edgardo Zayas.




                                                       63
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 69 of 157



       499.    Plaintiff A.Z.-C., a minor, represented by her legal guardian Suheil Campbell, is a

citizen of the United States and domiciled in the State of Massachusetts. She is the daughter of

Edgardo Zayas.

       500.    As a result of the attack, and the death of Edgardo Zayas, Plaintiffs Suheil

Campbell, Alexander Zayas, and A.Z.-C. have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/father’s society, companionship, comfort,

advice and counsel.

       37.     THE SEPTEMBER 20, 2006 ATTACK – BAGHDAD

The Puertas Family

       501.    Plaintiff Luis Junior Puertas is a citizen of the United States and domiciled in the

State of Florida.

       502.    On September 20, 2006, Luis Junior Puertas, then 20, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle. He was the

driver of the lead vehicle in a four-vehicle convoy traveling north on Route Gold adjacent to the

Khansa neighborhood in the eastern portion of Baghdad when a multiple-array EFP planted inside

the bottom of a newly constructed light pole detonated next to the vehicle.

       503.    The weapon used to injure Luis Junior Puertas was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       504.    As a result of the attack, Mr. Puertas lost his left foot and sustained significant

damage to his right leg. He underwent above-the-knee amputations of both legs as a result of the

damages inflicted by the EFP. He also sustained a loss of equilibrium due to injuries to his ears.




                                                    64
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 70 of 157



       505.    Mr. Puertas has received extensive medical treatment at multiple hospitals

including various surgeries and prosthetic fittings.

       506.    As a result of the attack, and the injuries he suffered, Plaintiff Luis Junior Puertas

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       507.    Plaintiff Lidia Sullivan is a citizen of the United States and domiciled in the State

of Florida. She is the mother of Luis Junior Puertas.

       508.    Plaintiff Gabriela D. Puertas Vergara-Donoso is a citizen of the United States and

domiciled in the State of Florida. She is the sister of Luis Junior Puertas.

       509.    As a result of the attack, and the injuries Luis Junior Puertas suffered, Plaintiffs

Lidia Sullivan and Gabriela D. Puertas Vergara-Donoso have experienced severe mental anguish

and extreme emotional pain and suffering.

       38.     THE SEPTEMBER 30, 2006 ATTACK – BAGHDAD

The Melendez Family

       510.    Plaintiff Christopher Michael Melendez is a citizen of the United States and

domiciled in the State of Florida.

       511.    On September 30, 2006, Christopher Michael Melendez, then 19 years, was serving

in the U.S. military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

Christopher Michael Melendez was a gunner in an M1114 vehicle on a routine patrol on Route

Florida in the Mashtal neighborhood of Baghdad when his vehicle was disabled by a direct hit

from an EFP on the driver’s side of the vehicle.

       512.    The weapon used to injure Christopher Michael Melendez was a Hezbollah-

designed and Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at

their direction, using specialized training and components supplied by Hezbollah and the IRGC.




                                                       65
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 71 of 157



       513.    As a result of the attack, Mr. Melendez’s left leg was amputated above the knee.

He also sustained a TBI, an injury to his brachial plexus causing weakness in his dominant hand,

tinnitus, jaw fractures, post-traumatic headaches, facial and hand nerve damage, disfiguring head

and facial scarring, burns, and additional shrapnel injuries.

       514.    Mr. Melendez has received extensive medical treatment at multiple hospitals that

has included various surgeries and prosthetic fittings.

       515.    As a result of the attack, and the injuries he suffered, Plaintiff Christopher Michael

Melendez has experienced severe physical and mental anguish and extreme emotional pain and

suffering.

       516.    Plaintiff Narciso Melendez is a citizen of the United States and domiciled in the

State of New York. He is the father of Christopher Michael Melendez.

       517.    Plaintiff Christina Melendez is a citizen of the United States and domiciled in the

State of Georgia. She is the sister of Christopher Michael Melendez.

       518.    As a result of the attack, and the injuries Christopher Michael Melendez suffered,

Plaintiffs Narciso Melendez and Christina Melendez have experienced severe mental anguish and

extreme emotional pain and suffering.

       39.     THE OCTOBER 4, 2006 ATTACK – BAGHDAD

The Barattieri Family

       519.    Guy Barattieri was a citizen of the United States and domiciled in the State of

Washington when he was killed in Iraq.

       520.    On October 4, 2006, Guy Barattieri, aged 36, was serving as a civilian contractor

with Falcon Security in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       521.    Guy Barattieri was killed in the attack.




                                                     66
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 72 of 157



        522.    The weapon used to kill Guy Barattieri was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        523.    Laurel Barattieri is a citizen of the United States and domiciled in the State of

Washington. She is the widow of Guy Barattieri.

        524.    Laurel Barattieri brings an action on behalf of the Estate of Guy Barattieri, as its

legal representative, for his death and any suffering and/ or economic loss he/his Estate sustained

as a result of the attack.

        40.     THE OCTOBER 13, 2006 ATTACK – BAGHDAD

The Stanton Family

        525.    Kenny Frances Stanton, Jr. was a citizen of the United States and domiciled in the

State of California when he was killed in Iraq.

        526.    On October 13, 2006, Kenny Frances Stanton, Jr., aged 20, was serving in the U.S.

military in Iraq when his unit was struck by an IED emplaced by Iraqi Shi’a Special Groups terror

operatives in the Sholeh neighborhood in northwest Baghdad.

        527.    Kenny Frances Stanton, Jr. was killed in the attack.

        528.    The attack was perpetrated by Hezbollah-trained Iraqi Shi’a Special Groups under

the control and direction of the IRGC-QF and Hezbollah.

        529.    Plaintiff Gloria L. Magana is a citizen of the United States and domiciled in the

State of California. She is the mother of Kenny Frances Stanton, Jr.

        530.    Plaintiff Gloria L. Magana brings an action individually and on behalf of the Estate

of Kenny Frances Stanton, Jr., as its legal representative.




                                                     67
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 73 of 157



       531.    Plaintiff Mario Stanton is a citizen of the United States and domiciled in the State

of California. He is the brother of Kenny Frances Stanton, Jr.

       532.    Plaintiff Brandie Stanton is a citizen of the United States and domiciled in the State

of California. She is the sister of Kenny Frances Stanton, Jr.

       533.    Plaintiff Terrymarie Stanton is a citizen of the United States and domiciled in the

State of California. She is the sister of Kenny Frances Stanton, Jr.

       534.    As a result of the attack, and the death of Kenny Frances Stanton, Jr., Plaintiffs

Gloria L. Magana, Mario Stanton, Brandie Stanton, and Terrymarie Stanton have experienced

severe mental anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s

society, companionship, comfort, advice and counsel.

       41.     THE OCTOBER 22, 2006 ATTACK – BAGHDAD

The Gmachowski Family

       535.    Plaintiff James Gmachowski is a citizen of the United States and domiciled in the

State of California.

       536.    On October 22, 2006, James Gmachowski, then 19, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near the vehicle.

       537.    The weapon used to injure James Gmachowski was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       538.    As a result of the blast, a golf-ball-sized piece of copper was lodged in James

Gmachowski’s back, requiring invasive surgery to remove it. The wound took roughly five months

to heal. Mr. Gmachowski was also diagnosed with a TBI and PTSD.




                                                     68
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 74 of 157



        539.    As a result of the attack, and the injuries he suffered, Plaintiff James Gmachowski

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

        42.     THE OCTOBER 22, 2006 ATTACK – BAGHDAD

The Alabsawi Family

        540.    Plaintiff Karar Alabsawi is a citizen of the United States and domiciled in the State

of Pennsylvania.

        541.    On October 22, 2006, Karar Alabsawi was serving in the U.S. military in Iraq when

an EFP emplaced by Special Groups detonated near his vehicle.

        542.    The weapon used to injure Karar Alabsawi was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        543.    As a result of the attack, Mr. Alabsawi lost his left leg. He also suffered significant

injuries to his left arm, which he is unable to use as well as shrapnel wounds and burns on his

body.

        544.    As a result of the attack, and the injuries he suffered, Plaintiff Karar Alabsawi has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

The Taylor Family

        545.    David G. Taylor, Jr. was a citizen of the United States and domiciled in the State

of North Carolina when he was killed in Iraq.

        546.    On October 22, 2006, David G. Taylor, Jr., aged 37, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        547.    David G. Taylor, Jr. was killed in the attack.




                                                      69
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 75 of 157



       548.     The weapon used to kill David G. Taylor, Jr. was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       549.     Plaintiff Michelle Taylor is a citizen of the United States and domiciled in the State

of Florida. She is the widow of David G. Taylor, Jr.

       550.     Plaintiff Michelle Taylor brings an action individually and on behalf of the Estate

of David G. Taylor, Jr. as its legal representative.

       551.     Plaintiff J.T., a minor represented by his legal guardian, Michelle Taylor, is a

citizen of the United States and domiciled in the State of Florida. He is the son of David G. Taylor,

Jr.

       552.     Plaintiff Phyllis Taylor is a citizen of the United States and domiciled in the State

of Florida. She is the mother of David G. Taylor, Jr.

       553.     Plaintiff John Taylor is a citizen of the United States. He is the brother of David G.

Taylor, Jr.

       554.     As a result of the attack, and the death of David G. Taylor, Jr., Plaintiffs Michelle

Taylor, J.T., Phyllis Taylor and John Taylor have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/father’s/son’s/brother’s society,

companionship, comfort, advice and counsel.

The Taylor Family

       555.     Plaintiff Brian G. Taylor is a citizen of the United States and domiciled in the State

of Florida.

       556.     On October 22, 2006, Brian G. Taylor was serving in the U.S. military in Iraq when

an EFP emplaced by Special Groups detonated near his vehicle.




                                                       70
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 76 of 157



       557.      The weapon used to injure Brian G. Taylor was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       558.      As a result of the attack, Mr. Taylor lost his right leg. He also suffered injuries to

his right thigh; loss of muscle, skin and part of his femur; a dislocated knee; and a damaged femoral

artery. He also experiences compartment syndrome.

       559.      As a result of the attack, and the injuries he suffered, Plaintiff Brian G. Taylor has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

The Recendez Family

       560.      Plaintiff Judas Recendez is a citizen of the United States and domiciled in the State

of California.

       561.      On October 22, 2006, Judas Recendez was serving in the U.S. military in Iraq when

an EFP emplaced by Special Groups detonated near his vehicle.

       562.      The weapon used to injure Mr. Recendez was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       563.      As a result of the attack, both of Mr. Recendez’s legs were amputated below the

knee. He also sustained shrapnel injuries to the lower part of his body from the waist down, hearing

and vision damage, and nerve damage in his left hand.

       564.      As a result of the attack, and the injuries he suffered, Plaintiff Judas Recendez has

experienced severe physical and mental anguish and extreme emotional pain and suffering.




                                                      71
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 77 of 157



       43.       THE OCTOBER 22, 2006 ATTACK – SADR CITY

The Norager Family

       565.      Plaintiff Tyler Norager is a citizen of the United States and domiciled in the State

of Utah.

       566.      On October 22, 2006, Tyler Norager was serving in the U.S. military in Iraq when

an EFP emplaced by Special Groups detonated near his vehicle.

       567.      The weapon used to injure Mr. Norager was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       568.      As a result of the attack, Mr. Norager sustained shrapnel wounds to the face, the

right side of his body, and the top of his spine. His injuries have caused him long-term, permanent

back pain.

       569.      As a result of the attack, and the injuries he suffered, Plaintiff Tyler Norager has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       570.      Plaintiff Shalee Norager is a citizen of the United States and domiciled in the State

of Utah. She is the wife of Tyler Norager.

       571.      Plaintiff M.N., a minor resented by her legal guardian, Tyler Norager, is a citizen

of the United States and domiciled in the State of Utah. She is the daughter of Tyler Norager.

       572.      As a result of the attack, and the injuries suffered by Tyler Norager, Plaintiffs

Shalee Norager and M.N. have experienced severe mental anguish, and extreme emotional pain

and suffering.




                                                      72
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 78 of 157



        44.     THE NOVEMBER 2, 2006 ATTACK – BAGHDAD

The Kruger Family

        573.    Eric Kruger was a citizen of the United States and domiciled in the State of Texas

when he was killed in Iraq.

        574.    On November 2, 2006, Eric Kruger, aged 44, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        575.    Eric Kruger was killed in the attack.

        576.    The weapon used to kill Eric Kruger was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        577.    Lawrence Kruger is a citizen of the United States and domiciled in the State of

Texas. He is the father of Eric Kruger.

        578.    Lawrence Kruger brings an action on behalf of the Estate of Eric Kruger, as its legal

representative, for his death and any suffering and/ or economic loss he/his Estate sustained as a

result of the attack.

        579.    Plaintiff C.K., a minor represented by his conservator, Lawrence Kruger, is a citizen

of the United States and domiciled in the State of Colorado. He is the son of Eric Kruger.

        580.    Plaintiff E.K., a minor represented by her conservator, Lawrence Kruger, is a

citizen of the United States and domiciled in the State of Colorado. She is the daughter of Eric

Kruger.

        581.    As a result of the attack, and the death of Eric Kruger, Plaintiffs C.K. and E.K. have

experienced severe mental anguish, extreme emotional pain and suffering, and loss of their father’s

society, companionship, comfort, advice and counsel.




                                                        73
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 79 of 157



       45.      THE NOVEMBER 13, 2006 ATTACK – BAGHDAD

The Lamb Family

       582.     Plaintiff Kurtiss Lamb is a citizen of the United States and domiciled in the State

of Tennessee.

       583.     On November 13, 2006, Kurtiss Lamb, then 24, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       584.     The weapon used to injure Kurtiss Lamb was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       585.     As a result of the blast, Kurtiss Lamb suffered partial paralysis to his arm and

bulging disks in his lumbar spine. Mr. Lamb was also diagnosed with a TBI.

       586.     As a result of the attack, and the injuries he suffered, Plaintiff Kurtiss Lamb has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       46.      THE NOVEMBER 16, 2006 ATTACK – BASRA

The Coté Family

       587.     Jonathon M. Coté was a citizen of the United States and domiciled in the State of

New York, when he was kidnapped and killed in Iraq.

       588.     On November 16, 2006, Jonathon Coté was serving as a civilian contractor for

Crescent Security near Basra, Iraq when he was kidnapped, held hostage, tortured, and ultimately

murdered by Iraqi Shi’a Special Groups.

       589.     Mr. Coté’s remains were mutilated after he was executed. On April 23, 2008, the

FBI announced that it had identified the remains of Mr. Coté – which were recovered four days

prior – and made arrangements to return them to his family.




                                                    74
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 80 of 157



       590.    The kidnapping, abduction, torture, and murder were perpetrated by Hezbollah-

trained Iraqi Shi’a Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       591.    Plaintiff Francis L. Coté is a citizen of the United States and domiciled in the State

of New York. He is the father of Jonathon Coté.

       592.    Plaintiff Nancy Coté is a citizen of the United States and domiciled in the State of

New York. She is the step-mother of Jonathon Coté.

       593.    Plaintiff Christopher Coté is a citizen of the United States and domiciled in the State

of New York. He is the brother of Jonathon Coté.

       594.    Plaintiff Samantha Dunford is a citizen of the United States and domiciled in the

State of New York. She is the step-sister of Jonathon Coté.

       595.    Plaintiff Maximillian Shroyer is a citizen of the United States and domiciled in the

Ohio. He is the step-brother of Jonathon Coté.

       596.    As a result of the November 16, 2006 attack, and the subsequent kidnapping, torture

and execution of Jonathon Coté, Plaintiffs Francis L. Coté, Nancy Coté, Christopher Coté,

Samantha Dunford and Maximillian Shroyer have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their son’s/brother’s society, companionship, comfort,

advice and counsel.

The Johnson-Reuben Family

       597.    Paul Johnson-Reuben was a citizen of the United States and domiciled in the State

of Minnesota, when he was kidnapped and killed in Iraq.

       598.    On November 16, 2006, Paul Johnson-Reuben was serving as a civilian contractor

for Crescent Security near Basra, Iraq when he was kidnapped, held hostage, tortured, and

ultimately murdered by Iraqi Shi’a Special Groups.




                                                     75
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 81 of 157



       599.   Mr. Johnson-Reuben’s remains were mutilated after he was executed. In April

2008, Mr. Johnson-Reuben’s remains were returned to his family.

       600.   The kidnapping, abduction, torture and murder were perpetrated by Hezbollah-

trained Iraqi Shi’a Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       601.   Plaintiff Casey Reuben is a citizen of the United States and domiciled in the State

of Minnesota. She is the daughter of Paul Johnson-Reuben.

       602.   Plaintiff Bree Reuben is a citizen of the United States and domiciled in the State of

Minnesota. She is the daughter of Paul Johnson-Reuben.

       603.   Plaintiff Patrick Reuben is a citizen of the United States and domiciled in the State

of Wisconsin. He is the twin brother of Paul Johnson-Reuben.

       604.   As a result of the November 16, 2006 attack, and the subsequent killing, torture and

execution of Paul Johnson-Reuben, Plaintiffs Casey Reuben, Bree Reuben and Patrick Reuben

have experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

father’s/brother’s society, companionship, comfort, advice and counsel.

The Munns Family

       605.   Joshua Munns was a citizen of the United States and domiciled in the State of

California when he was kidnapped and killed in Iraq.

       606.   On November 16, 2006, Joshua Munns was serving as a civilian contractor for

Crescent Security near Basra, Iraq when he was kidnapped, held hostage, tortured, and ultimately

murdered by Iraqi Shi’a Special Groups.

       607.   Mr. Munn’s remains were mutilated after he was executed. In April 2008, Mr.

Munn’s remains were returned to his family.




                                                   76
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 82 of 157



       608.   The kidnapping, abduction, torture and murder were perpetrated by Hezbollah-

trained Iraqi Shi’a Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       609.   Plaintiff Jackie Stewart is a citizen of the United States and domiciled in the State

of California. She is the mother of Joshua Munns.

       610.   Plaintiff Mark Munns is a citizen of the United States and domiciled in the State of

California. He is the father of Joshua Munns.

       611.   Plaintiff Crista Munns is a citizen of the United States and domiciled in the State

of California. She is the step-mother of Joshua Munns.

       612.   As a result of the November 16, 2006 attack, and the subsequent kidnapping, torture

and execution of Joshua Munns, Plaintiffs Jackie Stewart, Mark Munns and Crista Munns have

experienced severe mental anguish, extreme emotional pain and suffering, and loss of their son’s

society, companionship, comfort, advice and counsel.

The Young Family

       613.   John Young was a citizen of the United States and domiciled in the State of

Missouri when he was kidnapped and killed in Iraq.

       614.   On November 16, 2006, John Young, aged 44, was serving as a civilian contractor

for Crescent Security near Basra, Iraq when he was kidnapped, held hostage, tortured, and

ultimately murdered by Iraqi Sh’a Special Groups.

       615.   Mr. Young’s remains were mutilated after he was executed. In March 2008, Mr.

Young’s remains were returned to his family.

       616.   The kidnapping, abduction, torture and murder were perpetrated by Hezbollah-

trained Iraqi Shi’a Special Groups under the control and direction of the IRGC-QF and Hezbollah.




                                                    77
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 83 of 157



       617.    Plaintiff Sharon DeBrabander is a citizen of the United States and domiciled in the

State of Arizona. She is the mother of John Young.

       618.    Plaintiff Nicole DeBrabander is a citizen of the United States and domiciled in the

State of Arizona. She is the sister of John Young.

       619.    Plaintiff Joella Pratt is a citizen of the United States and domiciled in the State of

Missouri. She is the sister of John Young.

       620.    As a result of the November 16, 2006 attack, and the subsequent kidnapping, torture

and execution of John Young, Plaintiffs Sharon DeBrabander, Nicole DeBrabander and Joella

Pratt have experienced severe mental anguish, extreme emotional pain and suffering, and loss of

their son’s/brother’s society, companionship, comfort, advice and counsel.

       47.     THE DECEMBER 31, 2006 ATTACK – BAGHDAD

The Blohm Family

       621.    Alan R. Blohm was a citizen of the United States and domiciled in the State of

Alaska when he was killed in Iraq.

       622.    On December 31, 2006, Alan R. Blohm, aged 21, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       623.    Alan R. Blohm was killed in the attack.

       624.    The weapon used to kill Alan R. Blohm was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       625.    Denise Vennix is a citizen of the United States and domiciled in the State of

Michigan. She is the mother of Alan R. Blohm.

       626.    Denise Vennix brings an action on behalf of the Estate of Alan R. Blohm, as its




                                                     78
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 84 of 157



legal representative, for his death and any suffering and/ or economic loss he/his Estate sustained

as a result of the attack.

        48.     THE JANUARY 20, 2007 ATTACK – KARBALA

        627.    In the early evening of January 20, 2007, Iran launched a coordinated terrorist

attack against the Provincial Joint Coordination Center (“PJCC”) in Karbala, about thirty miles

south of Baghdad.

        628.    The attack on the PJCC was largely planned by Hezbollah, under the direction of

Ali Musa Daqduq, and carried out by Hezbollah agents, Asa’ib Ahl al-Haq (“AAH”) operatives

led by Qais al-Khazali.

        629.    Just after nightfall, a six to eight car convoy of black GMC Suburban sport-utility

vehicles (“SUVs”) – the type frequently used by the U.S. Government in Iraq – made its way

through two checkpoints on the access road approaching the PJCC.

        630.    The vehicles contained at least a dozen AAH operatives dressed in U.S. military-

style fatigues, carrying American-type weapons. The AAH assault team was led by AAH operative

Azhar al-Dulaimi.

        631.    After they entered the PJCC compound, the vehicles split up, with some parking in

front, and others waiting at the Iraqi Police checkpoints along the southern approach to the PJCC

compound.

        632.    After exiting their vehicles, the AAH terrorists greeted in fluent English the two

U.S. soldiers guarding the PJCC’s western entrance before launching a surprise attack.

        633.    The AAH operatives shot and wounded the two U.S. soldiers outside the PJCC’s

main building and opened fire on the PJCC compound with automatic rifles, while two small teams

quickly moved inside the main building and assaulted the Communications Room with small arms




                                                    79
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 85 of 157



fire.

          634.   One U.S. soldier, Johnathon M. Millican, fell on a grenade that was thrown into the

Communications Room, while the other soldiers in the room prevented the attackers from

overrunning their position.

          635.   Although Millican was killed, and several other U.S. soldiers injured, his selfless

act provided his fellow soldiers in the PJCC’s main building crucial extra moments to recover and

begin returning fire.

          636.   For his act of bravery, Johnathon M. Millican was posthumously awarded the Silver

Star medal by the U.S. Army.

          637.   At the same time that AAH terrorists were attacking the PJCC’s main building,

other AAH operatives conducted a coordinated attack on the compound’s barracks and back gate,

before abducting four U.S. soldiers (the two wounded soldiers and two officers from inside the

main building) and fleeing the compound.

          638.   Five of the AAH getaway vehicles drove southeast, crossing the Euphrates River

and then turned north. The other vehicles departed in the opposite direction to confuse any pursuing

forces.

          639.   After over an hour of travel on the main roads, the five SUVs were stopped at a

checkpoint in Mahawil, after U.S. forces put out a radio alert regarding the abducted soldiers.

          640.   The AAH terrorists then abandoned the main road for back roads, and the Iraqi

Police and Iraqi Army forces at the Mahawil checkpoint gave chase.

          641.   Realizing the likelihood of escaping with their captives was low, and darkness

making back road navigation all but impossible, the AAH operatives murdered the four kidnapped

American soldiers, and abandoned their bodies and the vehicles near the town of Mahawil. Three




                                                     80
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 86 of 157



of the four Americans died at the scene.

       642.     Only one of the four abducted U.S. soldiers, Captain Brian S. Freeman, was still

alive when rescuers reached the scene. Two of the soldiers were found in the back of one of the

SUVs, handcuffed together and shot dead. A third soldier was found dead on the ground, near the

abandoned vehicles. Brian S. Freeman had also been shot in the head, and he died on the way to

the hospital.

       643.     The terrorist group that planned and executed the PJCC attack, AAH, was trained

and armed by Iran’s IRGC with Hezbollah’s assistance.

       644.     On March 20, 2007, two months after the attack was perpetrated, Hezbollah

commander Daqduq and AAH leader Qais al-Khazali and his brother Laith al-Khazali were

captured by Coalition Forces in southern Iraq.

       645.     The United States Government charged them with responsibility for the Karbala

PJCC attack.

       646.     Documents captured with Qais al-Khazali showed that the IRGC-QF had gathered

detailed information on “soldiers’ activities, shift changes and defenses” at the PJCC “and this

information was shared with the attackers.”

       647.     A 22-page memorandum found with Daqduq “detailed the planning, preparation,

approval process and conduct of the [Karbala] operation,” among others. Other documents

discussed tactics to attack Iraqi and Coalition Forces.

       648.     Daqduq also had a personal journal that noted his having met with Special Groups

members who were targeting other Iraqis and Coalition Forces in the Diyala province using IEDs,

as well as small-arms fire.

       649.     According to U.S. military officials, both Daqduq and Qais al-Khazali admitted that




                                                     81
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 87 of 157



senior leadership within the IRGC-QF knew of and helped plan the Karbala attack.

       650.    It was later reported that U.S. spy satellites spotted a full-scale mockup of the

Karbala PJCC at the IRGC-QF Farj Garrison in the city of Ahwaz, Iran.

       651.    Analysis of the satellite imagery indicated that the IRGC had duplicated the PJCC’s

layout to specifically train the AAH operatives for the attack.

       652.    The terror attack on the PJCC was commanded by Azhar al-Dulaymi. He was

trained by Hezbollah operatives, including Daqduq, near the city of Qom, Iran, where he and his

AAH operatives trained to execute military-style, precision kidnappings.

       653.    On April 26, 2007, the Commander of the Multi-National Force-Iraq, Gen. David

Petraeus, gave a briefing in which he stated:

               The Iranian involvement has really become much clearer to us and brought
               into much more focus during the interrogation of the members -- the heads
               of the Khazali network and some of the key members of that network that
               have been in detention now for a month or more. This is the head of the
               secret cell network, the extremist secret cells. They were provided
               substantial funding, training on Iranian soil, advanced explosive munitions
               and technologies as well as run of the mill arms and ammunition, in some
               cases advice and in some cases even a degree of direction. When we
               captured these individuals -- the initial capture, and then there have been a
               number of others since then -- we discovered, for example, a 22-page
               memorandum on a computer that detailed the planning, preparation,
               approval process and conduct of the operation that resulted in five of our
               soldiers being killed in Karbala. It also detailed -- there are numerous
               documents which detailed a number of different attacks on coalition forces,
               and our sense is that these records were kept so that they could be handed
               in to whoever it is that is financing them. And there’s no question, again,
               that Iranian financing is taking place through the Quds force of the Iranian
               Republican Guards Corps.

       654.    The Americans killed during the Karbala attack included Brian S. Freeman. The

Americans injured during the Karbala attack included Evan Kirby.




                                                    82
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 88 of 157



The Freeman Family

       655.    Brian S. Freeman was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

       656.    Plaintiff Albert Snyder is a citizen of the United States and domiciled in the State

of Utah. He is the step-father of Brian S. Freeman.

       657.    Plaintiff Kathaleen Freeman is a citizen of the United States and domiciled in the

State of California. She is the step-mother of Brian S. Freeman.

       658.    Plaintiff Richard Lee is a citizen of the United States and domiciled in the State of

California. He is the step-brother of Brian S. Freeman.

       659.    As a result of the attack, and the death of Brian S. Freeman, Plaintiffs Albert

Snyder, Kathaleen Freeman and Richard Lee have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their son’s/brother’s society, companionship, comfort,

advice and counsel.

The Kirby Family

       660.    Evan Kirby is a citizen of the United States and domiciled in the State of Ohio.

       661.    Mr. Kirby was wounded during the attack on the PJCC’s barracks.

       662.    As a result of an explosion that occurred during the attack, Mr. Kirby was thrown

into the air and sustained injuries to his back and spine.

       663.    The aforementioned injuries have caused him great pain.

       664.    Plaintiff Marcia Kirby is a citizen of the United States and domiciled in the State

of Ohio. She is the mother of Evan Kirby.

       665.    Plaintiff Steven Kirby is a citizen of the United States and domiciled in the State of

Ohio. He is the father of Evan Kirby.




                                                      83
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 89 of 157



       666.    As a result of the attack and the injuries Evan Kirby suffered, Plaintiffs Marcia

Kirby and Steven Kirby have experienced severe mental anguish and extreme emotional pain and

suffering.

       49.     THE JANUARY 22, 2007 ATTACK – BAGHDAD

The Stout Family

       667.    Brandon L. Stout was a citizen of the United States and domiciled in the State of

Michigan when he was killed in Iraq.

       668.    On January 22, 2007, Brandon L. Stout, aged 23, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       669.    Brandon L. Stout was killed in the attack.

       670.    The weapon used to kill Brandon L. Stout was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       671.    Plaintiff Andrew Jeffrey Anderson is a citizen of the United States and domiciled

in the State of Michigan. He is the brother of Brandon L. Stout.

       672.    Plaintiff Elizabeth Lynn Islas is a citizen of the United States and domiciled in the

State of Michigan. She is the sister of Brandon L. Stout.

       673.    As a result of the attack, and the death of Brandon L. Stout, Plaintiffs Andrew

Jeffrey Anderson and Elizabeth Lynn Islas have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their brother’s society, companionship, comfort, advice

and counsel.




                                                    84
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 90 of 157



        50.     THE JANUARY 27, 2007 ATTACK – BAGHDAD

The Hobson Family

        674.    Plaintiff Heath Damon Hobson is a citizen of the United States and domiciled in

the Commonwealth of Massachusetts.

        675.    On January 27, 2007, Heath Damon Hobson, then 34, was serving in the U.S.

military in Iraq.

        676.    Heath Damon Hobson was in the motor pool at Camp Travis in the U.S. Embassy

compound in Baghdad when multiple rockets were fired by Special Groups operatives at the

compound and landed in his proximity.

        677.    Heath Damon Hobson was injured in the attack perpetrated by Hezbollah-trained

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

        678.    As a result of the attack, Heath Damon Hobson sustained a shrapnel-induced open

leg fracture and an arterial tear and significant blood loss. He was evacuated to a combat support

hospital where he underwent an arterial graft to salvage his leg and received external fixation to

stabilize his leg. He was then flown to Balad, Iraq and then to Germany finally arriving at Walter

Reed Army Hospital in Washington, D.C. to be treated for his injuries. To this day, he has lost use

of his right foot and ankle, has bone and soft-tissue loss, nerve damage, vascular damage,

disfigurement, and PTSD.

        679.    Mr. Hobson has received extensive medical treatment at multiple hospitals to

address the injuries he sustained in the attack.

        680.    As a result of the attack, and the injuries he suffered, Plaintiff Heath Damon Hobson

has experienced severe physical and mental anguish and extreme emotional pain and suffering.




                                                     85
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 91 of 157



        681.    Plaintiff Jodi Michelle Hobson is a citizen of the United States and domiciled in the

State of Massachusetts. She is the wife of Heath Damon Hobson.

        682.    Plaintiff M.D.H., a minor, represented by his legal guardian Heath Damon Hobson,

is a citizen of the United States and domiciled in the State of Massachusetts. He is the son of Heath

Damon Hobson.

        683.    As a result of the attack, and the injuries Heath Damon Hobson suffered, Plaintiffs

Jodi Michelle Hobson and M.D.H. have experienced severe mental anguish and extreme emotional

pain and suffering.

        51.     THE JANUARY 27, 2007 ATTACK – TAJI

The Garrigus Family

        684.    Mickel D. Garrigus was a citizen of the United States and domiciled in the State of

Washington when he was killed in Iraq.

        685.    On January 27, 2007, Mickel D. Garrigus, aged 24, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        686.    Mickel D. Garrigus was killed in the attack.

        687.    The weapon used to kill Mickel D. Garrigus was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        688.    Deadra Garrigus is a citizen of the United States and domiciled in the State of

Washington. She is the mother of Mickel D. Garrigus.

        689.    Deadra Garrigus brings an action on behalf of the Estate of Mickel D. Garrigus, as

its legal representative, for his death and any suffering and/ or economic loss he/his Estate

sustained as a result of the attack.




                                                     86
               Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 92 of 157



         52.     THE FEBRUARY 1, 2007 ATTACK – BAGHDAD

The Ryan Family

         690.    Plaintiff Shawn Ryan is a citizen of the United States and domiciled in the State of

Texas.

         691.    On February 1, 2007, Shawn Ryan was serving in the U.S. military in Iraq when an

EFP emplaced by Special Groups detonated near his vehicle.

         692.    The weapon used to injure Shawn Ryan was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

         693.    As a result of the attack, Mr. Ryan sustained shrapnel injuries that left him

permanently disabled.

         694.    As a result of the attack, and the injuries he suffered, Plaintiff Shawn Ryan has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

         53.     THE FEBRUARY 2, 2007 ATTACK – MAHMUDIYAH

The Landeck Family

         695.    Kevin C. Landeck was a citizen of the United States and domiciled in the State of

Illinois when he was killed in Iraq.

         696.    On February 2, 2007, Kevin C. Landeck, aged 26, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

         697.    Kevin C. Landeck was killed in the attack.

         698.    The weapon used to kill Kevin C. Landeck was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.




                                                     87
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 93 of 157



       699.    Plaintiff Richard Landeck is a citizen of the United States and domiciled in the State

of Illinois. He is the father of Kevin C. Landeck.

       700.    Plaintiff Victoria Landeck is a citizen of the United States and domiciled in the

State of Illinois. She is the mother of Kevin C. Landeck.

       701.    As a result of the attack, and the death of Kevin C. Landeck, Plaintiffs Richard

Landeck and Victoria Landeck have experienced severe mental anguish, extreme emotional pain

and suffering, and loss of their son’s society, companionship, comfort, advice and counsel.

       54.     THE FEBRUARY 18, 2007 ATTACK – AL MASHTAL

       The Jaber Family

       702.    Abdul Hameed Kadhum Jaber was a citizen of Iraq. Abdul Hameed Kadhum Jaber

served as a linguist under a contract with L3-Communications Titan Corporation on behalf of the

U.S. Marine Corps in Fallujah.

       703.    Abdul Hameed Kadhum Jaber was kidnapped by JAM on February 18, 2007, which

accused him of acting as a spy for the U.S. military.

       704.    Abdul Hameed Kadhum Jaber was killed by JAM operatives, and his body was

found discarded in Al Mashtal. An investigation into Abdul Hameed Kadhum Jaber’s death and

an autopsy were conducted. On November 1, 2007, Abdul Hameed Kadhum Jaber was

posthumously awarded the L-3 Heart by L3-Communications Titan Corporation for being

“KILLED IN ACTION IN SUPPORT OF OPERATION IRAQI FREEDOM IN THE REPUBLIC

OF IRAQ.”

       705.    At the time of his death, Abdul Hameed Kadhum Jaber was performing a contract

awarded by the U.S. government and was murdered because of the work he performed within the

scope of his employment.




                                                     88
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 94 of 157



       706.    Plaintiff Iman Alkhazraji is a United States Green Card holder and domiciled in the

state of Texas. She is the widow of Abdul Hameed Kadhum Jaber.

       707.    Plaintiff Mustafa Albaidhani is a United States Green Card holder and domiciled

in the state of Texas. He is the son of Abdul Hameed Kadhum Jaber.

       708.    Plaintiff Anas Albaidhani is a United States Green Card holder and domiciled in

the state of Texas. He is the son of Abdul Hameed Kadhum Jaber.

       709.    Plaintiff Hayder Baidhani is a citizen of the United States and domiciled in the state

of Texas. He is the son of Abdul Hameed Kadhum Jaber.

       710.    Plaintiff Marwan Kazim is a citizen of the United States and domiciled in the state

of Texas. He is the son of Abdul Hameed Kadhum Jaber.

       711.    As a result of the attack, and the death of Abdul Hameed Kadhum Jaber, Plaintiffs

Iman Alkhazraji, Mustafa Albaidhani, Anas Albaidhani, Hayder Baidhani, and Marwan Kazim

have experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

husband’s/father’s society, companionship, comfort, advice and counsel.

       55.     THE MARCH 27, 2007 ATTACK – BAGHDAD

The Thomas Family

       712.    Sean M. Thomas was a citizen of the United States and domiciled in the State of

Pennsylvania when he was killed in Iraq.

       713.    On March 27, 2007, Sean M. Thomas, aged 33, was serving in the U.S. military

when he was killed in a 107mm rocket attack perpetrated by Iraqi Shi’a Special Groups operatives.

       714.    Sean M. Thomas was killed in the attack perpetrated by Hezbollah-trained Iraqi

Shi’a Special Groups under the control and direction of the IRGC-QF and Hezbollah.




                                                    89
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 95 of 157



       715.     Carrie Thompson is a citizen of the United States and domiciled in the State of

Pennsylvania. She is the widow of Sean M. Thomas.

       716.     Carrie Thompson brings a claim on behalf of the Estate of Sean M. Thomas, as its

legal representative.

       717.     Plaintiff A.T., a minor represented by her legal guardian, Carrie Thompson, is a

citizen of the United States and domiciled in the State of Pennsylvania. She is the daughter of Sean

M. Thomas.

       718.     Plaintiff Daniel Thomas, Sr. is a citizen of the United States and domiciled in the

State of Pennsylvania. He is the father of Sean M. Thomas.

       719.     Plaintiff Daniel Thomas, Jr. is a citizen of the United States and domiciled in the

State of Pennsylvania. He is the brother of Sean M. Thomas.

       720.     Plaintiff Kelly Gillis is a citizen of the United States and domiciled in the State of

Pennsylvania. She is the sister of Sean M. Thomas.

       721.     Plaintiff Melinda Flick is a citizen of the United States and domiciled in the State

of Pennsylvania. She is the sister of Sean M. Thomas.

       722.     As a result of the attack, and the death of Sean M. Thomas, Plaintiffs A.T., Daniel

Thomas Sr., Daniel Thomas Jr., Kelly Gillis and Melinda Flick have experienced severe mental

anguish, extreme emotional pain and suffering, and loss of their father’s/son’s/brother’s society,

companionship, comfort, advice and counsel.

       56.      THE APRIL 4, 2007 ATTACK – NASIRIYAH

The Sabinish Family

       723.     Plaintiff Ryan Sabinish is a citizen of the United States and domiciled in the State

of Minnesota.




                                                     90
            Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 96 of 157



        724.    On April 4, 2007, Ryan Sabinish, then 25, was serving in the U.S. military in Iraq.

        725.    Mr. Sabinish was driving the third vehicle of a convoy when an EFP emplaced by

Special Groups detonated near the first vehicle. During the attack, a secondary IED detonated,

striking an Iraqi civilian vehicle.

        726.    The weapon used in the attack was a Hezbollah-designed and Iranian-manufactured

EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using specialized

training and components supplied by Hezbollah and the IRGC.

        727.    Mr. Sabinish dismounted his vehicle to pull security and would not allow the

civilian vehicle to drive away from the scene. He witnessed a wounded child inside the vehicle

die.

        728.    Mr. Sabinish was subsequently diagnosed with PTSD and has experienced suicidal

ideation. He has been hospitalized for his emotional injuries and has sought mental health

treatment as an outpatient.

        729.    Mr. Sabinish continues to seek treatment, including counseling, and has been

prescribed anti-anxiety medications, anti-depressants, and medication to address sleep-related

issues. He continues to take medication to treat his emotional injuries.

        730.    As a result of the attack, and the injuries he suffered, Ryan Sabinish has experienced

severe physical and mental anguish and extreme emotional pain and suffering.

        731.    Plaintiff R.J.S., a minor represented by her legal guardian Ryan Sabinish, is a

citizen of the United States and domiciled in the State of Minnesota. She is the daughter of Ryan

Sabinish.

        732.    Plaintiff S.J.S., a minor represented by her legal guardian Ryan Sabinish, is a citizen

of the United States and domiciled in the State of Minnesota. She is the daughter of Ryan Sabinish.




                                                      91
               Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 97 of 157



         733.    As a result of the attack, and the injuries suffered by Ryan Sabinish, Plaintiffs R.J.S.

and S.J.S. have experienced severe mental anguish, and extreme emotional pain and suffering.

         57.     THE APRIL 6, 2007 ATTACK – BAGHDAD

The Fuentes Family

         734.    Daniel A. Fuentes was a citizen of the United States and domiciled in the State of

New York when he was killed in Iraq.

         735.    On April 6, 2007, Daniel A. Fuentes, aged 19, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

         736.    Daniel A. Fuentes was killed in the attack.

         737.    The weapon used to kill Daniel A. Fuentes was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

         738.    Plaintiff Emma McGarry is a citizen of the United States and domiciled in the State

of New York. She was the fiancée of Daniel A. Fuentes.

         739.    As a result of the attack, and the death of Daniel A. Fuentes, Plaintiff Emma

McGarry has experienced the loss of her fiancée’s society, companionship, comfort, advice and

counsel.

         58.     THE APRIL 6, 2007 ATTACK – SADR CITY

The Kirby Family

         740.    Plaintiff John Kirby is a citizen of the United States and domiciled in the State of

Texas.

         741.    On April 6, 2007, John Kirby, then 31, was serving in the U.S. military in Iraq when

both an EFP and an ambulance rigged with explosives detonated near his vehicle.




                                                       92
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 98 of 157



       742.    The weapon used to injure John Kirby was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       743.    As a result of the attack, Mr. Kirby suffered burns on his upper back. He also suffers

from a TBI and PTSD.

       744.    As a result of the attack, and the injuries he suffered, Plaintiff John Kirby has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       59.     THE APRIL 9, 2007 ATTACK – BAGHDAD

The Holden Family

       745.    Brian L. Holden was a citizen of the United States and domiciled in the State of

North Carolina when he was killed in Iraq.

       746.    On April 9, 2007, Brian L. Holden, aged 20, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his HMMWV in

Baghdad.

       747.    Brian L. Holden was killed in the attack.

       748.    The weapon used to kill Brian L. Holden was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       749.    Plaintiff Leasa Dollar is a citizen of the United States and domiciled in the State of

North Carolina. She is the mother of Brian L. Holden.

       750.    Plaintiff Eugene DeLozier is a citizen of the United States and domiciled in the

State of Washington. He is the step-father of Brian L. Holden.

       751.    As a result of the attack, and the death of Brian L. Holden, Plaintiffs Leasa Dollar




                                                    93
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 99 of 157



and Eugene DeLozier have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their son’s society, companionship, comfort, advice and counsel.

       60.     THE APRIL 28, 2007 ATTACK – SALMAN PAK

The Hicks Family

       752.    Glenn Dale Hicks, Jr. was a citizen of the United States and domiciled in the State

of Texas when he was killed in Iraq.

       753.    On April 28, 2007, Glenn Dale Hicks, Jr., aged 24, was serving in the U.S. military

in Iraq. His unit was on a routine patrol heading southwest on Route Kelp in the vicinity of Salman

Pak, Iraq when the M1151 in which he was traveling was struck by an IED emplaced by Special

Groups and subsequent small arms fire.

       754.    Glenn Dale Hicks, Jr. was killed in the attack from blast injuries.

       755.    The Special Groups terror cell operatives that emplaced the IED that killed Glenn

Dale Hicks, Jr. were trained by Hezbollah and funded and supplied by the IRGC-QF and they

launched the attack at the direction of both Hezbollah and the IRGC-QF, as their proxy.

       756.    Plaintiff Susan Maria Doskocil Hicks is a citizen of the United States and domiciled

in the State of Texas. She is the mother of Glenn Dale Hicks, Jr.

       757.    Plaintiff Susan Maria Doskocil Hicks brings an action individually and on behalf

of the Estate of Glenn Dale Hicks, Jr., as its legal representative.

       758.    Plaintiff Glenn Dale Hicks, Sr. is a citizen of the United States and domiciled in the

State of Texas. He is the father of Glenn Dale Hicks, Jr.

       759.    Plaintiff David James Hicks is a citizen of the United States and domiciled in the

State of Texas. He is the brother of Glenn Dale Hicks, Jr.




                                                      94
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 100 of 157



       760.    Plaintiff John Christopher Hicks is a citizen of the United States and domiciled in

the State of Texas. He is the brother of Glenn Dale Hicks, Jr.

       761.    Plaintiff S.L.H., a minor, represented by his legal guardian Susan Maria Doskocil

Hicks, is a citizen of the United States and domiciled in the State of Texas. He is the brother of

Glenn Dale Hicks, Jr.

       762.    As a result of the attack, and the death of Glenn Dale Hicks, Jr., Plaintiffs Susan

Maria Doskocil Hicks, Glenn Dale Hicks, Sr., David James Hicks, John Christopher Hicks, and

S.L.H. have experienced severe mental anguish, extreme emotional pain and suffering, and loss of

their son’s/brother’s society, companionship, comfort, advice and counsel.

       61.     THE APRIL 28, 2007 ATTACK – BAGHDAD

The Joines Family

       763.    Plaintiff Bo Joines is a citizen of the United States and domiciled in the State of

Oklahoma.

       764.    On April 28, 2007, Bo Joines, then 21, was serving in the U.S. military in Iraq. Bo

Joines and his unit were attacked by sniper fire. A solider in his unit was shot in the head, and Bo

Joines helped load him into the HMMWV to be medevaced.

       765.    Two months later, on June 18, 2007, Bo Joines was an occupant in a HMMWV

when an IED exploded right in front of the vehicle.

       766.    Three months after that second attack, on September 29, 2007, Mr. Joines witnessed

the members of his unit return to FOB Rustamiyah after an EFP attack committed by an Iraqi Shi’a

Special Group.

       767.    Mr. Joines saw the wounded soldiers that had been injured by the EFP being

unloaded from their HMMWV, including a fellow soldier with catastrophic injuries to his legs




                                                      95
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 101 of 157



who ultimately died.

       768.    Mr. Joines has been diagnosed with PTSD, and suffered a drug addiction related to

his PTSD, for which he sought treatment as an inpatient on three separate occasions.

       769.    He has been prescribed medication to address his emotional health issues, but

because of his past addiction and his current occupation as a truck driver, he cannot take these

medications.

       770.    As a result of the attacks, and the injuries he suffered, Plaintiff Bo Joines has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       62.     THE MAY 5, 2007 ATTACK – KAMALIYAH

The Smith Family

       771.    Plaintiff Jeremy D. Smith is a citizen of the United States and domiciled in the State

of North Carolina.

       772.    On May 5, 2007, Jeremy D. Smith, then 27, was serving in the U.S. military in

Command Outpost Bushmaster in Kamaliyah, Iraq when he was injured in a mortar attack

perpetrated by Iraqi Shi’a Special Groups operatives.

       773.    Jeremy D. Smith was injured in the attack perpetrated by Hezbollah-trained Iraqi

Shi’a Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       774.    As a result of the attack, Jeremy Smith suffered shrapnel injuries to his right arm

and right leg. He also suffered a damaged a ligament in his right ankle.

       775.    As a result of the attack, and the injuries he suffered, Plaintiff Jeremy D. Smith has

experienced severe physical and mental anguish and extreme emotional pain and suffering.




                                                    96
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 102 of 157



       63.     THE MAY 8, 2007 ATTACK – BAGHDAD

The Stephens Family

       776.    Blake Stephens was a citizen of the United States and domiciled in the State of

Idaho when he was killed in Iraq.

       777.    On May 8, 2007, Blake Stephens, aged 25, was serving in the United States military

in Iraq when an EFP emplaced by Iraqi Shi’a Special Groups detonated near his vehicle near

Salman Pak, a town south of Baghdad.

       778.    Blake Stephens was killed in the attack.

       779.    The weapon used to kill Blake Stephens was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       780.    Plaintiff Erin Lee Dructor is a citizen of the United States and domiciled in the State

of California. She is the widow of Blake Stephens.

       781.    Plaintiff Erin Lee Dructor brings an action individually and on behalf of the Estate

of Blake Stephens, as its legal representative.

       782.    Plaintiff Trent Stephens is a citizen of the United States and domiciled in the State

of Idaho. He is the father of Blake Stephens.

       783.    Plaintiff Kathleen Stephens is a citizen of the United States and domiciled in the

State of Idaho. She is the mother of Blake Stephens.

       784.    Plaintiff Derek Stephens is a citizen of the United States and domiciled in the State

of Idaho. He is the brother of Blake Stephens.

       785.    Plaintiff Rhett Stephens is a citizen of the United States and domiciled in the State

of California. He is the brother of Blake Stephens.




                                                      97
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 103 of 157



         786.   Plaintiff Summer Stephens is a citizen of the United States and domiciled in the

State of California. She is the sister of Blake Stephens.

         787.   Plaintiff Brittani Hobson is a citizen of the United States and domiciled in the State

of Idaho. She is the sister of Blake Stephens.

         788.   As a result of the attack, and the death of Blake Stephens, Plaintiffs Erin Lee

Dructor, Trent Stephens, Kathleen Stephens, Derek Stephens, Rhett Stephens, Summer Stephens,

and Brittani Hobson have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their husband’s/son’s/brother’s society, companionship, comfort, advice and

counsel.

         64.    THE MAY 29, 2007 ATTACK – SADR CITY

The Kirby Family

         789.   Plaintiff John Kirby is a citizen of the United States and domiciled in the State of

Texas.

         790.   On May 29, 2007, John Kirby, then 31, was serving in the U.S. military in Iraq

when he came under sniper fire by Iraqi Shi’a Special Groups.

         791.   John Kirby was injured in the attack perpetrated by Hezbollah-trained Iraqi Shi’a

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

         792.   As a result of the attack, Mr. Kirby was shot in the arm breaking his humerus in

three places and later requiring an implant.

         793.   As a result of the attack, and the injuries he suffered, Plaintiff John Kirby has

experienced severe physical and mental anguish and extreme emotional pain and suffering.




                                                     98
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 104 of 157



       65.     THE JUNE 2, 2007 ATTACK – BAGHDAD

The Dressler Family

       794.    Shawn E. Dressler was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

       795.    On June 2, 2007, Shawn E. Dressler, aged 22, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       796.    Shawn E. Dressler was killed in the attack.

       797.    The weapon used to kill Shawn E. Dressler was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       798.    Plaintiff Tanya Suzzette Dressler is a citizen of the United States and domiciled in

the State of Arkansas. She is the sister of Shawn E. Dressler.

       799.    Plaintiff Daniel Dressler is a citizen of the United States and domiciled in the State

of Virginia. He is the brother of Shawn E. Dressler.

       800.    Plaintiff James Dressler is a citizen of the United States and domiciled in the State

of Virginia. He is the brother of Shawn E. Dressler.

       801.    As a result of the attack, and the death of Shawn E. Dressler, Plaintiffs Tanya

Suzzette Dressler, Daniel Dressler and James Dressler have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their brother’s society, companionship, comfort,

advice and counsel.

       66.     THE JUNE 10, 2007 ATTACK – BAGHDAD

The Lammers Family

       802.    Matthew Lammers is a citizen of the United States and domiciled in the State of




                                                    99
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 105 of 157



North Carolina.

       803.    On June 10, 2007, Matthew Lammers, then 25, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       804.    Matthew Lammers was injured in the attack.

       805.    The weapon used to injure Matthew Lammers was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       806.    As a result of the attack, Matthew Lammers’ left hand was completely severed.

Both of his legs were nearly severed below his kneecaps.

       807.    His femoral arteries had been cut and he lost a significant amount of blood.

       808.    After the attack he began to asphyxiate due to his lungs filling with bodily fluids.

Mr. Lammers remained conscious while this occurred.

       809.    Mr. Lammers’ injuries necessitated that he undergo surgery to fully amputate both

of his legs below the knees. He has been rendered a triple amputee.

       810.    He underwent multiple procedures and frequent wound cleanings. His treatment

included debridement of muscle tissue.

       811.    Mr. Lammers has prosthetics to assist with the use of his left hand. He must use a

wheelchair to ambulate.

       812.    He has experienced and continues to experience severe phantom limb pain and pain

in his back.

       813.    He has undergone extensive physical therapy.

       814.    He has been diagnosed with a TBI.




                                                   100
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 106 of 157



       815.    Mr. Lammers has also been diagnosed with PTSD and depression and has received

treatment and counseling. He has been prescribed medication to address both the pain and

emotional impact of the attack.

       816.    Mr. Lammers continues to experience pain and emotional distress each day, and he

receives continuing treatment for his injuries.

       817.    Plaintiff Barbara Lammers is a citizen of the United States and domiciled in the

state of Kansas. She is the mother of Matthew Lammers.

       818.    Plaintiff Gary Lammers is a citizen of the United States and domiciled in the state

of Kansas. He is the father of Matthew Lammers.

       819.    Plaintiff Stacy Pate is a citizen of the United States and domiciled in the state of

Kansas. She is the sister of Matthew Lammers.

       820.    As a result of the attack, and the injuries Matthew Lammers has suffered, Plaintiffs

Barbara Lammers, Gary Lammers and Stacy Pate have experienced severe mental anguish and

extreme emotional pain and suffering.

       67.     THE JUNE 11, 2007 ATTACK – BAGHDAD

The Payne Family

       821.    Cameron K. Payne was a citizen of the United States and domiciled in the State of

California when he was killed in Iraq.

       822.    On June 11, 2007, Cameron K. Payne, aged 22, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       823.    Cameron K. Payne was killed in the attack.




                                                   101
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 107 of 157



       824.    The weapon used to kill Cameron K. Payne was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       825.    Plaintiff Denise Jackson is a citizen of the United States and domiciled in the State

of California. She is the mother of Cameron K. Payne.

       826.    As a result of the attack, and the death of Cameron K. Payne, Plaintiff Denise

Jackson has experienced severe mental anguish, extreme emotional pain and suffering, and loss of

her son’s society, companionship, comfort, advice and counsel.

       68.     THE JUNE 23, 2007 ATTACK – BAGHDAD

The Moody Family

       827.    Michael Dean Moody, Jr. was a citizen of the United States and domiciled in the

State of Virginia when he was killed in Iraq.

       828.    On June 23, 2007, Michael Dean Moody, Jr., aged 21, was serving in the U.S.

military in Iraq when an IED emplaced by Iraqi Shi’a Special Groups detonated near his vehicle

while he was patrolling south of Sadr City. The IED strike was followed by small arms fire in the

vicinity of the explosion.

       829.    Michael Dean Moody, Jr. was killed in the attack.

       830.    Michael Dean Moody, Jr. was killed in the attack perpetrated by Hezbollah-trained

Iraqi Shi’a Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       831.    Plaintiff Michael Dean Moody, Sr. is a citizen of the United States and domiciled

in the State of Virginia. He is the father of Michael Dean Moody, Jr.

       832.    Plaintiff Michael Dean Moody, Sr. brings an action individually and on behalf of

the Estate of Michael Dean Moody, Jr., as its legal representative.




                                                   102
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 108 of 157



       833.    Plaintiff Connie Moody is a citizen of the United States and domiciled in the State

of Virginia. She is the mother of Michael Dean Moody, Jr.

       834.    Plaintiff Kedrick Dante Moody is a citizen of the United States and domiciled in

the State of Virginia. He is the brother of Michael Dean Moody, Jr.

       835.    As a result of the attack, and the death of Michael Dean Moody, Jr., Plaintiffs

Michael Dean Moody, Sr., Connie Moody, and Kedrick Dante Moody have experienced severe

mental anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s society,

companionship, comfort, advice and counsel.

       69.     THE JUNE 25, 2007 ATTACK – BAGHDAD

The Craig Family

       836.    Andre Craig, Jr. was a citizen of the United States and domiciled in the State of

Connecticut when he was killed in Iraq.

       837.    On June 25, 2007, Andre Craig, Jr., aged 24, was serving in the U.S. military in

Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       838.    Andre Craig, Jr. was killed in the attack.

       839.    The weapon used to kill Andre Craig, Jr. was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       840.    Plaintiff Aundra Craig is a citizen of the United States and domiciled in the State

of Connecticut. He is the father of Andre Craig, Jr.

       841.    Plaintiff Joyce Craig is a citizen of the United States and domiciled in the State of

Connecticut. She is the mother of Andre Craig, Jr.




                                                     103
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 109 of 157



       842.    Plaintiff Debra Cook-Russell is a citizen of the United States and domiciled in the

State of Connecticut. She is the sister of Andre Craig, Jr.

       843.    Plaintiff Nashima Williams Craig is a citizen of the United States and domiciled in

the State of Connecticut. She is the sister of Andre Craig, Jr.

       844.    Plaintiff Matthew Craig is a citizen of the United States and domiciled in the State

of Connecticut. He is the brother of Andre Craig, Jr.

       845.    Plaintiff Jonathan Craig is a citizen of the United States and domiciled in the State

of Connecticut. He is the brother of Andre Craig, Jr.

       846.    Plaintiff Andre Brown is a citizen of the United States and domiciled in the State

of Connecticut. He is the brother of Andre Craig, Jr.

       847.    Plaintiff Michael Cook is a citizen of the United States and domiciled in the State

of Connecticut. He is the brother of Andre Craig, Jr.

       848.    Plaintiff Valencia Cook is a citizen of the United States and domiciled in the State

of Connecticut. She is the sister of Andre Craig, Jr.

       849.    As a result of the attack, and the death of Andre Craig, Jr., Plaintiffs Aundra Craig,

Joyce Craig, Debra Cook-Russell, Nashima Williams Craig, Matthew Craig, Jonathan Craig,

Andre Brown, Michael Cook and Valencia Cook have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their son’s/brother’s society, companionship, comfort,

advice and counsel.

       70.     THE JULY 6, 2007 ATTACK – BAGHDAD

The Mergele Family

       850.    Plaintiff Matthew L. Mergele is a citizen of the United States and domiciled in the

State of Tennessee.




                                                    104
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 110 of 157



       851.    On July 6, 2007, Matthew L. Mergele, then 22, was serving in the U.S. military in

Iraq when an IED emplaced by Iraqi Shi’a Special Groups terror operatives detonated while he

was on a dismounted patrol near Rustamiyah.

       852.    Matthew L. Mergele was injured in the attack perpetrated by Hezbollah-trained

Iraqi Shi’a Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       853.    As a result of the attack, Mr. Mergele was blown back by the blast. He has difficulty

hearing in his left ear, ringing in his ears and headaches.

       854.    As a result of the attack, and the injuries he suffered, Plaintiff Matthew L. Mergele

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       71.     THE JULY 11, 2007 ATTACK – BAGHDAD

The Hollcroft Family

       855.    Plaintiff Derek Allen Hollcroft is a citizen of the United States and domiciled in the

State of Florida.

       856.    On July 11, 2007, Derek Allen Hollcroft, then 21, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle

       857.    The weapon used to injure Derek Allen Hollcroft was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       858.    As a result of the attack, Derek Allen Hollcroft sustained a TBI and post-concussion

syndrome that has caused frequent chronic headaches and migraines and has affected his memory.

       859.    As a result of the attack, and the injuries he suffered, Derek Allen Hollcroft has

experienced severe physical and mental anguish and extreme emotional pain and suffering.




                                                     105
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 111 of 157



       72.     THE JULY 17, 2007 ATTACK – SADR CITY

The Harrelson Family

       860.    James J. Harrelson was a citizen of the United States and domiciled in the State of

Alabama when he was killed in Iraq.

       861.    On July 17, 2007, James J. Harrelson, aged 19, was serving in the United States

military in Iraq when JAM-Special Groups detonated an IED near his vehicle in Sadr City,

Baghdad.

       862.    James J. Harrelson was killed in the attack perpetrated by Hezbollah-trained JAM-

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       863.    Plaintiff Tammy Kinney is a citizen of the United States and domiciled in the State

of Alabama. She is the mother of James J. Harrelson.

       864.    As a result of the attack, and the death of James J. Harrelson’s, Plaintiff Tammy

Kinney has experienced severe mental anguish, extreme emotional pain and suffering, and loss of

her son’s society, companionship, comfort, advice and counsel.

The Edwards Family

       865.    Plaintiff Drew Edwards is a citizen of the United States and domiciled in the State

of Missouri.

       866.    On July 17, 2007, Drew Edwards, then 22, was serving in the United States military

in Iraq when JAM-Special Groups detonated an IED near his vehicle in Sadr City, Baghdad.

       867.    Drew Edwards was injured in the attack perpetrated by Hezbollah-trained Iraqi

Shi’a Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       868.    As a result of the attack, Mr. Edwards’ left leg was crushed. He also suffered

shrapnel wounds to his face and back, a concussion and a gun shot wound to his right thigh as a




                                                  106
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 112 of 157



result of the fire caused by the IED setting off the ammunition in the vehicle. After multiple

surgeries to his left leg and continued complications with his left leg, the left leg was amputated

below the knee.

       869.     As a result of the attack, and the injuries he suffered, Plaintiff Drew Edwards has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       870.     Plaintiff Donielle Edwards is a citizen of the United States and domiciled in the

State of Missouri. She is the wife of Drew Edwards.

       871.     As a result of the attack, and the injuries Drew Edwards has suffered, Plaintiff

Donielle Edwards has experienced severe mental anguish and extreme emotional pain and

suffering.

       73.      THE JULY 19, 2007 ATTACK – HUSSEINYAH

The Dudek Family

       872.     Plaintiff Daniel Dudek is a citizen of the United States and domiciled in the State

of Washington.

       873.     On July 19, 2007, Daniel Dudek, then 38, was serving in the U.S. military in Iraq.

       874.     Mr. Dudek was in a convoy when an EFP emplaced by Special Groups struck his

vehicle.

       875.     The weapon used to injure Mr. Dudek was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       876.     As a result of the attack, Mr. Dudek suffers from limited paralysis in his hips and

legs, and complete paralysis in both of his ankles and feet. He also has a Lumbar 3/4 cauda equina

with no glute muscles and no ability to move the muscles in his calf, ankles, and feet. He also has




                                                   107
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 113 of 157



reduced feeling in his legs down to his ankles. He also has a deep shrapnel hole in his back and

pieces of fragmentation throughout his left arm, hips, and buttocks area

        877.    As a result of the attack, and the injuries he suffered, Plaintiff Daniel Dudek has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        878.    Plaintiff Margaret Dudek is a citizen of the United States and domiciled in the State

of North Carolina. She is the mother of Daniel Dudek.

        879.    Plaintiff Katie Woodard is a citizen of the United States and domiciled in the State

of North Carolina. She is the sister of Daniel Dudek.

        880.    Plaintiff Sarah Dudek is a citizen of the United States and domiciled in the State of

North Carolina. She is the sister of Daniel Dudek.

        881.    Plaintiff Andrew Dudek is a citizen of the United States and domiciled in the State

of North Carolina. He is the brother of Daniel Dudek.

        882.    As a result of the attack, and the injuries Daniel Dudek has suffered, Plaintiffs

Margaret Dudek, Katie Woodard, Sarah Dudek and Andrew Dudek have experienced severe

mental anguish, and extreme emotional pain and suffering.

        74.     THE JULY 24, 2007 ATTACK – BAGHDAD

The Miller Family

        883.    Plaintiff Joseph T. Miller is a citizen of the Unites States and domiciled in the State

of Ohio.

        884.    On July 24, 2007, Joseph T. Miller, then 20, was serving was serving in the U.S.

military in Iraq.

        885.    Mr. Miller was in a convoy when an EFP emplaced by Special Groups struck his

vehicle.




                                                     108
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 114 of 157



       886.    The weapon used to injure Mr. Miller was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       887.    As a result of the attack, Mr. Miller suffered a ruptured left ear drum, a TBI and

post-concussive syndrome.

       888.    As a result of the attack, and the injuries he suffered, Plaintiff Joseph T. Miller has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       75.     THE AUGUST 6, 2007 ATTACK – BAGHDAD

The Neiberger Family

       889.    Christopher Neiberger was a citizen of the United States and domiciled in the State

of Florida when he was killed in Iraq.

       890.    On August 6, 2007, Christopher Neiberger, aged 22, was serving in the United

States military in Iraq when an EFP emplaced by an Iraqi Shi’a Special Group detonated near his

vehicle in Baghdad.

       891.    Christopher Neiberger was killed in the attack.

       892.    The weapon used to kill Christopher Neiberger was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       893.    Plaintiff Richard Neiberger is a citizen of the United States and domiciled in the

State of Florida. He is the father of Christopher Neiberger.

       894.    Plaintiff Mary Neiberger is a citizen of the United States and domiciled in the State

of Florida. She is the mother of Christopher Neiberger.




                                                    109
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 115 of 157



       895.    Plaintiff Ami Neiberger is a citizen of the United States and domiciled in the State

of Virginia. She is the sister of Christopher Neiberger.

       896.    Plaintiff Robert Neiberger is a citizen of the United States and domiciled in

Washington, D.C. He is the brother of Christopher Neiberger.

       897.    Plaintiff Eric Neiberger is a citizen of the United States and domiciled in Florida.

He is the brother of Christopher Neiberger.

       898.    Plaintiff Eric Neiberger brings an action individually and on behalf of the Estate of

Christopher Neiberger, as its legal representative.

       899.    As a result of the attack, and the death of Christopher Neiberger, Plaintiffs Richard

Neiberger, Mary Neiberger, Ami Neiberger, Robert Neiberger, and Eric Neiberger have

experienced severe mental anguish, extreme emotional pain and suffering, and loss of their

son’s/brother’s society, companionship, comfort, advice and counsel.

       76.     THE SEPTEMBER 4, 2007 ATTACK – BAGHDAD

The Shelton Family

       900.    Randol S. Shelton was a citizen of the United States and domiciled in the State of

Illinois when he was killed in Iraq.

       901.    On September 4, 2007, Randol S. Shelton, aged 22, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       902.    Randol S. Shelton was killed in the attack.

       903.    The weapon used to kill Randol S. Shelton was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.




                                                      110
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 116 of 157



       904.    Plaintiff Darlene Shelton is a citizen of the United States and domiciled in the State

of Illinois. She is the mother of Randol S. Shelton

       905.    As a result of the attack, and the death of Randol S. Shelton, Plaintiff Darlene

Shelton has experienced severe mental anguish, extreme emotional pain and suffering and loss of

her son’s society, companionship, comfort, advice and counsel.

       77.     THE SEPTEMBER 22, 2007 ATTACK – RUSTAMIYAH

The Reeves Family

       906.    Joshua H. Reeves was a citizen of the United States and domiciled in the State of

Georgia when he was killed in Iraq.

       907.    On September 22, 2007, Joshua H. Reeves, aged 26, was serving in the U.S.

military in Iraq when an EFP emplaced by Iraqi Shi’a Special Groups detonated near his vehicle.

       908.    Joshua H. Reeves initially survived the EFP detonation, losing consciousness from

the pain and shock of the injuries he suffered. However, he died from his injuries later that day.

Joshua H. Reeves died one day after his first child, a son, was born.

       909.    The weapon used to kill Joshua H. Reeves was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       910.    Plaintiff Leslie K. Reeves-Hardcastle is a citizen of the United States and domiciled

in the State of Tennessee. She is the widow of Joshua H. Reeves.

       911.    Plaintiff Leslie K. Reeves-Hardcastle brings an action individually and on behalf

of the Estate of Joshua Reeves, as its legal representative.




                                                      111
            Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 117 of 157



       912.    Plaintiff J.R., a minor represented by his legal guardian, Leslie K. Reeves-

Hardcastle, is a citizen of the United States and domiciled in the State of Tennessee. He is the son

of Joshua H. Reeves.

       913.    Plaintiff James L. Reeves is a citizen of the United States and domiciled in the State

of Georgia. He is the father of Joshua H. Reeves.

       914.    Plaintiff W. Jean Reeves is a citizen of the United States and domiciled in the State

of Georgia. She is the mother of Joshua H. Reeves.

       915.    Plaintiff Jared Reeves is a citizen of the United States and domiciled in the State of

Georgia. He is the brother of Joshua H. Reeves.

       916.    Plaintiff Sherri C. Holiman is a citizen of the United States and domiciled in the

State of Florida. She is the sister of Joshua H. Reeves.

       917.    Plaintiff Joni Ariel Reeves Little is a citizen of the United States and domiciled in

the State of Florida. She is the sister of Joshua H. Reeves.

       918.    As a result of the September 22, 2007 attack, and the death of Joshua Reeves,

Plaintiffs Leslie K. Reeves-Hardcastle, J.R., James L. Reeves, W. Jean Reeves, Jared Reeves,

Sherri C. Holiman and Joni Ariel Reeves Little have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/father’s/son’s/brother’s society,

companionship, comfort, advice and counsel.

       78.     THE SEPTEMBER 26, 2007 ATTACK – BAGHDAD

The Lee Family

       919.    Plaintiff William Lee is a citizen of the United States and domiciled in the State of

Virginia.

       920.    On September 26, 2007, William Lee, then 44, was serving in the U.S. military in




                                                    112
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 118 of 157



Iraq when an EFP emplaced by Special Groups detonated near his vehicle. William Lee was seated

behind the driver in an up-armored M1151 vehicle traveling southwest on Route Raiders in the

Saidiya neighborhood of Iraq when the vehicle in which he was traveling was struck by an EFP.

       921.    The weapon used to injure William Lee was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       922.    As a result of the attack, Mr. Lee sustained shrapnel injuries to his face including

above his right eye and to various other parts of his body. One piece of shrapnel became lodged in

his right medial sinus cavity while another piece of shrapnel impacted the subcutaneous nerve

network in his right thigh. This has caused intermittent shooting pain in his right leg which

continues to a lesser degree through the present. He has been informed that there is likely a piece

of shrapnel from the EFP also lodged in his right anterior cruciate ligament. He suffers from post-

traumatic stress disorder (“PTSD”).

       923.    As a result of the attack, and the injuries he suffered, Plaintiff William Lee has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       924.    Plaintiff Alexandria L. Lee is a citizen of the United States and domiciled in the

State of Virginia. She is the daughter of William Lee.

       925.    Plaintiff William J. Lee is a citizen of the United States and domiciled in the State

of Virginia. He is the son of William Lee.

       926.    Plaintiff Lillie Lai Lee is a citizen of the United States and domiciled in the State

of Virginia. She is the ex-wife of William Lee. Lillie Lai Lee and William Lee were married at the

time of the attack in which William Lee was injured and did not obtain a divorce until December

2018. The marital discord resulting in divorce was caused in significant part by the PTSD that




                                                   113
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 119 of 157



William Lee has battled since he was injured in the EFP attack.

       927.    As a result of the attack, and the injuries William Lee suffered, Plaintiffs Alexandria

L. Lee, William J. Lee, and Lillie Lai Lee have experienced severe mental anguish and extreme

emotional pain and suffering.

The Hunt Family

       928.    Plaintiff Jennifer Lynn Hunt is a citizen of the United States and domiciled in the

State of Maryland.

       929.    On September 26, 2007, Jennifer Lynn Hunt, then 23, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near her vehicle. Jennifer

Lynn Hunt was the driver in an up-armored M1151 vehicle traveling southwest on Route Raiders

in the Saidiya neighborhood of Iraq when the vehicle that she was driving was struck by an EFP.

       930.    The weapon used to injure Jennifer Lynn Hunt was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       931.    As a result of the attack, Jennifer Lynn Hunt sustained shrapnel wounds to her face

and to both of her arms, nerve damage to her dominant hand, burn injuries to her back, and scarring.

She also suffers from PTSD.

       932.    As a result of the attack, and the injuries she suffered, Plaintiff Jennifer Lynn Hunt

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       79.     THE DECEMBER 9, 2007 ATTACK – AZ ZUBAYDIYAH

The Shaw Family

       933.    Micah Shaw was a citizen of the United States and domiciled in the State of

Washington when he was killed in Iraq.




                                                    114
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 120 of 157



       934.   On December 9, 2007, Micah Shaw, aged 32, was serving as a civilian contractor

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       935.   Micah Shaw was killed in the attack.

       936.   The weapon used to kill Micah Shaw was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       937.   Plaintiff Elena Shaw is a citizen of the United States and domiciled in the State of

New Hampshire. She is the widow of Micah Shaw.

       938.   As a result of the attack, and the death of Micah Shaw, Plaintiff Elena Shaw has

experienced severe mental anguish, extreme emotional pain and suffering, and loss of her

husband’s society, companionship, comfort, advice and counsel.

The Doheny Family

       939.   Michael Doheny was a citizen of the United States and domiciled in the State of

Nebraska when he was killed in Iraq.

       940.   On December 9, 2007, Michael Doheny, aged 30, was serving as a civilian

contractor in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       941.   Michael Doheny was killed in the attack.

       942.   The weapon used to kill Michael Doheny was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       943.   Plaintiff Melissa Doheny is a citizen of the United States and domiciled in the State

of Nebraska. She is the widow of Michael Doheny.




                                                  115
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 121 of 157



       944.    Plaintiff Melissa Doheny brings a claim individually and on behalf of the Estate of

Michael Doheny, as its legal representative.

       945.    Plaintiff Kathy Kugler is a citizen of the United States and domiciled in the State

of Nebraska. She is the mother of Michael Doheny.

       946.    Plaintiff Robert Kugler is a citizen of the United States and domiciled in the State

of Oregon. He is the brother of Michael Doheny.

       947.    As a result of the attack, and the death of Michael Doheny, Plaintiffs Melissa

Doheny, Kathy Kugler and Robert Kugler have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/son’s/brother’s society, companionship,

comfort, advice and counsel.

The Evrard Family

       948.    Steven Evrard was a citizen of the United States and domiciled in the State of Texas

when he was killed in Iraq.

       949.    On December 9, 2007, Steven Evrard, aged 36, was serving as a civilian contractor

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

       950.    Steven Evrard was killed in the attack.

       951.    The weapon used to kill Steven Evrard was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       952.    Plaintiff Tanya Evrard is a citizen of the United States and domiciled in the State

of Texas. She is the widow of Steven Evrard.




                                                   116
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 122 of 157



        953.    As a result of the attack, and the death of Steven Evrard, Plaintiff Tanya Evrard has

experienced severe mental anguish, extreme emotional pain and suffering, and loss of her

husband’s companionship, comfort, advice and counsel.

The Johnson Family

        954.    Plaintiff Billy Johnson is a citizen of the United States and domiciled in the State

of Tennessee.

        955.    On December 9, 2007, Billy Johnson, then 39, was serving as a civilian contractor

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        956.    The weapon used to injure Billy Johnson was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        957.    As a result of the attack, Mr. Johnson’s right leg was amputated below the knee. He

also required multiple surgical implants in his left leg and left arm. In addition, Mr. Johnson

suffered amputation of one finger on his left hand and partial amputation of a finger on his right

hand.

        958.    Mr. Johnson has endured more than 50 surgical procedures including multiple skin

grafts. He also sustained a TBI and suffers from PTSD.

        959.    As a result of the attack, and the injuries he suffered, Plaintiff Billy Johnson has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        80.     THE FEBRUARY 19, 2008 ATTACK – BAGHDAD

The Mann Family

        960.    Plaintiff Jeffrey C. Mann is a citizen of the United States and domiciled in the State

of North Carolina.




                                                     117
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 123 of 157



           961.   On February 19, 2008, Jeffrey C. Mann, then 25, was serving in the U.S. military

in Iraq.

           962.   Jeffrey C. Mann was inside a building at Forward Operating Base Rustamiyah in

the southeast portion of Baghdad when the base was hit with a barrage of IRAMs fired from a

dump truck in close proximity to the base.

           963.   One of the rockets caused a fuel tank on the base to explode, destroying part of the

building in which Jeffrey C. Mann was standing.

           964.   KH operatives fired the IRAMs at the base. Those operatives were trained by

Hezbollah and funded and supplied by the IRGC-QF and they launched the attack at the direction

of both Hezbollah and the IRGC-QF as their proxy.

           965.   The concussive blast of the explosion threw Jeffrey C. Mann backward, and he hit

his head causing him to lose consciousness.

           966.   As a result of the attack, Jeffrey C. Mann suffered a TBI that has impeded his ability

to concentrate or work. He also suffers from migraines and has difficulty completing tasks. The

injuries he sustained have also caused a loss of feeling in part of his face in addition to impaired

vision, tinnitus and hearing loss. He also suffered injuries to his back which now require that he

use a cane when walking for any extended period of time while also suffering pain and numbness

in his legs. He also suffers from PTSD.

           967.   As a result of the attack, and the injuries he suffered, Jeffrey C. Mann has

experienced severe physical and mental anguish and extreme emotional pain and suffering.




                                                       118
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 124 of 157



       81.     THE MARCH 11, 2008 ATTACK – BABIL PROVINCE

The West Family

       968.    Laurent J. West was a citizen of the United States and domiciled in the State of

North Carolina when he was killed in Iraq.

       969.    On March 11, 2008, Laurent J. West, aged 32, was serving in the U.S. military in

Iraq when an IED emplaced by an Iraqi Shi’a Special Group detonated near his vehicle.

       970.    Laurent J. West was killed in the attack perpetrated by Hezbollah-trained Iraqi

Shi’a Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       971.    Plaintiff Michelle West is a citizen of the United States and domiciled in the State

of New Mexico. She is the widow of Laurent J. West.

       972.    As a result of the attack, and the death of Laurent J. West, Plaintiff Michelle West

has experienced severe mental anguish, extreme emotional pain and suffering, and loss of her

husband’s society, companionship, comfort, advice and counsel.

       82.     THE MARCH 12, 2008 ATTACK – CAMP ADDER

The Samten Family

       973.    Tenzin Lobsang Samten was a citizen of the United States and domiciled in the

State of Arizona when he was killed in Iraq.

       974.    On March 12, 2008, Tenzin Lobsang Samten, aged 33, was serving in the U.S.

military in Iraq near the city of An-Nasiriyah when his vehicle was struck by mortar fire launched

by Iraqi Shi’a Special Groups terror operatives.

       975.    Tenzin Lobsang Samten was killed in the attack.




                                                   119
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 125 of 157



       976.    The attack that killed Tenzin Lobsang Samten was carried out by Iraqi Shi’a Special

Groups operatives working at the behest of Hezbollah and the IRGC-QF, using weapons supplied

by the IRGC-QF and employing tactics taught to them by Hezbollah.

       977.    Plaintiff Rebecca L. Samten-Finch is a citizen of the United States and domiciled

in the State of North Carolina. She is the widow of Tenzin Lobsang Samten.

       978.    Plaintiff Rebecca L. Samten-Finch brings an action individually and on behalf of

the Estate of Tenzin Lobsang Samten, as its legal representative.

       979.    Plaintiff D.A.S., a minor, represented by her legal guardian, Rebecca L. Samten-

Finch, is a citizen of the United States and domiciled in the State of North Carolina. She is the

daughter of Tenzin Lobsang Samten.

       980.    Plaintiff M.B.S., a minor, represented by his legal guardian, Rebecca L. Samten-

Finch, is a citizen of the United States and domiciled in the State of North Carolina. He is the son

of Tenzin Lobsang Samten.

       981.    As a result of the attack, and the death of Tenzin Lobsang Samten, Plaintiffs

Rebecca L. Samten-Finch, D.A.S., and M.B.S. have experienced severe mental anguish, extreme

emotional pain and suffering, and loss of their husband’s/father’s society, companionship, comfort,

advice and counsel.

The Bradley Family

       982.    Juantrea Tyrone Bradley was a citizen of the United States and domiciled in the

State of North Carolina when he was killed in Iraq.

       983.    On March 12, 2008, Juantrea Tyrone Bradley, aged 28, was serving in the U.S.

military in Iraq near the city of An-Nasiriyah when his vehicle was struck by mortar fire launched

by Iraqi Shi’a Special Groups terror operatives.




                                                   120
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 126 of 157



       984.    Juantrea Tyrone Bradley was killed in the attack.

       985.    The attack that killed Juantrea Tyrone Bradley was carried out by Iraqi Shi’a

Special Groups operatives working at the behest of Hezbollah and the IRGC-QF, using weapons

supplied by the IRGC-QF and employing tactics taught to them by Hezbollah.

       986.    Plaintiff Ava Lanette Bradley is a citizen of the United States and domiciled in the

State of North Carolina. She is the widow of Juantrea Tyrone Bradley.

       987.    Plaintiff Ava Lanette Bradley brings an action individually and on behalf of the

Estate of Juantrea Tyrone Bradley, as its legal representative.

       988.    Plaintiff A.D.B., a minor, represented by her legal guardian, Ava Lanette Bradley,

is a citizen of the United States and domiciled in the State of North Carolina. She is the daughter

of Juantrea Tyrone Bradley.

       989.    Plaintiff T.T.B., a minor, represented by his legal guardian, Ava Lanette Bradley,

is a citizen of the United States and domiciled in the State of North Carolina. He is the son of

Juantrea Tyrone Bradley.

       990.    Plaintiff J.T.B., a minor, represented by his legal guardian, Ava Lanette Bradley, is

a citizen of the United States and domiciled in the State of North Carolina. He is the son of Juantrea

Tyrone Bradley.

       991.    Plaintiff Anthony Hudson is a citizen of the United States and domiciled in the State

of North Carolina. He is the step-son of Juantrea Tyrone Bradley.

       992.    As a result of the attack, and the death of Juantrea Tyrone Bradley, Plaintiffs Ava

Lanette Bradley, A.D.B., T.T.B., J.T.B., and Anthony Hudson have experienced severe mental

anguish, extreme emotional pain and suffering, and loss of their husband’s/father’s society,

companionship, comfort, advice and counsel.




                                                    121
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 127 of 157



       83.     THE MARCH 23, 2008 ATTACK – BAGHDAD

The Converse Family

       993.    Paul R. Converse was a citizen of the United States and domiciled in the State of

Washington.

       994.    On March 23, 2008, Paul R. Converse, aged 56, was a civilian working as an auditor

for the Special Inspector General for Iraq Reconstruction (“SIGIR”) in Baghdad.

       995.    On March 23, 2008, a barrage of six 107mm rockets were fired by Iraqi Shi’a

Special Groups into the Green Zone in Baghdad where Paul R. Converse was working on Easter

Sunday.

       996.    Paul R. Converse was mortally wounded in the rocket attack and succumbed to his

wounds the following day.

       997.    The Iraqi Shi’a Special Groups terror operatives that murdered Paul R. Converse

were trained by Hezbollah and funded and armed by the IRGC-QF and they launched the attack at

the direction of both Hezbollah and the IRGC-QF, as their proxy.

       998.    Plaintiff Frank L. Converse is a citizen of the United States and domiciled in the

State of Washington. He is the brother of Paul R. Converse.

       999.    Plaintiff Frank L. Converse brings an action individually and on behalf of the Estate

of Paul R. Converse, as its legal representative.

       1000. As a result of the attack, and the death of Paul R. Converse, Plaintiff Frank L.

Converse has experienced severe mental anguish, extreme emotional pain and suffering, and loss

of his brother’s society, companionship, comfort, advice and counsel.




                                                    122
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 128 of 157



        84.     THE MARCH 23, 2008 ATTACK – BAGHDAD

The Habsieger Family

        1001. Andrew J. Habsieger was a citizen of the United States and domiciled in the State

of Missouri when he was killed in Iraq.

        1002. On March 23, 2008, Andrew J. Habsieger, aged 22, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        1003. Andrew J. Habsieger was killed in the attack.

        1004. The weapon used to kill Andrew J. Habsieger was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        1005. Brenda Habsieger is a citizen of the United States and domiciled in the State of

Missouri. She is the mother of Andrew J. Habsieger.

        1006. Brenda Habsieger brings an action on behalf of the Estate of Andrew J. Habsieger,

as its legal representative, for his death and any suffering and/ or economic loss he/his Estate

sustained as a result of the attack.

The Hake Family

        1007. Christopher M. Hake was a citizen of the United States and domiciled in the State

of Oklahoma when he was killed in Iraq.

        1008. On March 23, 2008, Christopher M. Hake, aged 26, was serving in the U.S. military

in Iraq when an EFP emplaced by Special Groups detonated near his vehicle.

        1009. Christopher M. Hake was killed in the attack.

        1010. The weapon used to kill Christopher M. Hake was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,




                                                 123
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 129 of 157



using specialized training and components supplied by Hezbollah and the IRGC.

        1011. Plaintiff Jennifer Renee York is a citizen of the United States and domiciled in the

State of Oklahoma. She is the step-sister of Christopher M. Hake.

        1012. Plaintiff Jason York is a citizen of the United States and domiciled in the State of

Oklahoma. He is the step-brother of Christopher M. Hake.

        1013. As a result of the attack, and the death of Christopher M. Hake, Plaintiffs Jennifer

Renee York and Jason York have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their brother’s society, companionship, comfort, advice and counsel.

The Mason Family

        1014. Plaintiff Russell Mason is a citizen of the United States and domiciled in the State

of Maryland.

        1015. On March 23, 2008, Russell Mason, then 23, was serving in the U.S. military in

Iraq.

        1016. Russell Mason was the commander of the convey and was an occupant in the

vehicle being driven by Benjamin Carrington traveling in the same convoy when an EFP emplaced

by Special Groups detonated near the lead vehicle, resulting in the deaths of four soldiers that day

and the death of fellow soldier Steve A. McCoy, who subsequently died as a result of his injuries.

        1017. The weapon that caused the deaths of the soldiers who had been traveling in the

lead vehicle was a Hezbollah-designed and Iranian-manufactured EFP emplaced by agents of

Hezbollah and the IRGC-QF at their direction, using specialized training and components supplied

by Hezbollah and the IRGC.

        1018. Following the blast, the lead vehicle began to burn, eventually burning

uncontrollably.




                                                   124
            Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 130 of 157



       1019. Steve A. McCoy, the truck commander of the lead vehicle exited the vehicle, his

body and clothes on fire. Nearly all of his clothes had been burned off.

       1020. After the vehicle in which Mr. Mason was traveling approached the disabled

vehicle he dismounted. While engulfed in flames, Mr. McCoy began running toward Mr. Fieser,

screaming and crying out to him.

       1021. While trying to help Steve A. McCoy, they came under fire from the ground floor

and a second-floor window position south of where the convey had been attacked.

       1022. Mr. Mason suffers from PTSD and has experienced survivor’s guilt. He has

received treatment and counseling for these issues.

       1023. As a result of the attack, and the injuries he suffered, Plaintiff Russell Mason has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

The Pool Family

       1024. Plaintiff Andy Pool is a citizen of the United States and domiciled in the State of

Arkansas.

       1025. On March 23, 2008, Andy Pool, then 26, was serving in the U.S. military in Iraq.

       1026. Andy Pool was an occupant of the vehicle that Benjamin Carrington was driving

when an EFP emplaced by Special Groups detonated near the lead vehicle in the convoy, resulting

in the deaths of four soldiers that day and the subsequent death of Steve A. McCoy.

       1027. The weapon that caused the deaths of the soldiers who had been traveling in the

lead vehicle was a Hezbollah-designed and Iranian-manufactured EFP emplaced by agents of

Hezbollah and the IRGC-QF at their direction, using specialized training and components supplied

by Hezbollah and the IRGC.




                                                   125
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 131 of 157



           1028. Mr. Pool witnessed the attack scene and the aftermath, including seeing Steve A.

McCoy engulfed in flames. Although Mr. McCoy was essentially unrecognizable, Mr. Pool

realized it was Steve A. McCoy solely from his tattoo that was somewhat visible.

           1029. Mr. Pool traveled alongside Steve A. McCoy and continued to talk to him as he

was transported to the hospital. Throughout this period, Steve A. McCoy screamed with pain.

While en route to the hospital, Steve A. McCoy asked Andy Pool to tell his wife and children that

he loved them.

           1030. Andy Pool endures extreme survivor’s guilt. He has also experienced nightmares

and sleep issues.

           1031. He has been diagnosed with PTSD.

           1032. Mr. Pool has sought counseling to address the PTSD and the impact that the attack

has had upon him. He has been prescribed medication to treat this condition and the sleep issues

that have developed since the attack.

           1033. As a result of the attack, and the injuries he suffered, Plaintiff Andy Pool has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

           85.    THE MARCH 27, 2008 ATTACK – SADR CITY

The Gerber Family

           1034. Plaintiff Anthony M. Gerber is a citizen of the United States and domiciled in the

State of Washington.

           1035. On March 27, 2008, Anthony M. Gerber, then 21, was serving in the U.S. military

in Iraq.

           1036. Mr. Gerber was in a convoy when an EFP emplaced by Special Groups struck the

vehicle immediately in front of his.




                                                     126
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 132 of 157



       1037. The weapon used to injure Mr. Gerber was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       1038.

       1039. As a result of the attack, he suffered multiple concussions and suffers from PTSD,

a TBI, chronic back pain and tinnitus.

       1040. As a result of the attack, and the injuries he suffered, Plaintiff Anthony M. Gerber

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

The Gregston Family

       1041. Plaintiff Charles B. Gregston served in Iraq as part of the 1-2 Stryker Calvary

Regiment. He is a citizen of the United States and domiciled in the State of California.

       1042. During 2007 and 2008, Charles B. Gregston was deployed in and/or near Sadr City,

Iraq for 15 months. Charles B. Gregston’s second and final deployment was from November 2009

to December 2010, when he was stationed on the outskirts of Baghdad.

       1043. During both deployments in Iraq, Charles B. Gregston’s unit confronted Iraqi Shi’a

Special Group fighters. Charles B. Gregston was an immediate responder during the Special

Groups’ sniper attack on September 30, 2007 and the Special Groups’ EFP attack that injured

Plaintiff Anthony M. Gerber on March 27, 2008. Charles B. Gregston was exposed to multiple

roadside bombs while his unit patrolled Special Groups strongholds.

       1044. The attacks described herein were perpetrated by Special Groups operatives

working at the direction of Hezbollah and the IRGC-QF, using weapons supplied by the IRGC-

QF and employing training provided by Hezbollah.

       1045. Due to his multiple encounters with JAM, Special Groups and exposure to multiple




                                                   127
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 133 of 157



blasts from JAM and Iraqi Shi’a Special Groups devices, Charles B. Gregston sustained a number

of injuries, including PTSD, TBIs, and tinnitus, resulting in, among other things, permanent

hearing loss. Due to his injuries, Charles B. Gregston has received a 100% disability rating from

the U.S. Department of Veterans Affairs.

       1046. As a result of the JAM and Special Groups attacks, Plaintiff Charles B. Gregston

has experienced severe mental anguish and extreme emotional pain and suffering.

       86.     THE APRIL 3, 2008 ATTACK – SADR CITY

The Robinson Family

       1047. Plaintiff Jason Robinson is a citizen of the United States and domiciled in the State

of Virginia.

       1048. On April 3, 2008, Jason Robinson, then 37, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       1049. The weapon used to injure Jason Robinson was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       1050. As a result of the attack, Jason Robinson’s sustained shrapnel wounds to his face,

neck and shoulder. The blast also dislocated two lumbar disks and ruptured both of his eardrums.

       1051. As a result of the attack, and the injuries he suffered, Plaintiff Jason Robinson has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       1052. Plaintiff Frances Robinson is a citizen of the United States and domiciled in the

State of Virginia. She is the wife of Jason Robinson.

       1053. Plaintiff E.R., a minor represented by her legal guardian, Frances Robinson, is a

citizen of the United States and domiciled in the State of Virginia. She is the daughter of Jason




                                                   128
            Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 134 of 157



Robinson.

       1054. Plaintiff William Justin Weatherly is a citizen of the United States and domiciled

in the State of Virginia. He is the step-son of Jason Robinson.

       1055. Plaintiff Michael Weatherly is a citizen of the United States and domiciled in the

State of Texas. He is the step-son of Jason Robinson.

       1056. As a result of the attack, and the injuries Jason Robinson suffered, Plaintiffs Frances

Robinson, E.R., William Justin Weatherly and Michael Weatherly have experienced severe mental

anguish, and extreme emotional pain and suffering.

       87.       THE APRIL 17, 2008 ATTACK – SADR CITY

The Sloan Family

       1057. Plaintiff Ronald Sloan is a citizen of the United States and domiciled in the State

of Tennessee.

       1058. On April 17, 2008, Ronald Sloan, then 32, was serving in the U.S. military in Iraq.

       1059. Mr. Sloan was on patrol in Sadr City when the Abrams tank he was in was struck

by an EFP emplaced by Special Groups.

       1060. The weapon used to injure Mr. Sloan was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       1061. As a result of the attack, Mr. Sloan was struck by shrapnel on the right side of his

face and neck.

       1062. He was medevaced to the 86th combat support hospital for treatment of his wounds.

He was then sent to the Green Zone for further evaluation.

       1063. Mr. Sloan also suffers from PTSD.




                                                   129
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 135 of 157



       1064. As a result of the attack, and the injuries he suffered, Plaintiff Ronald Sloan has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       88.    THE APRIL 21, 2008 ATTACK – SADR CITY

The Thomsen Family

       1065. Plaintiff Mark E. Thomsen is a citizen of the Unites States and domiciled in the

State of Arkansas.

       1066. On April 21, 2008, Mark E. Thomsen was serving in the U.S. military in Iraq when

his unit was attacked with an IRAM.

       1067. The attack was perpetrated by Hezbollah-trained and IRGC-QF-supplied operatives

of the JAM and KH Special Groups acting as agents and proxies of Hezbollah and the IRGC-QF.

       1068. As a result of the attack, Mark E. Thomsen suffered a concussion. He also suffers

from a TBI and PTSD.

       1069. As a result of the attack, and the injuries he suffered, Plaintiff Mark E. Thomsen

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

       1070. Plaintiff Ardell Thomsen is a citizen of the United States and domiciled in the State

of Arkansas. She is the mother of Mark E. Thomsen.

       1071. Plaintiff Ralph Thomsen is a citizen of the United States and domiciled in the State

of Arkansas. He is the father of Mark E. Thomsen.

       1072. As a result of the attack, and the injuries suffered by Mark E. Thomsen, Plaintiffs

Ardell Thomsen and Ralph Thomsen have experienced severe mental anguish, and extreme

emotional pain and suffering.




                                                  130
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 136 of 157



        89.     THE APRIL 21, 2008 ATTACK – BAGHDAD

The Bogart Family

        1073. Plaintiff Evan D. Bogart is a citizen of the Unites States and domiciled in the State

of Arizona.

        1074. On April 21, 2008, Evan Bogart, then 25, was serving was serving in the U.S.

military in Iraq.

        1075. Mr. Bogart was in a convoy when an EFP emplaced by Special Groups struck his

vehicle.

        1076. The weapon used to injure Mr. Bogart was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        1077. As a result of the attack, Mr. Bogart sustained burns and blast injuries to his face

as well as a shrapnel injury to his left shoulder. He also suffers from PTSD and tinnitus.

        1078. As a result of the attack, and the injuries he suffered, Plaintiff Evan D. Bogart has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        1079. Plaintiff Lani D. Bogart is a citizen of the Unites States and domiciled in the State

of Arizona. She is the mother of Evan D. Bogart.

        1080. Plaintiff Douglas R. Bogart is a citizen of the Unites States and domiciled in the

State of Arizona. He is the brother of Evan D. Bogart.

        1081. Plaintiff Christopher Bogart is a citizen of the Unites States and domiciled in the

State of Arizona. He is the brother of Evan D. Bogart.

        1082. Plaintiff Cana Hickman is a citizen of the Unites States and domiciled in the State

of Texas. She is the sister of Evan D. Bogart.




                                                   131
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 137 of 157



        1083. As a result of the attack, and the injuries suffered by Evan D. Bogart, Plaintiffs Lani

D. Bogart, Douglas R. Bogart, Christopher Bogart and Cana Hickman have experienced severe

mental anguish, and extreme emotional pain and suffering.

        90.    THE APRIL 21, 2008 ATTACK – SADR CITY

The Rosa-Valentin Family

        1084. Plaintiff Luis Rosa-Valentin is a citizen of the United States and domiciled in the

State of Maryland.

        1085. On April 21, 2008, Luis Rosa-Valentin, then 24, was serving in the U.S. military in

Iraq.

        1086. Mr. Rosa-Valentin was on foot patrol in the Al Amin neighborhood of Baghdad

when he was struck by an EFP emplaced by Special Groups.

        1087. The weapon used to injure Mr. Rosa-Valentin was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

        1088. As a result of the attack, Mr. Rosa-Valentin lost both of his legs and his left arm.

He also suffered blindness in one eye, lost his hearing, and broke every bone in his face.

        1089. He has also been diagnosed with a TBI and PTSD.

        1090. As a result of the attack, and the injuries he suffered, Plaintiff Luis Rosa-Valentin

has experienced severe physical and mental anguish and extreme emotional pain and suffering.

        1091. Plaintiff M.R., a minor represented by her legal guardian Luis Rosa-Valentin, is a

citizen of the United States and domiciled in the State of Maryland. She is the daughter of Luis

Rosa-Valentin.

        1092. Plaintiff Iliana M. Rosa-Valentin is a citizen of the Unites States and domiciled in




                                                    132
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 138 of 157



the State of Maryland. She is the sister of Luis Rosa Valentin.

       1093. As a result of the attack, and the injuries suffered by Luis Rosa-Valentin, Plaintiffs

M.R. and Iliana M. Rosa-Valentin have experienced severe mental anguish, and extreme emotional

pain and suffering.

       91.      THE APRIL 28, 2008 ATTACK – BAGHDAD

The Sloan Family

       1094. Plaintiff Ronald Sloan is a citizen of the United States and domiciled in the State

of Tennessee.

       1095. On April 28, 2008, Ronald Sloan, then 32, was serving in the U.S. military in Iraq

when his unit was attacked with IRAMs by Hezbollah-trained and IRGC-QF-supplied operatives

of the KH Special Groups acting as agents and proxies of Hezbollah and the IRGC-QF.

       1096. As a result of the attack, Mr. Sloan was knocked unconscious. He also suffered ear

pain and general discomfort.

       1097. Mr. Sloan has subsequently been diagnosed as suffering from a TBI and PTSD.

       1098. As a result of the attack, and the injuries he suffered, Plaintiff Ronald Sloan has

experienced severe physical and mental anguish and extreme emotional pain and suffering

       92.      THE APRIL 29, 2008 ATTACK – BAGHDAD

The Kaplan Family

       1099. Plaintiff Preston Charles Kaplan is a citizen of the United States and domiciled in

the State of Texas.

       1100. On April 28, 2008, Preston Charles Kaplan, then 23, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle. He was the




                                                   133
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 139 of 157



turret gunner in an M1114 up-armored Humvee that was hit with an EFP on the front passenger-

side door while traveling in the Kadhimiya neighborhood of Baghdad.

       1101. The weapon used to injure Preston Charles Kaplan was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       1102. As a result of the attack, Preston Charles Kaplan sustained a penetrating wound to

his right leg including blast injuries to his tibial shaft. Shrapnel lacerated his popliteal artery and

injured his peroneal nerve. He also sustained a TBI, bilateral hearing loss, tinnitus and scarring.

He also suffers from sleep apnea, gastroesophageal reflux disease, and PTSD. After numerous

attempts to save his right leg below the knee, he underwent a below-the-knee amputation 19

months after the attack and suffered additional infections following the amputation that required

significant additional surgeries.

       1103. Mr. Kaplan has received extensive medical treatment at multiple hospitals

including various surgeries and prosthetic fittings.

       1104. As a result of the attack, and the injuries he suffered, Preston Charles Kaplan has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       1105. Plaintiff Nicole A. Kaplan is a citizen of the United States and domiciled in the

State of Texas. She is the wife of Preston Charles Kaplan.

       1106. Plaintiff Noni Kaplan is a citizen of the United States and domiciled in the State of

California. She is the mother of Preston Charles Kaplan.

       1107. Plaintiff David Kaplan is a citizen of the United States and domiciled in the State

of California. He is the father of Preston Charles Kaplan.




                                                       134
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 140 of 157



       1108. Plaintiff Jaime Zarcone is a citizen of the United States and domiciled in the State

of California. She is the sister of Preston Charles Kaplan.

       1109. Plaintiff Jessalyn Holt is a citizen of the United States and domiciled in the State of

California. She is the sister of Preston Charles Kaplan.

       1110. As a result of the attack, and the injuries Preston Charles Kaplan suffered, Plaintiffs

Nicole A. Kaplan, Noni Kaplan, David Kaplan, Jaime Zarcone, and Jessalyn Holt have

experienced severe mental anguish and extreme emotional pain and suffering.

       93.     THE APRIL 30, 2008 ATTACK – BAGHDAD

The Tucker Family

       1111. Ronald J. Tucker was a citizen of the Unites States and domiciled in the State of

Colorado when he was killed in Iraq.

       1112. On April 30, 2008, Ronald J. Tucker, aged 21, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his HMMWV in

Baghdad.

       1113. Ronald J. Tucker was killed in the attack.

       1114. The weapon used to kill Ronald J. Tucker was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       1115. Plaintiff Susan Arnold is a citizen of the United States and domiciled in the State

of Colorado. She is the mother of Ronald J. Tucker.

       1116. Plaintiff Susan Arnold brings an action individually and on behalf of the Estate of

Ronald J. Tucker, as its legal representative.

       1117. Plaintiff David Arnold is a citizen of the United States and domiciled in the State




                                                    135
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 141 of 157



of Colorado. He is the step-father of Ronald J. Tucker.

       1118. Plaintiff Samantha Tucker is a citizen of the United States and domiciled in the

State of Ohio. She is the sister of Ronald J. Tucker.

       1119. Plaintiff Brandon Arnold is a citizen of the United States and domiciled in the State

of Colorado. He is the brother of Ronald J. Tucker.

       1120. Plaintiff Daisy Tucker is a citizen of the United States and domiciled in the State

of Ohio. She is the sister of Ronald J. Tucker.

       1121. As a result of the attack, and the death of Ronald J. Tucker, Plaintiffs Susan Arnold,

David Arnold, Samantha Tucker, Brandon Arnold and Daisy Tucker have experienced severe

mental anguish, extreme emotional pain and suffering, and loss of their son’s/brother’s society,

companionship, comfort, advice and counsel.

       94.        THE MAY 1, 2008 ATTACK – SADR CITY

The Daggett Family

       1122. John K. Daggett was a citizen of the United States and domiciled in the State of

Arizona when he was killed in Iraq.

       1123. On May 1, 2008, John K. Daggett, aged 21, was serving in the U.S. military in Iraq

when an RPG fired by an Iraqi Shi’a Special Groups terror operative hit the vehicle in which he

was travelling.

       1124. John K. Daggett was injured in the attack, and he died on May 15, 2008 from the

injuries he sustained in the attack.

       1125. John K. Daggett was killed in the attack perpetrated by Hezbollah-trained Iraqi

Shi’a Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       1126. Plaintiff John Daggett is a citizen of the United States and domiciled in the State of




                                                    136
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 142 of 157



Arizona. He is the father of John K. Daggett.

       1127. Plaintiff Colleen Czaplicki is a citizen of the United States and domiciled in the

State of Arizona. She is the mother of John K. Daggett.

       1128. As a result of the attack, and the death of John K. Daggett, Plaintiffs John Daggett

and Colleen Czaplicki have experienced severe mental anguish, extreme emotional pain and

suffering, and loss of their son’s society, companionship, comfort, advice and counsel.

       95.     THE JUNE 24, 2008 ATTACK - BAGHDAD

The Farley Family

       1129. Steven L. Farley was a citizen of the United States and domiciled in the State of

Oklahoma when he was killed in Iraq.

       1130. Steven L. Farley worked in Iraq under the auspices of the U.S. Department of State

as a member of a Provincial Reconstruction Team in eastern Baghdad in 2008.

       1131. On June 24, 2008, a Iraqi Shi’a Special Groups cell executed a sophisticated

assassination bombing in a local government office in Sadr City that targeted Americans and local

government officials who were not followers of Muqtada al-Sadr. The bomb killed 11 people,

including Mr. Farley and three other Americans.

       1132. The attack was perpetrated by Iraqi Shi’a Special Groups operatives working at the

direction of Hezbollah and the IRGC-QF, using weapons supplied by the IRGC-QF and employing

training provided by Hezbollah.

       1133. Plaintiff Donna Farley is a citizen of the United States and domiciled in the State

of Oklahoma. She is the widow of Steven Farley.

       1134. Plaintiff Noel J. Farley, Sr. is a citizen of the United States and domiciled in the

State of Oklahoma. He is the father of Steven Farley.




                                                  137
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 143 of 157



       1135. Plaintiff Barbara Farley is a citizen of the United States and domiciled in the State

of Oklahoma. She is the mother of Steven Farley.

       1136. Plaintiff Brett Farley is a citizen of the United States and domiciled in the State of

Oklahoma. He is the son of Steven Farley.

       1137. Plaintiff Cameron Farley is a citizen of the United States and domiciled in the State

of Oklahoma. He is the son of Steven Farley.

       1138. Plaintiff Chris Farley is a citizen of the United States and domiciled in the State of

Oklahoma. He is the son of Steven Farley.

       1139. Plaintiff Vickie McHone is a citizen of the United States and domiciled in the State

of Oklahoma. She is the sister of Steven Farley.

       1140. Plaintiff Noel S. Farley is a citizen of the United States and domiciled in the State

of Oklahoma. He is the brother of Steven Farley.

       1141. As a result of the June 24, 2008 attack, and the death of Steven Farley, Plaintiffs

Donna Farley, Noel J. Farley, Sr., Barbara Farley, Brett Farley, Cameron Farley, Chris Farley,

Vickie McHone and Noel S. Farley have experienced severe mental anguish, extreme emotional

pain and suffering, and loss of their husband’s/father’s/son’s/brother’s society, companionship,

comfort, advice and counsel.

The Suveges Family

       1142. Nicole Suveges was a citizen of the United States and domiciled in the State of

Illinois when she was killed in Iraq.

       1143. Nicole Suveges was a political scientist who worked for BAE Systems in the

Human Terrain System (“HTS”) program in eastern Bagdad in 2008. The HTS program was

designed to promote cultural understanding between U.S. military and Iraqis.




                                                   138
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 144 of 157



       1144. On June 24, 2008, a Iraqi Shi’a Special Groups cell executed a sophisticated

assassination bombing in a local government office in Sadr City that targeted Americans and local

government officials who were not followers of Muqtada al-Sadr. The bomb killed 11 people,

including Ms. Suveges and three other Americans.

       1145. The attack was perpetrated by Iraqi Shi’a Special Groups operatives working at the

direction of Hezbollah and the IRGC-QF, using weapons supplied by the IRGC-QF and employing

training provided by Hezbollah.

       1146. Plaintiff David C. Iverson is a citizen of the United States and domiciled in the State

of Maryland. He is the widower of Nicole Suveges.

       1147. As a result of the attack, and the death of Nicole Suveges, Plaintiff David C. Iverson

has experienced severe mental anguish, extreme emotional pain and suffering, and loss of his

wife’s society, companionship, comfort, advice and counsel.

       96.     THE AUGUST 26, 2008 ATTACK – SADR CITY

The Koulchar Family

       1148. Plaintiff Nicholas Gene Koulchar is a citizen of the United States and domiciled in

the State of Michigan.

       1149. On August 26, 2008, Nicholas Gene Koulchar, then 26, was serving in the U.S.

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle. Nicholas

Gene Koulchar was the gunner in an RG-33 armored vehicle that was the lead vehicle in a convoy

conducting route-clearing in the vicinity of Route Grizzlies and Route Gold in Sadr City. Nicholas

Gene Koulchar’s vehicle was struck by an EFP that had been mounted at a height of 86 inches in

a shack near the side of the road.




                                                   139
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 145 of 157



       1150. The weapon used to injure Nicholas Gene Koulchar was a Hezbollah-designed and

Iranian-manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction,

using specialized training and components supplied by Hezbollah and the IRGC.

       1151. As a result of the attack, Mr. Koulchar sustained traumatic bilateral above-the-knee

amputations, scarring on his lower body and back, genital trauma, facial scars, ulnar neuropathy

and dysesthesia in his right hand and tinnitus. He was transported to a medical aid station in Sadr

City and then to central Baghdad where he was stabilized following multiple surgeries. Mr.

Koulchar was airlifted to Landstuhl, Germany and then to Walter Reed Army Medical Center in

Washington, D.C. He suffers from PTSD.

       1152. Nicholas Gene Koulchar has received extensive medical treatment at multiple

hospitals including various surgeries and prosthetic fittings.

       1153. As a result of the attack, and the injuries he suffered, Nicholas Gene Koulchar has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

       1154. Plaintiff Michael Koulchar is a citizen of the United States and domiciled in the

State of Michigan. He is the brother of Nicholas Gene Koulchar.

       1155. As a result of the attack, and the injuries Nicholas Gene Koulchar suffered, Plaintiff

Michael Koulchar has experienced severe mental anguish and extreme emotional pain and

suffering.

       97.      THE DECEMBER 28, 2008 ATTACK – SADR CITY

The Paul Family

       1156. Plaintiff Carllie Paul is a citizen of the United States and domiciled in the State of

Florida.




                                                    140
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 146 of 157



       1157. On December 28, 2008, Carllie Paul, then 22, was serving in the U.S. military in

Iraq when his M1151 vehicle was attacked with grenades and small arms fire by Iraqi Shi’a Special

Groups terror operatives.

       1158. Carllie Paul was injured in the attack perpetrated by Hezbollah-trained Iraqi Shi’a

Special Groups under the control and direction of the IRGC-QF and Hezbollah.

       1159. As a result of the attack, Carllie Paul sustained burns to both of his arms resulting

in lasting scars and injuries to his back. He was airlifted to Landstuhl, Germany where he stayed

for approximately two weeks after which he was transferred to Fort Bliss, Texas. He also suffered

from severe PTSD. He has difficulty sleeping, experiences nightmares, and suffers from

depression, anxiety, and suicidal ideation.

       1160. As a result of the attack, and the injuries he suffered, Carllie Paul has experienced

severe physical and mental anguish and extreme emotional pain and suffering.

       98.     THE JANUARY 10, 2009 ATTACK – BAGHDAD

The Bauer Family

       1161. Justin Bauer was a citizen of the United States and domiciled in the State of

Colorado when he was killed in Iraq.

       1162. On January 10, 2009, Justin Bauer, aged 24, was serving in the U.S. military in Iraq

when an EFP emplaced by Special Groups detonated near his vehicle.

       1163. Justin Bauer was killed in the attack.

       1164. The weapon used to kill Justin Bauer was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       1165. Plaintiff Connie Haddock is a citizen of the United States and domiciled in the State




                                                  141
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 147 of 157



of Colorado. She is the mother of Justin Bauer.

       1166. Plaintiff Jacob Bauer is a citizen of the United States and domiciled in the State of

Colorado. He is the brother of Justin Bauer.

       1167. Plaintiff Jeremy Bauer is a citizen of the United States and domiciled in the State

of Colorado. He is the brother of Justin Bauer.

       1168. As a result of the attack, and the death of Justin Bauer, Plaintiffs Connie Haddock,

Jacob Bauer and Jeremy Bauer have experienced severe mental anguish, extreme emotional pain

and suffering, and loss of their son’s/brother’s society, companionship, comfort, advice and

counsel.

The Ward Family

       1169. Plaintiff Patrick Ward is a citizen of the United States and domiciled in the State of

Pennsylvania.

       1170. On January 10, 2009, Patrick Ward, then 36, was serving in the U.S. military in

Iraq when an EFP detonated near his vehicle.

       1171. Mr. Ward was an occupant in the third vehicle traveling in a four-vehicle convoy,

when the lead vehicle was hit by an EFP.

       1172. The EFP used to injure Patrick Ward was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC

       1173. After the EFP struck the lead vehicle, Mr. Ward got out of his vehicle and went to

check on the occupants of the lead vehicle. He observed that the back of Justin Bauer’s legs had

been blown off and that he appeared to be dead. He assisted the medic in extricating a soldier,

whose right leg had been severed, out of the HMMWV.




                                                   142
          Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 148 of 157



       1174. Following the explosion of the EFP, the convoy was attacked by a sniper on a

nearby roof.

       1175. As a result of the attack, Mr. Ward was diagnosed with PTSD. He sought

counseling after he returned to the U.S.

       1176. As a result of the attack, Plaintiff Patrick Ward has experienced severe mental

anguish and extreme emotional pain and suffering.

       1177. Plaintiff Jarrett Ward is a citizen of the United States and domiciled in the State of

Pennsylvania. He is the son of Patrick Ward.

       1178. As a result of the attack, and the injuries Patrick Ward suffered, Plaintiff Jarrett

Ward has experienced severe mental anguish and extreme emotional pain and suffering.

       99.     THE FEBRUARY 26, 2009 ATTACK – ADHAMIYAH

The Connelly Family

       1179. Brian Connelly was a citizen of the United States and domiciled in the State of New

Jersey when he was killed in Iraq.

       1180. On February 26, 2009, Brian Connelly, aged 26, was serving in the United States

military in Iraq when an EFP emplaced by Special Groups detonated near his vehicle in the

Adhamiyah District in eastern Baghdad.

       1181. Brian Connelly was killed in the attack.

       1182. The weapon used to kill Brian Connelly was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       1183. Plaintiff Kara Connelly is a citizen of the United States and domiciled in the State

of New Jersey. She is the widow of Brian Connelly.




                                                   143
            Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 149 of 157



       1184. Plaintiff Jean Dammann is a citizen of the United States and domiciled in the State

of Ohio. She is the mother of Brian Connelly.

       1185. Plaintiff Mark Dammann is a citizen of the United States and domiciled in the State

of Ohio. He is the father of Brian Connelly.

       1186. Plaintiff Kevin Connelly is a citizen of the United States and domiciled in the State

of New Jersey. He is the brother of Brian Connelly.

       1187. As a result of the attack, and the death of Brian Connelly, Plaintiffs Kara Connelly,

Jean Dammann, Mark Dammann and Kevin Connelly have experienced severe mental anguish,

extreme emotional pain and suffering, and loss of their husband’s/son’s/brother’s society,

companionship, comfort, advice and counsel.

       100.    THE MAY 17, 2009 ATTACK – BAGHDAD

The Canine Family

       1188. Robert Canine is a citizen of the United States and domiciled in the State of

Missouri.

       1189. On May 17, 2009, Robert Canine, age 29, was serving in the U.S. military in Iraq.

       1190. Mr. Canine was on a routine patrol in northwest Baghdad when his vehicle was

struck by an EFP emplaced by Special Groups.

       1191. The weapon used to injure Mr. Canine was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

       1192. As a result of the attack, he sustained significant injuries due to the impact of

shrapnel and portions of the explosive device impacting his body.




                                                  144
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 150 of 157



        1193. Mr. Canine’s injuries included significant damage to his right leg and foot and the

essential removal of the toes of his left foot as well as the loss of a great deal of blood.

        1194. The injuries necessitated the amputation of his right leg and left foot.

        1195. Apart from the injuries to his legs and feet, he also sustained a large laceration that

ran from his buttocks to the back of his knee. It was determined that muscle and tissue was removed

in these areas due to the blast.

        1196. Mr. Canine has suffered infections that have required treatment and assessment.

        1197. Apart from medical treatment while in Iraq, Mr. Canine received treatment and

rehabilitation at Walter Reed Hospital for approximately 18 months.

        1198. Mr. Canine has been diagnosed with PTSD and has received treatment and

counseling. He has been prescribed medication to address both the pain and emotional impact of

the attack.

        1199. Mr. Canine continues to experience pain and emotional distress each day, and he

receives treatment for his injuries.

        1200. Plaintiff Sebastian Canine is a citizen of the United States and domiciled in the

State of Missouri. He is the son of Robert Canine.

        1201. As a result of the attack, and the injuries Robert Canine suffered, Plaintiff Sebastian

Canine has experienced severe mental anguish and extreme emotional pain and suffering.

The Richards Family

        1202. Nathan Richards is a citizen of the United States and domiciled in the State of

Florida.

        1203. On May 17, 2009, Nathan Richards, then 22, was serving in the U.S. military in

Iraq.




                                                     145
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 151 of 157



        1204. Mr. Richards was on a routine patrol in northwest Baghdad when his vehicle was

struck by an EFP.

        1205. The weapon used to injure Mr. Richards was a Hezbollah-designed and Iranian-

manufactured EFP emplaced by agents of Hezbollah and the IRGC-QF at their direction, using

specialized training and components supplied by Hezbollah and the IRGC.

        1206. As a result of the attack, he sustained a concussion and was knocked unconscious.

His eardrum was also ruptured as a result of the blast.

        1207. Mr. Richards has developed vertigo and has experienced migraines.

        1208. He has been diagnosed with a TBI and has dealt with long- and short-term memory

loss.

        1209. He has been diagnosed with PTSD and has had nightmares and flashbacks as well

as experienced survivor’s guilt. He has received treatment and counseling for these issues.

        1210. Plaintiff Steven Richards is a citizen of the United States and domiciled in the State

of Massachusetts. He is the father of Nathan Richards.

        1211. As a result of the attack, and the injuries suffered by Nathan Richards, Plaintiff

Steven Richards has experienced severe mental anguish, and extreme emotional pain and

suffering.

        101.    THE JANUARY 18, 2010 ATTACK – BAGHDAD

The Lester Family

        1212. Plaintiff Theodore Lester is a citizen of the United States and domiciled in the State

of Texas.




                                                    146
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 152 of 157



        1213. On January 18, 2010, Theodore Lester, then 32, and a former soldier in the U.S.

military, was serving as a civilian contractor in Baghdad, Iraq when his camp was attacked with

Katyusha rockets deployed by Iraqi Shi’a Special Groups.

        1214. While running for cover from the Katyusha rockets, Mr. Lester was injured in the

attack when he stepped into an existing mortar impact hole. Mr. Lester fell to the ground and was

forced to crawl to cover.

        1215. The rocket attack was perpetrated by Iraqi Shi’a Special Groups terror operatives

working at the direction of Hezbollah and the IRGC-QF, using weapons supplied by the IRGC-

QF and employing training provided by Hezbollah.

        1216. Mr. Lester was only able to obtain an X-ray of his foot a day later, which revealed

that he had fractured three bones in his left foot. Mr. Lester still experiences pain in his left leg and

foot from his injuries.

        1217. Mr. Lester was subsequently diagnosed with PTSD. He has received treatment for

this condiction.

        1218. As a result of the attack, and the injuries he suffered, Plaintiff Theodore Lester has

experienced severe physical and mental anguish and extreme emotional pain and suffering.

        102.    THE JUNE 6, 2011 ATTACK – BAGHDAD

The Fishbeck Family

        1219. Christopher Brook Fishbeck was a citizen of the United States and domiciled in the

State of California when he was killed in Iraq.

        1220. On June 6, 2011, Christopher Brook Fishbeck, aged 24, was serving in the U.S.

military in Iraq when the base he was at, Forward Operating Base Loyalty in Baghdad, came under

attack by IRAMs.




                                                      147
              Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 153 of 157



        1221. Christopher Brook Fishbeck was killed in the attack.

        1222. KH operatives fired the IRAMs at the base. Those operatives were trained by

Hezbollah and funded and supplied by the IRGC-QF and they launched the attack at the direction

of both Hezbollah and the IRGC-QF as their proxy. KH claimed responsibility for the attack that

killed Christopher Brook Fishbeck.

        1223. Plaintiff Stephanie Kidder is a citizen of the United States and domiciled in the

State of California. She is the widow of Christopher Brook Fishbeck.

        1224. As a result of the attack, and the death of Christopher Brook Fishbeck, Plaintiff

Stephanie Kidder has experienced severe mental anguish, extreme emotional pain and suffering,

and loss of her husband’s society, companionship, comfort, advice and counsel.

                                     CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF

AGAINST DEFENDANTS ON BEHALF OF EACH PLAINTIFF IDENTIFIED HEREIN
WHO SURVIVED AN ACT OF INTERNATIONAL TERRORISM FOR DEFENDANTS’
MATERIAL SUPPORT TO ACTS OF EXTRAJUDICIAL KILLING, TORTURE AND
HOSTAGE TAKING THAT RESULTED IN PERSONAL INJURY PURSUANT TO
28 U.S.C. § 1605A(c)

        1225. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

        1226. Plaintiffs identified in the foregoing paragraphs were grievously injured by

Defendants’ provision of material support (within the meaning of § 1605A(h)(3)) to terror

operatives who engaged in extrajudicial killing, torture and hostage taking, and who injured

Plaintiffs.




                                                   148
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 154 of 157



        1227. As a direct and proximate result of the willful, wrongful, and intentional acts of the

Defendants and their agents, Plaintiffs identified in the foregoing paragraphs were injured and

endured severe physical injuries, extreme mental anguish, pain and suffering, and economic losses.

        1228. Plaintiffs’ compensatory damages, include, but are not limited to, their severe

physical injuries, extreme mental anguish, pain and suffering, and any economic losses determined

by the trier of fact.

        1229. Defendants’ conduct was criminal, outrageous, extreme, wanton, willful,

malicious, and a threat to the public warranting an award of punitive damages against Defendants

pursuant to 28 U.S.C. § 1605A(c)(4).

                                  SECOND CLAIM FOR RELIEF

AGAINST DEFENDANTS ON BEHALF OF THE ESTATES OF PLAINTIFFS
IDENTIFIED HEREIN FOR DEFENDANTS’ MATERIAL SUPPORT TO ACTS OF
EXTRAJUDICIAL KILLING, TORTURE AND HOSTAGE TAKING THAT RESULTED
IN WRONGFUL DEATH PURSUANT TO 28 U.S.C. § 1605A(c)

        1230. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

        1231. The Estates of Plaintiffs listed in the foregoing paragraphs assert claims on behalf

of the decedents who were grievously injured by Defendants’ provision of material support (within

the meaning of § 1605A(h)(3)), to terror operatives in Iraq who engaged in the acts of extrajudicial

killing, torture and/or hostage taking that caused the decedents’ deaths.

        1232. As a direct and proximate result of Defendants’ willful, wrongful, and intentional

acts and the willful, wrongful, and intentional acts of their agents, the decedents listed in the

foregoing paragraphs endured physical injury, extreme mental anguish, and pain and suffering that

ultimately led to their deaths.




                                                    149
           Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 155 of 157



        1233. Defendants are therefore liable for the full amount of Plaintiffs’ compensatory

damages, including physical injuries, extreme mental anguish, pain and suffering, wrongful death,

survivorship, and any pecuniary loss (or loss of income to the estates).

        1234. Defendants’ conduct was criminal, outrageous, extreme, wanton, willful,

malicious, and constitutes a threat to the public warranting an award of punitive damages against

Defendant pursuant to 28 U.S.C. § 1605A(c)(4).

                                  THIRD CLAIM FOR RELIEF

AGAINST DEFENDANTS ON BEHALF OF THE FAMILIES OF PLAINTIFFS
IDENTIFIED HEREIN AS INJURED OR KILLED AS A RESULT OF DEFENDANTS’
MATERIAL SUPPORT TO ACTS OF EXTRAJUDICIAL KILLING FOR SOLATIUM
AND INTENTIONAL INFLICTION OF SEVERE EMOTIONAL DISTRESS PURSUANT
TO 28 U.S.C. § 1605A(c)

        1235. Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as if fully set forth herein.

        1236.    Defendants’ acts in providing material support for acts of extrajudicial killing were

intended to inflict severe emotional distress on the Plaintiffs.

        1237. As a result of Defendants’ acts, the families of individuals identified in the

foregoing paragraphs as injured or killed as a result of Defendants’ acts in providing material

support for acts of extrajudicial killing, torture and hostage taking have suffered severe emotional

distress, extreme mental anguish, loss of sleep, loss of appetite, and other severe physical

manifestations, as well as other harms to be set forth to the trier of fact.

        1238. Defendants’ conduct was criminal, outrageous, extreme, wanton, willful,

malicious, and constitutes a threat to the public warranting an award of punitive damages against

Defendant pursuant to 28 U.S.C. § 1605A(c).




                                                     150
             Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 156 of 157



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand:

       (a)      Judgment for all Plaintiffs against Defendants, jointly and severally, for
                compensatory damages, including, but not limited to, physical injury, extreme
                mental anguish, pain and suffering, economic losses and solatium, in amounts to be
                determined at trial;

       (b)      Judgment for Plaintiff Estates against Defendants, jointly and severally, for
                compensatory damages for wrongful death, including, but not limited to, physical
                injury, extreme mental anguish, pain and suffering, economic losses, wrongful
                death, survivorship and any pecuniary loss (or loss of income to the estates) in
                amounts to be determined at trial;

       (c)      Judgment for all Plaintiffs against Defendants, jointly and severally, for punitive
                damages in an amount to be determined at trial;

       (d)      Judgment against Defendants in favor of Plaintiffs for prejudgment interest in an
                amount to be determined by the Court;

       (e)      Plaintiffs’ costs and expenses;

       (f)      Plaintiffs’ attorneys’ fees; and

       (g)      Such other and further relief as the Court finds just and equitable.


Dated: April 9, 2019
                                                      OSEN LLC


                                               By     /s William A. Friedman
                                                      William A. Friedman (DC Bar No. NJ012)
                                                      Ari Ungar (DC Bar No. NJ008)
                                                      Aaron Schlanger (DC Bar No. NJ007)
                                                      2 University Plaza, Suite 402
                                                      Hackensack, New Jersey
                                                      (201) 265-6400

                                                      TURNER & ASSOCIATES, P.A.
                                                      C. Tab Turner
                                                      4705 Somers Avenue, Suite 100
                                                      North Little Rock, Arkansas 72116
                                                      (501) 791-2277




                                                    151
Case 1:19-cv-00995 Document 1 Filed 04/09/19 Page 157 of 157



                                MOTLEY RICE LLC
                                John M. Eubanks
                                Michael E. Elsner
                                28 Bridgeside Boulevard
                                Mt. Pleasant, South Carolina 29464
                                (843) 216-9218

                                Attorneys for Plaintiffs




                               152
